Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

MACKIE DESIGNS INC.

MACKIE DESIGNS UK PLC

 

as Borrowers

 

and

 

MACKIE DESIGNS MANUFACTURING, INC.

SIA SOFTWARE COMPANY, INC.

MACKIE INVESTMENT CO.

 

as Guarantors

 

and

 

CONGRESS FINANCIAL CORPORATION (FLORIDA),

as Agent

 

and

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Lenders

 

Dated: March 31, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

 

 

SECTION 2.

CREDIT FACILITIES

 

2.1

Loans

 

2.2

Letter of Credit Accommodations

 

2.3

Term Loans

 

2.4

Commitments

 

 

 

 

SECTION 3.

INTEREST AND FEES

 

3.1

Interest.

 

3.2

Fees

 

3.3

Changes in Laws and Increased Costs of Loans.

 

 

 

SECTION 4.

CONDITIONS PRECEDENT

4.1

Conditions Precedent to Initial Loans and Letter of Credit Accommodations

4.2

Conditions Precedent to All Loans and Letter of Credit Accommodations

 

 

SECTION 5.

GRANT AND PERFECTION OF SECURITY INTEREST

5.1

Grant of Security Interest

5.2

Special Provisions Regarding Collateral

5.3

Perfection of Security Interests

 

 

SECTION 6.

COLLECTION AND ADMINISTRATION

6.1

Borrowers’ Loan Accounts

6.2

Statements

6.3

Collection of Accounts

6.4

Payments

6.5

Taxes

6.6

Authorization to Make Loans

6.7

Use of Proceeds

6.8

Illegality

6.9

[Intentionally Deleted]

6.10

Appointment of Agent for Requesting Loans and Receipts of Loans and Statements

6.11

Pro Rata Treatment

6.12

Sharing of Payments, Etc.

6.13

Settlement Procedures

6.14

Obligations Several; Independent Nature of Lenders’ Rights

 

i

--------------------------------------------------------------------------------


 

SECTION 7.

COLLATERAL REPORTING AND COVENANTS

7.1

Collateral Reporting

7.2

Accounts Covenants

7.3

Inventory Covenants

7.4

Equipment and Real Property Covenants

7.5

Power of Attorney

7.6

Right to Cure

7.7

Access to Premises

 

 

SECTION 8.

REPRESENTATIONS AND WARRANTIES

8.1

Corporate Existence, Power and Authority

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations

8.3

Financial Statements; No Material Adverse Change

8.4

Priority of Liens; Title to Properties

8.5

Tax Returns

8.6

Litigation

8.7

Compliance with Other Agreements and Applicable Laws

8.8

Environmental Compliance

8.9

Employee Benefits

8.10

Bank Accounts

8.11

Intellectual Property

8.12

Subsidiaries; Affiliates; Capitalization; Solvency

8.13

Labor Disputes

8.14

Restrictions on Subsidiaries

8.15

Material Contracts

8.16

Payable Practices

8.17

Acquisition of Purchased Stock

8.18

Accuracy and Completeness of Information

8.19

Survival of Warranties; Cumulative

 

 

SECTION 9.

AFFIRMATIVE AND NEGATIVE COVENANTS

9.1

Maintenance of Existence

9.2

New Collateral Locations

9.3

Compliance with Laws, Regulations, Etc.

9.4

Payment of Taxes and Claims

9.5

Insurance

9.6

Financial Statements and Other Information

9.7

Sale of Assets, Consolidation, Merger, Dissolution, Etc.

9.8

Encumbrances

9.9

Indebtedness

9.10

Loans, Investments, Etc.

9.11

Dividends and Redemptions

 

ii

--------------------------------------------------------------------------------


 

9.12

Transactions with Affiliates

9.13

Compliance with ERISA.

9.14

End of Fiscal Years; Fiscal Quarters

9.15

Change in Business

9.16

Limitation of Restrictions Affecting Subsidiaries

9.17

EBITDA

9.18

Capital Expenditures

9.19

Excess Availability

9.20

License Agreements.

9.21

After Acquired Real Property

9.22

New Subsidiaries

9.23

Bills of Lading and Other Documents of Title

9.24

Dissolution of Certain Subsidiaries

9.25

Italian Affiliated Accounts Payable

9.26

Costs and Expenses

9.27

Further Assurances

 

 

SECTION 10.

EVENTS OF DEFAULT AND REMEDIES

10.1

Events of Default

10.2

Remedies

 

 

SECTION 11.

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

11.2

Waiver of Notices

11.3

Amendments and Waivers.

11.4

Waiver of Counterclaims

11.5

Indemnification

11.6

Currency Indemnity

 

 

SECTION 12.

THE AGENT

12.1

Appointment, Powers and Immunities

12.2

Reliance by Agent

12.3

Events of Default

12.4

Congress in its Individual Capacity

12.5

Indemnification

12.6

Non-Reliance on Agent and Other Lenders

12.7

Failure to Act

12.8

Additional Loans

12.9

Concerning the Collateral and the Related Financing Agreements

12.10

Field Audit, Examination Reports and other Information; Disclaimer by Lenders

 

iii

--------------------------------------------------------------------------------


 

12.11

Collateral Matters

12.12

Agency for Perfection

12.13

Successor Agent

 

 

SECTION 13.

TERM OF AGREEMENT; MISCELLANEOUS

13.1

Term

13.2

Interpretative Provisions

13.3

Notices

13.4

Partial Invalidity

13.5

Successors

13.6

Assignments; Participations.

13.7

Entire Agreement

13.8

Counterparts, Etc

13.9

Confidentiality

13.10

Liability of UK Borrower

 

iv

--------------------------------------------------------------------------------


 

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Acceptance

 

 

Exhibit B

Information Certificate

 

 

Exhibit C

Form of Compliance Certificate

 

 

Schedule 1.98

Permitted Holders

 

 

Schedule 8.14

Restrictions on Subsidiaries

 

i

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement dated March 31, 2003 is entered into by and
among Mackie Designs Inc., a Washington corporation (“US Borrower”), Mackie
Designs UK Plc, a company incorporated under the laws of England and Wales with
registration number 02506901 (“UK Borrower” and, together with US Borrower, each
individually a “Borrower” and collectively, “Borrowers), Mackie Designs
Manufacturing, Inc., a Washington corporation (“Mackie Manufacturing”), SIA
Software Company, Inc., a New York corporation (“SIA”), Mackie Investment Co., a
Washington corporation (“Mackie Investment”, and together with Mackie
Manufacturing and SIA, each individually a “Guarantor” and collectively,
“Guarantors”), the financial institutions from time to time parties hereto as
lenders, whether by execution of this Agreement or an Assignment and Acceptance
(each individually, a “Lender” and collectively, “Lenders”) and Congress
Financial Corporation (Florida) , a Florida corporation, in its capacity as
agent for Lenders (in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders enter
into financing arrangements with Borrowers pursuant to which Lenders may make
loans and provide other financial accommodations to Borrowers; and

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth herein and Agent is willing to act as agent for Lenders on the terms
and conditions set forth herein and the other Financing Agreements;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1.  DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1                                 “Accounts” shall mean, as to each Borrower
and Guarantor, all present and future rights of such Borrower and Guarantor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be

 

--------------------------------------------------------------------------------


 

rendered, (c) for a secondary obligation incurred or to be incurred, or (d)
arising out of the use of a credit or charge card or information contained on or
for use with the card.

 

1.2                                 “Adjusted Eurodollar Rate” shall mean, with
respect to each Interest Period for any Eurodollar Rate Loan, the rate per annum
(rounded upwards, if necessary, to the next one-sixteenth (1/16) of one (1%)
percent) determined by dividing (a) the Eurodollar Rate for such Interest Period
by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve Percentage. 
For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any United States or foreign banking
authority for determining the reserve requirement which is or would be
applicable to deposits of United States dollars in a non-United States or an
international banking office of Reference Bank used to fund a Eurodollar Rate
Loan or any Eurodollar Rate Loan made with the proceeds of such deposit, whether
or not the Reference Bank actually holds or has made any such deposits or
loans.  The Adjusted Eurodollar Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

1.3                                 “Adjusted Raw Material Net Recovery
Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the amount of the recovery in respect
of the Inventory consisting of raw materials at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable appraisal of
Inventory received by Agent after the date hereof in accordance with Section
7.3, net of operating expenses, liquidation expenses and commissions, and (b)
the denominator of which is the applicable original cost of the aggregate amount
of such Inventory subject to such appraisal.

 

1.4                                 “Administrative Borrower” shall mean Mackie
Designs Inc., a Washington corporation in its capacity as Administrative
Borrower on behalf of itself and the other Borrowers pursuant to Section 6.10
hereof and it successors and assigns in such capacity.

 

1.5                                 “Affiliate” shall mean, with respect to a
specified Person, any other Person which directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with such Person, and without limiting the generality of the foregoing, includes
(a) any Person which beneficially owns or holds fifteen (15%) percent or more of
any class of Voting Stock of such Person or other equity interests in such
Person, (b) any Person of which such Person beneficially owns or holds fifteen
(15%) percent or more of any class of Voting Stock or in which such Person
beneficially owns or holds fifteen (15%) percent or more of the equity interests
and (c) any director or executive officer of such Person.  For the purposes of
this definition, the term “control” (including with correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of Voting Stock, by agreement or otherwise.

 

2

--------------------------------------------------------------------------------


 

1.6                                 “Agent” shall mean Congress Financial
Corporation (Florida), a Florida corporation,  in its capacity as agent on
behalf of Lenders pursuant to the terms hereof and any replacement or successor
agent hereunder.

 

1.7                                 “Agent Payment Account” shall mean account
no. 5000000030334 of Agent at Wachovia Bank, National Association, or such other
account of Agent as Agent may from time to time designate to Administrative
Borrower as the Agent Payment Account for purposes of this Agreement and the
other Financing Agreements.

 

1.8                                 “Assignment and Acceptance” shall mean an
Assignment and Acceptance substantially in the form of Exhibit A attached hereto
(with blanks appropriately completed) delivered to Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 13.6 hereof.

 

1.9                                 “Belgian Guaranty” shall mean the letter
(undated) from US Borrower and Mackie Designs (Belgium) BVBA (“Mackie Belgium”)
in favor of KBC Bank N.V. with respect to the outstanding obligations of Sydec
NV (as predecessor-in-interest to Mackie Belgium) to KBC Bank N.V.

 

1.10                           “Blocked Accounts” shall have the meaning set
forth in Section 6.3 hereof.

 

1.11                           “Borrowers” shall mean, collectively, the
following (together with their respective successors and assigns): (a) Mackie
Designs Inc., a Washington corporation; and (b) Mackie Designs UK Plc, a company
incorporated under the laws of England and Wales with registration number
02506901; each sometimes being referred to herein individually as a “Borrower”.

 

1.12                           “Borrowing Base” shall mean, at any time:

 

(i)  as to UK Borrower, the amount equal to:

 

(a)  the lesser of:

 

(i)  the amount equal to one hundred (100%) percent of the US Dollar Equivalent
of the Net Amount of the Accounts of UK Borrower, or

 

(ii)  the Revolving Loan Limit for UK Borrower,

 

minus

 

(b) Reserves attributable to UK Borrower (but solely to the extent that Reserves
attributable to UK Borrower are not deducted from the Borrowing Base of US
Borrower); and

 

3

--------------------------------------------------------------------------------


 

(ii)  as to US Borrower, the amount equal to:

 

(a)  the lesser of:

 

(i)  the amount equal to (A) seventy-five (75%) percent of the US Dollar
Equivalent of the Net Amount of the Eligible Accounts of US Borrower, plus (B)
the lesser of (1) the Inventory Loan Limit or (2) the sum of (x) the lesser of
(a) sixty-five (65%) percent multiplied by the US Dollar Equivalent of the Value
of the Eligible Inventory consisting of finished goods of US Borrower or (b)
eighty-five (85%) percent of the Net Recovery Percentage of the Inventory
consisting of finished goods of US Borrower multiplied by the US Dollar
Equivalent of the Value of the Eligible Inventory consisting of finished goods
of US Borrower and (y) the Raw Material Availability, or

 

(ii)  the Revolving Loan Limit for US Borrower,

 

minus

 

(b)  Reserves attributable to US Borrower plus Reserves attributable to UK
Borrower (but solely to the extent that Reserves attributable to UK Borrower are
not deducted from the Borrowing Base of UK Borrower).

 

For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letter of Credit Accommodations for the purpose
of purchasing Eligible Inventory as Revolving Loans to the extent Agent is in
effect basing the issuance of the Letter of Credit Accommodations on the Value
of the Eligible Inventory being purchased with such Letter of Credit
Accommodations.  In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Reserves shall be attributed first to any components of the
lending formulas set forth above that are not subject to such sublimit, before
being attributed to the components of the lending formulas subject to such
sublimit.  The amounts of Eligible Inventory of any Borrower shall, at Agent’s
option, be determined based on the lesser of the amount of Inventory set forth
in the general ledger of such Borrower or the perpetual inventory record
maintained by such Borrower.  The Reserves attributable to UK Borrower shall be
deducted first, from the Borrowing Base of US Borrower until such time (if any)
as the aggregate principal amount of the Revolving Loans and Letter of Credit
Accommodations outstanding to US Borrower exceeds the Borrowing Base of US
Borrower and second, to the Borrowing Base of UK Borrower.

 

1.13                           “Business Day” shall mean (a) in connection with
any Loans or Letter of Credit Accommodations made or provided to US Borrower, or
as such term is used herein except as otherwise provided in clause (b) of this
definition, any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized or required to close under the laws of the State
of New York, or the State of North Carolina, and a day on which Agent is open
for the transaction of

 

4

--------------------------------------------------------------------------------


 

business, and (b) in connection with any Loans or Letter of Credit
Accommodations made or provided to UK Borrower, or other matters related
exclusively to UK Borrower, any day (i) other than a Saturday, Sunday or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York or the United Kingdom and (ii) or which Agent’s New
York office and Barclays Bank plc in London, England is open for the transaction
of business; provided, that, in any case (whether under clause (a) and (b) of
this definition or otherwise),  if a determination of a Business Day shall
relate to any Eurodollar Rate Loans, the term Business Day shall also exclude
any day on which banks are closed for dealings in dollar deposits in the London
interbank market or other applicable Eurodollar Rate market.

 

1.14                           “Capital Expenditures” shall mean all
expenditures for, or contracts for expenditures for, any fixed or capital assets
(including, but not limited to, tooling) or improvements, or for replacements,
substitutions or additions thereto, which have a useful life of more than one
(1) year, including, but not limited to, the direct or indirect acquisition of
such assets by way of offset items or otherwise and shall include the principal
amount of capitalized lease payments.

 

1.15                           “Capital Leases” shall mean, as applied to any
Person, any lease of (or any agreement conveying the right to use) any property
(whether real, personal or mixed) by such Person as lessee which in accordance
with GAAP, is required to be reflected as a liability on the balance sheet of
such Person.

 

1.16                           “Capital Stock” shall mean, with respect to any
Person, any and all shares, interests, participations or other equivalents
(however designated) of such Person’s capital stock or partnership, limited
liability company or other equity interests at any time outstanding, and any and
all rights, warrants or options exchangeable for or convertible into such
capital stock or other interests (but excluding any debt security that is
exchangeable for or convertible into such capital stock).

 

1.17                           “Cash Equivalents” shall mean, at any time, (a)
any evidence of Indebtedness with a maturity date of one hundred eighty (180)
days or less issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof or England or Wales
or any agency or instrumentality thereof; provided, that, the full faith and
credit of the United States of America, England or Wales is pledged in support
thereof; (b) certificates of deposit or bankers’ acceptances with a maturity of
one hundred eighty (180) days or less of any financial institution that is a
member of the Federal Reserve System or a bank incorporated under the laws of
England or Wales in any case, having combined capital and surplus and undivided
profits of not less than US Dollar Equivalent of US$500,000,000; (c) commercial
paper (including variable rate demand notes) with a maturity of one hundred
eighty (180) days or less issued by an entity (except an Affiliate of any
Borrower or Guarantor) organized under the laws of any State of the United
States of America or the District of Columbia, England or Wales and rated at
least A-1 by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d)
repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital

 

5

--------------------------------------------------------------------------------


 

and surplus and undivided profits of not less than US Dollar Equivalent of
US$500,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America, England or Wales or, in each case, issued by
any governmental agency thereof and backed by the full faith and credit of the
United States of America, England or Wales, in each case, maturing within one
hundred eighty (180) days or less from the date of acquisition; provided, that,
the terms of such agreements comply with the guidelines set forth in the Federal
Financial Agreements of Depository Institutions with Securities Dealers and
Others, as adopted by the Comptroller of the Currency on October 31, 1985; and
(f) investments in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (a) through (e) above.

 

1.18                           “Change of Control” shall mean, other than as
permitted in Section 9.7 hereof, (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in Section
13(d)(3) of the Exchange Act); (b) the liquidation or dissolution of any
Borrower or Guarantor or the adoption of a plan by the stockholders of any
Borrower or Guarantor relating to the dissolution or liquidation of such
Borrower or Guarantor; (c) the acquisition by any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act), except for one or more
Permitted Holders, of beneficial ownership, directly or indirectly, of a
majority of the voting power of the total outstanding Voting Stock of US
Borrower or the Board of Directors of US Borrower; (d) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of US Borrower (together with any new
directors who have been appointed by any Permitted Holder, or whose nomination
for election by the stockholders of US Borrower, was approved by a vote of at
least sixty-six and two-thirds (66 2/3%) percent of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of US Borrower then
still in office, unless the new directors have been appointed by a Permitted
Holder; (e) the failure of Parent to own and control, directly or indirectly,
more than fifty (50%) percent of the voting power of the total outstanding
Voting Stock of US Borrower; or (f) the failure of Sun Capital Partners II, L.P.
and/or its Affiliates to collectively own and control, directly or indirectly,
more than fifty (50%) percent of the Voting Power of the total outstanding
Voting Stock of either of Parent or US Borrower.

 

1.19                           “Code” shall mean the Internal Revenue Code of
1986, as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.20                           “Collateral” shall have the meaning set forth in
Section 5 hereof.

 

1.21                           “Collateral Access Agreement” shall mean an
agreement in writing, in form and substance satisfactory to Agent, from any
lessor of premises to any Borrower or Guarantor, or any other person to whom any
Collateral is consigned or who has custody, control or possession of any such
Collateral or is otherwise the owner or operator of any premises on which any of
such Collateral is located

 

6

--------------------------------------------------------------------------------


 

(including, without limitation, a Customs Broker), pursuant to which such
lessor, consignee or other person, inter alia, acknowledges the first priority
security interest of Agent in such Collateral, agrees to waive any and all
claims such lessor, consignee or other person may, at any time, have against
such Collateral, whether for processing, storage or otherwise, and agrees to
permit Agent access to, and the right to remain on, the premises of such lessor,
consignee or other person so as to exercise Agent’s rights and remedies and
otherwise deal with such Collateral and in the case of any consignee or other
person who at any time has custody, control or possession of any Collateral,
acknowledges that it holds and will hold possession of the Collateral for the
benefit of Agent and Lenders and agrees to follow all instructions of Agent with
respect thereto.

 

1.22                           “Commitment” shall mean, at any time, as to each
Lender, the principal amount set forth below such Lender’s signature on the
signature pages hereto or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.6 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

 

1.23                           “Congress” shall mean Congress Financial
Corporation (Florida), a Florida corporation, in its individual capacity, and
its successors and assigns.

 

1.24                           “Consolidated Net Income” shall mean, with
respect to any Person for any period, the aggregate of the net income (loss) of
such Person and its Subsidiaries, on a consolidated basis, for such period
(excluding to the extent included therein any extraordinary and/or one time or
unusual and non-recurring gains or any non-cash losses) after deducting all
charges which should be deducted before arriving at the net income (loss) for
such period and, without duplication, after deducting the Provision for Taxes
for such period, all as determined in accordance with GAAP; provided, that, (a)
the net income of any Person that is not a Subsidiary or that is accounted for
by the equity method of accounting shall be included only to the extent of the
amount of dividends or distributions paid or payable to such Person or a
Subsidiary of such Person; (b) except to the extent included pursuant to the
foregoing clause, the net income of any Person accrued prior to the date it
becomes a Subsidiary of such Person or is merged into or consolidated with such
Person or any of its Subsidiaries or that Person’s assets are acquired by such
Person or by its Subsidiaries shall be excluded; and (c) the net income (if
positive) of any Subsidiary (other than a Borrower or Obligor) to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary to such Person or to any other wholly-owned Subsidiary of such Person
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary shall be excluded.  For the purposes of
this definition, net income excludes any gain or non-cash loss, together with
any related Provision for Taxes for such gain or non-cash loss, realized upon
the sale or other disposition of any assets that are not sold in the ordinary
course of business (including, without limitation, dispositions pursuant to sale
and leaseback transactions) or of any Capital Stock of such Person or a
Subsidiary of such Person and any net income realized or loss incurred as a
result of changes in accounting principles or the application thereof to such
Person.

 

7

--------------------------------------------------------------------------------


 

1.25                           “Credit Facility” shall mean the Loans and Letter
of Credit Accommodations provided to or for the benefit of any Borrower pursuant
to Sections 2.1 and 2.2 hereof.

 

1.26                           “Currency Exchange Overadvance” shall have the
meaning set forth in Section 2.1(d).

 

1.27                           “Currency Exchange Convention” shall mean, in the
calculation of the US Dollar Equivalent, a procedure used by Agent or a Lender
to value in US Dollars (i) the obligations or assets of any Borrower or Obligor
that are originally measured in Sterling, Euros or any other currency and (ii)
any other amount expressed in Sterling, Euros or any other currency, other than
US Dollars, in each case by using the spot price for the purchase of US Dollars
with Sterling, Euros, or such other currency, as the case may be, provided to
Agent or such Lender by the Reference Bank for the immediately preceding
Business Day.

 

1.28                           “Customs Broker” means each of Expeditors
International of Washington, Inc., Eagle Global Logistics, Kamino, Panalpina,
Inc., United Parcel Service, Federal Express and any other person selected by
Administrative Borrower after written notice by Administrative Borrower to Agent
who is reasonably acceptable to Agent to perform port of entry services to
process Inventory imported by US Borrower from outside the United States of
America and to supply facilities, labor and materials to US Borrower in
connection therewith, provided, that, as to each such person (a) Agent shall
have received a Collateral Access Agreement duly authorized, executed and
delivered by such person, (b) such agreement shall be in full force and effect
and (c) such person shall be in compliance in all material respects with the
terms thereof.

 

1.29                           “Debenture” shall mean the Debenture, dated on or
about the date hereof, by UK Borrower in favor of Agent, for itself and as agent
for the other Lenders, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.30                           “Default” shall mean an act, condition or event
which with notice or passage of time (including applicable grace periods, if
any, expressly set forth in Section 10.1) or both would constitute an Event of
Default.

 

1.31                           “Defaulting Lender” shall have the meaning set
forth in Section 6.13 hereof.

 

1.32                           “Deposit Account Control Agreement” shall mean an
agreement in writing, in form and substance satisfactory to Agent, by and among
Agent, each Borrower or Guarantor with a deposit account at any bank and the
bank at which such deposit account is at any time maintained which provides that
such bank will comply with instructions originated by Agent directing
disposition of the funds in the deposit account without further consent by such
Borrower or Guarantor and such other terms and conditions as Agent may require,
including as to any such agreement with respect to any Blocked Account,
providing that all items received or deposited in the Blocked Accounts are the
property of Agent, that the bank has no lien upon, or right to setoff against,
the Blocked Accounts, the items received for deposit therein, or the funds from
time to time on deposit therein and that the bank

 

8

--------------------------------------------------------------------------------


 

will (unless otherwise directed by Agent) wire, or otherwise transfer, in
immediately available funds, on a daily basis to the Agent Payment Account all
funds received or deposited into the Blocked Accounts.

 

1.33                           “Dutch Warehouse” shall mean the warehouse
located at Midderweg 37, Harbour number M267, Moerdijk, 4782 PM, The
Netherlands.

 

1.34                           “EAW Fire Proceeding” shall mean any present or
future action, suit, proceeding or claim against any Borrower or Guarantor
relating to the fire in or around the premises of Eastern Acoustic Works, Inc.
that occurred in 1996.

 

1.35                           “EBITDA” shall mean, as to any Person, with
respect to any period, an amount equal to: (a) the Consolidated Net Income of
such Person and its Subsidiaries for such period, plus (b) depreciation,
amortization and other non-cash charges (including, but not limited to, imputed
interest, deferred compensation and charges associated with impairment of
goodwill pursuant to FASB 142) for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person), all in accordance with
GAAP, plus (c) Interest Expense for such period (to the extent deducted in the
computation of Consolidated Net Income of such Person), plus (d) the Provision
for Taxes for such period (to the extent deducted in the computation of
Consolidated Net Income of such Person), plus (e) management fees paid or
accrued during such period in accordance with Section 9.12(b)(ii) (to the extent
deducted in the computation of Consolidated Net Income of such Person).

 

1.36                           “Eligible Accounts” shall mean Accounts created
by a Borrower which are and continue to be acceptable to Agent based on the
criteria set forth below.  In general, Accounts shall be Eligible Accounts if:

 

(a)               such Accounts arise from the actual and bona fide sale and
delivery of goods by such Borrower or rendition of services by such Borrower in
the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto;

 

(b)              such Accounts are not unpaid more than sixty (60) days after
the original due date thereof or more than one hundred twenty (120) days after
the date of the original invoice for them;

 

(c)               such Accounts comply with the terms and conditions contained
in Section 7.2(b) of this Agreement;

 

(d)              such Accounts do not arise from sales on consignment,
guaranteed sale, sale and return, sale on approval, or other terms under which
payment by the account debtor may be conditional or contingent;

 

(e)               as to such Accounts of US Borrower, the chief executive office
of the account debtor with respect to such Accounts is located in the United
States of America or Canada or, solely in

 

9

--------------------------------------------------------------------------------


 

the case of Australian Audio Supplies, in Australia (provided, that, at any time
promptly upon Agent’s request, such Borrower shall execute and deliver, or cause
to be executed and delivered, such other agreements, documents and instruments
as may be required by Agent to perfect the security interests of Agent in those
Accounts of an account debtor with its chief executive office or principal place
of business in Canada or Australia in accordance with the applicable laws of the
Province of Canada or Australia in which such chief executive office or
principal place of business is located and take or cause to be taken such other
and further actions as Agent may request to enable Agent as secured party with
respect thereto to collect such Accounts under the applicable Federal or
Provincial laws of Canada or the applicable laws of Australia) or, at Agent’s
option, if the chief executive office and principal place of business of the
account debtor with respect to such Accounts is located other than in the United
States of America or Canada or Australia, then if either: (i) the account debtor
has delivered to such Borrower an irrevocable letter of credit issued or
confirmed by a bank satisfactory to Agent and payable only in the United States
of America and in US Dollars, sufficient to cover such Account, in form and
substance satisfactory to Agent and if required by Agent, the original of such
letter of credit has been delivered to Agent or Agent’s agent and the issuer
thereof, and such Borrower has complied with the terms of Section 5.3(f) hereof
with respect to the assignment of the proceeds of such letter of credit to Agent
or naming Agent as transferee beneficiary thereunder, as Agent may specify, or
(ii) such Account is subject to credit insurance payable to Agent issued by an
insurer and on terms and in an amount acceptable to Agent, or (iii) such Account
is otherwise acceptable in all respects to Agent (subject to such lending
formula with respect thereto as Agent may determine);

 

(f)                 (i) as to such Accounts of UK Borrower, the chief executive
office of the account debtor with respect to such Accounts is located in the
United Kingdom or, at Agent’s option, if the chief executive office and
principal place of business of the account debtor with respect to such Accounts
is located other than in an the United Kingdom, then if either: (x) the account
debtor has delivered to such Borrower an irrevocable letter of credit issued or
confirmed by a bank satisfactory to Agent and payable only in the United States
of America and in US Dollars (or payable in such other country and such other
currency as Agent may determine in its sole discretion), sufficient to cover
such Account, in form and substance satisfactory to Agent and if required by
Agent, the original of such letter of credit has been delivered to Agent or
Agent’s agent and the issuer thereof, and such Borrower has complied with the
terms of Section 5.3(f) hereof with respect to the assignment of the proceeds of
such letter of credit to Agent or naming Agent as transferee beneficiary
thereunder, as Agent may specify, or (y) such Account is subject to credit
insurance payable to Agent issued by an insurer and on terms and in an amount
acceptable to Agent, or (z) such Account is otherwise acceptable in all respects
to Agent (subject to such lending formula with respect thereto as Agent may
determine);

 

(g)              such Accounts do not consist of progress billings (such that
the obligation of the account debtors with respect to such Accounts is
conditioned upon such Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if Agent shall have
received an agreement in writing from the account debtor, in form and substance
satisfactory to Agent, confirming the unconditional obligation of the account
debtor to take the goods related thereto and pay such invoice;

 

10

--------------------------------------------------------------------------------


 

(h)              the account debtor with respect to such Accounts has not
asserted a counterclaim, defense, dispute or any right of setoff or recoupment
against such Accounts (but the portion of the Accounts of such account debtor in
excess of the amount at any time and from time to time owed by such Borrower to
such account debtor or claimed owed by such account debtor may be deemed
Eligible Accounts),

 

(i)                  there are no facts, events or occurrences which would
impair the validity, enforceability or collectability of such Accounts or reduce
the amount payable or delay payment thereunder beyond the terms set forth in
clause (b) above (other than reductions in the amount payable thereon as a
result of the right to return defective goods in the ordinary course of
business);

 

(j)                  such Accounts of US Borrower are subject to the first
priority, valid and perfected security interest of Agent and such Accounts of UK
Borrower are subject to a first priority fixed charge in favor of Agent pursuant
to the Debenture, and in all cases any goods giving rise to all such Accounts
are not, and were not at the time of the sale thereof, subject to any claim,
lien, security interest, or charge except those permitted in this Agreement;

 

(k)               neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;

 

(l)                  the account debtors with respect to such Accounts are not
any foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

(m)            there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which could be
reasonably expected to result in any material adverse change in any such account
debtor’s financial condition (including, without limitation, any bankruptcy,
dissolution, liquidation, reorganization administration, receivership or similar
proceeding);

 

(n)              such Accounts are not evidenced by or arising under any
instrument or chattel paper;

 

(o)              such Accounts are not owed by an account debtor who has
Accounts unpaid more than sixty (60) days after the original due date thereof or
more than one hundred twenty (120) days from the original invoice date for them
which constitute more than fifty (50%) percent of the total Accounts of such
account debtor;

 

11

--------------------------------------------------------------------------------


 

(p)              the account debtor is not located in a state requiring the
filing of a Notice of Business Activities Report or similar report in order to
permit such Borrower to seek judicial enforcement in such State of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

 

(q)              such Accounts are owed by account debtors whose total
indebtedness to such Borrower does not exceed the credit limit with respect to
such account debtors as determined by such Borrower from time to time, to the
extent such credit limit as to any account debtor is established consistent with
the current practices of such Borrower as of the date hereof and such credit
limit is acceptable to Agent (but the portion of the Accounts not in excess of
such credit limit may be deemed Eligible Accounts);

 

(r)                 such Accounts are owed by account debtors deemed
creditworthy at all times by Agent (as determined in good faith); and

 

(s)               the aggregate amount of such Accounts owing by a single
account debtor do not constitute (i) in the case of all account debtors
(excluding Guitar Center), more than fifteen (15%) percent of the aggregate
amount of all otherwise Eligible Accounts and (ii) in the case of Guitar Center,
more than twenty five (25%) percent of the aggregate amount of all otherwise
Eligible Accounts (but in each case the portion thereof not in excess of such
percentage may be deemed Eligible Accounts).

 

1.37                           “Eligible Inventory” shall mean, Inventory of US
Borrower located in the United States of America consisting of finished goods
held for sale in the ordinary course of the business of such Borrower and raw
materials for such finished goods and Inventory of US Borrower located at the
Dutch Warehouse consisting of finished goods held for sale in the ordinary
course of business of US Borrower, in each case which are acceptable to Agent
based on the criteria set forth below.  In general, Eligible Inventory shall not
include (a) work-in-process; (b) spare parts for equipment; (c) packaging and
shipping materials, material review board, or components which are not (or will
not be) part of finished goods; (d) demonstration or loaner Inventory, or
supplies used or consumed in US Borrower’s business; (e) Inventory at premises
other than those owned and controlled by US Borrower, except any Inventory which
would otherwise be deemed Eligible Inventory that is not located at premises
owned and operated by US Borrower may nevertheless be considered Eligible
Inventory: (i) as to locations which are leased by US Borrower, if Agent shall
have received a Collateral Access Agreement from the owner and lessor of such
location, duly authorized, executed and delivered by such owner and lessor, or
if Agent shall not have received such Collateral Access Agreement (or Agent
shall determine to accept a Collateral Access Agreement that does not include
all required provisions or provisions in the form otherwise required by Agent),
Agent may, at its option, nevertheless consider Inventory at such location to be
Eligible Inventory to the extent Agent shall have established such Reserves in
respect of amounts at any time payable by US Borrower to the owner and lessor
thereof as Agent shall determine, and (ii) as to locations owned and operated by
a third person, if

 

12

--------------------------------------------------------------------------------


 

Agent shall have received a Collateral Access Agreement from such owner and
operator with respect to such location, duly authorized, executed and delivered
by such owner and operator or if Agent shall not have received such Collateral
Access Agreement (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent may, at its option, nevertheless
consider Inventory at such location to be Eligible Inventory to the extent Agent
shall have established such Reserves in respect of amounts at any time payable
by US Borrower to the owner and operator thereof as Agent shall determine, and
in addition, if required by Agent, if Agent shall have received: (A) UCC
financing statements (or the equivalent) between the owner and operator, as
consignee or bailee and US Borrower, as consignor or bailor, in form and
substance satisfactory to Agent, which are duly assigned to Agent and (B) a
written notice to any lender to the owner and operator of the first priority
security interest in such Inventory of Agent; (f) Inventory subject to a
security interest or lien in favor of any Person other than Agent except those
permitted in this Agreement (but without limiting the right of Agent to
establish any Reserves with respect to amounts secured by such security interest
or lien in favor of any Person even if permitted herein); (g) bill and hold
goods, or unserviceable or obsolete Inventory; (h) Inventory which is not
subject to the first priority, valid and perfected security interest of Agent;
(i) returned Inventory (unless such returned Inventory is new, first-quality
merchandise that is held for resale in the ordinary course of business), or
damaged and/or defective Inventory; (j) Inventory purchased or sold on
consignment; (k) Inventory located at the Dutch Warehouse that is not listed in
the most recent report delivered by US Borrower to Agent pursuant to Section
7.1(a)(iii)(D); (l) Inventory located outside the United States of America or
outside of the Dutch Warehouse, except Inventory which would otherwise be
Eligible Inventory located outside the United States of America or outside of
the Dutch Warehouse which is in transit to either the premises of a Customs
Broker in the United States or the premises of US Borrower in the United States
set forth on Schedule 8.2 to the Information Certificate (as supplemented by new
locations established in accordance with Section 9.2), as the case may be, which
are either owned and controlled by US Borrower or leased by US Borrower,
provided, that, (i) Agent has a first priority perfected security interest in
and lien upon, and (commencing on the date that is sixty (60) days from the date
of this Agreement) Agent or its bailee has control and possession of, all
originals of documents of title with respect to such Inventory, (ii) Agent has
received (A) commencing on the date that is sixty (60) days from the date of
this Agreement, a Collateral Access Agreement, duly authorized, executed and
delivered by the Customs Broker handling the shipping and delivery of such
Inventory, (B) a copy of the certificate of marine cargo insurance in connection
therewith in which Agent has been named as an additional insured and loss payee
in a manner acceptable to Agent and (C) upon the request of Agent, a copy of the
invoice and manifest with respect thereto or similar documents, and (iii) such
Inventory is not subject to any Letter of Credit Accommodations; and (m)
commencing on the date that is thirty (30) days after the date of this
Agreement, Inventory which is subject to a license granted to US Borrower by
Apogee Electronics Corporation unless on or prior to such date Agent shall have
received an agreement, in form and substance satisfactory to Agent, duly
authorized, executed and delivered by Apogee Electronics Corporation and US
Borrower. The criteria for Eligible Inventory set forth above may only be
changed and any new criteria for Eligible Inventory may only be established by
Agent in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Agent

 

13

--------------------------------------------------------------------------------


 

has no written notice thereof from US Borrower prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Inventory in the good faith determination of
Agent.  Any Inventory which is not Eligible Inventory shall nevertheless be part
of the Collateral.

 

1.38                           “Eligible Transferee” shall mean (a) any Lender;
(b) the parent company of any Lender and/or any Affiliate of such Lender which
is at least fifty (50%) percent owned by such Lender or its parent company; (c)
any person (whether a corporation, partnership, trust or otherwise) that is
engaged in the business of making, purchasing, holding or otherwise investing in
bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or with respect to any
Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and similar extensions of
credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor, and in each case is approved by Agent; and
(d) any other commercial bank, financial institution or “accredited investor”
(as defined in Regulation D under the Securities Act of 1933) approved by Agent,
provided, that, (i) neither any Borrower nor any Guarantor or any Affiliate of
any Borrower or Guarantor shall qualify as an Eligible Transferee and (ii) no
Person to whom any Indebtedness which is in any way subordinated in right of
payment to any other Indebtedness of any Borrower or Guarantor shall qualify as
an Eligible Transferee, except as Agent may otherwise specifically agree.

 

1.39                           “Environmental Laws” shall mean all foreign,
Federal, State and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein), authorizations,
judicial or administrative decisions, injunctions or agreements between any
Borrower or Guarantor and any Governmental Authority, (a) relating to pollution
and the protection, preservation or restoration of the environment (including
air, water vapor, surface water, ground water, drinking water, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to occupational health or safety, (b)  relating to the
exposure to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or (c)
relating to all laws with regard to recordkeeping, notification, disclosure and
reporting requirements respecting Hazardous Materials.  The term “Environmental
Laws” includes (i) the Federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Federal Superfund Amendments and
Reauthorization Act, the Federal Water Pollution Control Act of 1972, the
Federal Clean Water Act, the Federal Clean Air Act, the Federal Resource
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments thereto), the Federal Solid Waste Disposal and the Federal Toxic
Substances Control Act, the Federal Insecticide, Fungicide and Rodenticide Act,
and the Federal Safe Drinking Water Act of 1974, (ii) applicable state
counterparts to such laws and (iii) any common law or equitable doctrine that
may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

 

1.40                           “Equipment” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s now owned and hereafter
acquired equipment, wherever located, including machinery,

 

14

--------------------------------------------------------------------------------


 

data processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.

 

1.41                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as in effect from time to time, together with all rules
and regulations thereunder or related thereto.

 

1.42                           “ERISA Affiliate” shall mean any person required
to be aggregated with any Borrower, any Guarantor or any of its or their
respective Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of the
Code.

 

1.43                           “ERISA Event” shall mean the occurrence of any of
the following: (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, with respect to a Plan for which the
Pension Benefit Guaranty Corporation notice requirement has not been waived; (b)
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c)
the existence with respect to any Plan of an “accumulated funding deficiency”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the occurrence of a non-exempt “prohibited transaction”
(within the meaning of Section 4975 of the Code) or with respect to which any
Borrower or Guarantor or any of its or their respective Subsidiaries could be
reasonably expected to have liability in excess of the US Dollar Equivalent of
US$250,000; (f) a complete or partial withdrawal by any Borrower or Guarantor or
any ERISA Affiliate from a Multiemployer Plan or a cessation of operations which
is treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization which could be reasonably expected to result in liability to
Borrowers or Guarantors in excess of the US Dollar Equivalent of US $250,000;
(g) the filing of a notice of intent to terminate a Plan (other than a
Multiemployer Plan), the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Plan; or (h) the appointment
by the Pension Benefit Guaranty Corporation of a trustee to administer any Plan.

 

1.44                           “Euro” shall mean the single currency of those
member states of the European Union participating in the European economic and
monetary union, and which from time to time adopt a single, shared currency,
pursuant to the Treaty on European Union, being the Treaty of Rome of March 25,
1957, as amended by the Single European Act 1986 and the Maastricht Treaty
(which was signed at Maastricht on February 7, 1992, and came into force on
November 1, 1993), as amended from time to time.

 

1.45                           “Euro Equivalent” shall mean at any time (a) as
to any amount denominated in Euros, the amount thereof and (b) as to any amount
denominated in US Dollars or any other currency, the

 

15

--------------------------------------------------------------------------------


 

equivalent amount in Euros calculated by Agent at such time using the Currency
Exchange Convention in effect on the Business Day of determination.

 

1.46                           “Eurodollar Rate” shall mean with respect to the
Interest Period for a Eurodollar Rate Loan, the interest rate per annum equal to
the arithmetic average of the rates of interest per annum (rounded upwards, if
necessary, to the next one-sixteenth (1/16) of one (1%) percent) at which
Reference Bank is offered deposits of United States dollars in the London
interbank market (or other Eurodollar Rate market selected by a Borrower or
Administrative Borrower on behalf of such Borrower and approved by Agent) on or
about 9:00 a.m. (New York time) two (2) Business Days prior to the commencement
of such Interest Period in amounts substantially equal to the principal amount
of the Eurodollar Rate Loans requested by and available to such Borrower in
accordance with this Agreement, with a maturity of comparable duration to the
Interest Period selected by or on behalf of a Borrower.

 

1.47                           “Eurodollar Rate Loans” shall mean any Loans or
portion thereof on which interest is payable based on the Adjusted Eurodollar
Rate in accordance with the terms hereof.

 

1.48                           “Event of Default” shall mean the occurrence or
existence of any event or condition described in Section 10.1 hereof.

 

1.49                           “Excess Availability” shall mean, as to each
Borrower, the US Dollar Equivalent of the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of: (i) the Borrowing Base of
such Borrower and (ii) the Revolving Loan Limit of such Borrower (in each case
under clauses (i) and (ii) after giving effect to any Reserves attributable to
such Borrower other than Reserves in respect of Letter of Credit
Accommodations), minus (b) the sum of: (i) the amount of all then outstanding
and unpaid Obligations of such Borrower (but not including for this purpose
outstanding Letter of Credit Accommodations for the account of such Borrower,
the then aggregate outstanding principal amount of the Term Loans or the
Obligations of such Borrower arising pursuant to any guarantees in favor of
Agent and Lenders of the Obligations of the other Borrower) plus (ii) the amount
of Reserves then established in respect of Letter of Credit Accommodations for
the account of such Borrower.

 

1.50                           “Excess Closing Availability” shall mean, as to
each Borrower, the US Dollar Equivalent of the amount, as determined by Agent,
calculated at any date, equal to: (a) the lesser of:  (i) the Borrowing Base of
such Borrower and (ii) the Revolving Loan Limit of such Borrower (in each case
under clauses (i) and (ii) after giving effect to any Reserves attributable to
such Borrower other than Reserves in respect of Letter of Credit
Accommodations), minus (b) the sum of:  (i) the amount of all then outstanding
and unpaid Obligations of such Borrower (but not including for this purpose
outstanding Letter of Credit Accommodations for the account of such Borrower,
the then aggregate outstanding principal amount of the Term Loans or the
Obligations of such Borrower arising pursuant to any guarantees in favor of
Agent and Lenders of the Obligations of the other Borrower) plus (ii) the amount
of all Reserves then established in respect of Letter of Credit Accommodations
for the account

 

16

--------------------------------------------------------------------------------


 

of such Borrower, plus (iii) the aggregate amount of all then outstanding and
unpaid trade payables and other obligations of such Borrower which are
outstanding more than sixty (60) days past due as of such time (other than trade
payables owing to Affiliates of such Borrower and trade payables or other
obligations being contested or disputed by such Borrower in good faith), plus
(iv) without duplication, the amount of checks issued by such Borrower to pay
trade payables and other obligations which are more than sixty (60) days past
due as of such time (other than trade payables owing to Affiliates of such
Borrower and trade payables or other obligations being contested or disputed by
such Borrower in good faith), but not yet sent; provided, that, for purposes of
computing the past due trade payables of such Borrower owing to Amoisonic under
clause (iii) above, the amount of such trade payables which are outstanding more
than sixty (60) days past due as of such time shall be reduced by the unpaid
Accounts of such Borrower which are due and owing by Amoisonic as of such time.

 

1.51                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, together with all rules, regulations and interpretations thereunder
or related thereto.

 

1.52                           “Exchange Rate” shall mean the prevailing spot
rate of exchange of such bank as Agent may select for the purpose of conversion
of one currency to another, at or around 11:00 a.m. New York City time, on the
date on which any such conversion of currency is to be made under this Agreement
or the amount of assets in any one currency are to be determined in another
currency under this Agreement.

 

1.53                           “Expiration Date” shall have the meaning set
forth in Section 13.1 hereof.

 

1.54                           “Fee Letter” shall mean the letter agreement,
dated of even date herewith, by and among Borrowers and Agent, setting forth
certain fees payable by Borrowers to Agent for the benefit of itself and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.55                           “Financing Agreements” shall mean, collectively,
this Agreement and all notes, guarantees, security agreements, deposit account
control agreements, investment property control agreements, intercreditor
agreements and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Borrower or Obligor in
connection with this Agreement.

 

1.56                           “GAAP” shall mean generally accepted accounting
principles in the United States of America as in effect from time to time as set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the statements and
pronouncements of the Financial Accounting Standards Board which are applicable
to the circumstances as of the date of determination consistently applied,
except that, (a) for purposes of Sections 9.17 and 9.18 hereof, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date hereof and (b) if GAAP
is used with respect to a Person that is not incorporated or formed under the
laws of the United States of America or a political

 

17

--------------------------------------------------------------------------------


 

subdivision thereof, then GAAP shall mean the accounting principles, concepts
and policies generally adopted and accepted in the jurisdiction of incorporation
of such Person as in effect from time to time.

 

1.57                           “Governmental Authority” shall mean any nation or
government, any state, province, or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

1.58                           “Guarantors” shall mean, collectively, the
following (together with their respective successors and assigns):  (a) Mackie
Designs Manufacturing, Inc., a Washington corporation, (b) SIA Software Company,
Inc., a New York corporation, and (c) Mackie Investment Co., a Washington
corporation; each sometimes being referred to herein individually as a
“Guarantor”.

 

1.59                           “Hazardous Materials” shall mean any hazardous,
toxic or dangerous substances, materials and wastes, including hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including any that are or become
classified as hazardous or toxic under any Environmental Law).

 

1.60                           “HIG” shall mean H.I.G. Sun Partners, Inc., a
Cayman Islands corporation.

 

1.61                           “HIG Subordination Agreement” shall mean the
Subordination Agreement, dated of even date herewith, by and between Agent and
HIG, as acknowledged by US Borrower and certain of its subsidiaries, as the same
now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.62                           “Inactive Domestic Subsidiaries” shall mean,
collectively, Blackstone Technologies, Inc., a Massachusetts corporation, and
Mackie Industrial Inc., a New Jersey corporation.

 

1.63                           “Indebtedness” shall mean, with respect to any
Person, any liability of such Person, whether or not contingent, (a) in respect
of borrowed money (whether or not the recourse of the lender is to the whole of
the assets of such Person or only to a portion thereof) or evidenced by bonds,
notes, debentures or similar instruments; (b) representing the balance deferred
and unpaid of the purchase price of any property or services (except any such
balance that constitutes an account payable to a trade creditor (excluding an
Affiliate) created, incurred, assumed or guaranteed by such Person in the
ordinary course of business of such Person in connection with obtaining goods,
materials or services that is not overdue by more than ninety (90) days (or in
the case of accounts payable owing to Amoisonic, one hundred twenty (120) days)
past the due date, unless the trade payable is being contested in good faith);
provided, that, for purposes of computing the amount of accounts payable of

 

18

--------------------------------------------------------------------------------


 

any Person owing to Amoisonic under this clause (b), the amount of such accounts
payable at any time shall be reduced by the unpaid Accounts of such Person which
are due and owing by Amoisonic at such time; (c) representing all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases; (d) representing any contractual obligation,
contingent or otherwise, of such Person to pay or be liable for the payment of
any indebtedness described in this definition of another Person, including,
without limitation, any such indebtedness, directly or indirectly guaranteed, or
any agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; (e) representing all obligations with respect to
redeemable stock and redemption or repurchase obligations under any Capital
Stock or other equity securities issued by such Person (excluding redemption or
repurchase obligations that may be triggered solely at the option of such
Person); (f) representing all reimbursement obligations and other liabilities of
such Person with respect to surety bonds (whether bid, performance or
otherwise), letters of credit, banker’s acceptances, drafts or similar documents
or instruments issued for such Person’s account; (g) representing all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) representing all obligations, liabilities and
indebtedness of such Person (marked to market) arising under swap agreements,
cap agreements and collar agreements and other agreements or arrangements
designed to protect such person against fluctuations in interest rates or
currency or commodity values; and (i) representing all obligations owed by such
Person under License Agreements with respect to non-refundable, advance or
minimum guarantee royalty payments.

 

1.64                           “Information Certificate” shall mean,
collectively, the Information Certificates of Borrowers and Guarantors
constituting Exhibit B hereto containing material information with respect to
Borrowers and Guarantors, their respective businesses and assets provided by or
on behalf of Borrowers and Guarantors to Agent in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

 

1.65                           “Intellectual Property” shall mean, as to each
Borrower and Guarantor, such Borrower’s and Guarantor’s now owned and hereafter
arising or acquired:  patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright registrations,
trademarks, trade names, trade styles, trademark and service mark applications,
and licenses and rights to use any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or the
license of any trademark); customer and other lists in whatever form maintained;
trade secret rights, copyright rights, rights in works of authorship, domain
names and

 

19

--------------------------------------------------------------------------------


 

domain name registration; software and contract rights relating to computer
software programs, in whatever form created or maintained.

 

1.66                           “Intercreditor Agreement” shall mean the
Intercreditor and Subordination Agreement, dated as of even date herewith, by
and among Agent, Lenders and U.S. Bank National Association, as acknowledged by
US Borrower and certain of its subsidiaries, as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.67                           “Interest Expense” shall mean, for any period, as
to any Person, as determined in accordance with GAAP, the total interest expense
of such Person, whether paid or accrued during such period (including the
interest component of Capital Leases for such period), including, without
limitation, discounts in connection with the sale of any Accounts and bank fees,
commissions, discounts and other fees and charges owed with respect to letters
of credit, banker’s acceptances or similar instruments.

 

1.68                           “Interest Period” shall mean for any Eurodollar
Rate Loan, a period of approximately one (1), two (2), or three (3) months
duration as any Borrower (or Administrative Borrower on behalf of such Borrower)
may elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, such Borrower
(or Administrative Borrower on behalf of such Borrower) may not elect an
Interest Period which will end after the last day of the then-current term of
this Agreement.

 

1.69                           “Interest Rate” shall mean,

 

(a)               Subject to clause (b) of this definition below:

 

(i)                           as to Prime Rate Loans that are Revolving Loans, a
rate equal to three-quarters of one (.75%) percent per annum in excess of the
Prime Rate,

 

(ii)                        as to Eurodollar Rate Loans that are Revolving
Loans, a rate equal to three and one-half (3.50%) percent per annum in excess of
the Adjusted Eurodollar Rate (in each case, based on the Eurodollar Rate
applicable for the Interest Period selected by a Borrower, or by Administrative
Borrower on behalf of such Borrower, as in effect three (3) Business Days after
the date of receipt by Agent of the request of or on behalf of a Borrower for
such Eurodollar Rate Loans in accordance with the terms hereof, whether such
rate is higher or lower than any rate previously quoted to any Borrower or
Guarantor), and

 

(iii)                     as to Term Loans, a rate equal to one (1.00%) percent
per annum in excess of the Prime Rate.

 

(b)              Notwithstanding anything to the contrary contained in clause
(a) of this definition, the Interest Rate shall mean the per annum rates set
forth above plus (in each case) two (2%) percent, at

 

20

--------------------------------------------------------------------------------


 

Agent’s option, upon prior notice, (i) either (A) for the period on and after
the date of termination or non-renewal hereof until such time as all Obligations
are paid and satisfied in full in immediately available funds, or (B) for the
period from and after the date of the occurrence of any Event of Default, and
for so long as such Event of Default is continuing as determined by Agent in
good faith and (ii) on the Revolving Loans to each Borrower at any time
outstanding in excess of the Borrowing Base of such Borrower or the Revolving
Loan Limit of such Borrower (whether or not such excess(es) arise or are made
with or without Agent’s or any Lender’s knowledge or consent and whether made
before or after an Event of Default).  Upon the request of a Borrower, Agent
will promptly notify such Borrower in writing if the Interest Rate specified in
this clause (b) is in effect.

 

1.70                           “Inventory” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by such
Borrower or Guarantor as lessor; (b) are held by such Borrower for sale or lease
or to be furnished under a contract of service; (c) are furnished by such
Borrower or Guarantor under a contract of service; or (d) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business.

 

1.71                           “Inventory Loan Limit” shall mean at any time,
the amount equal to the US Dollar Equivalent of US$16,000,000.

 

1.72                           “Investment Property Control Agreement” shall
mean an agreement in writing, in form and substance satisfactory to Agent, by
and among Agent, any Borrower or Guarantor (as the case may be) and any
securities intermediary, commodity intermediary or other person who has custody,
control or possession of any investment property of such Borrower or Guarantor
acknowledging that such securities intermediary, commodity intermediary or other
person has custody, control or possession of such investment property on behalf
of Agent, that it will comply with entitlement orders originated by Agent with
respect to such investment property, or other instructions of Agent, or (as the
case may be) apply any value distributed on account of any commodity contract as
directed by Agent, in each case, without the further consent of such Borrower or
Guarantor and including such other terms and conditions as Agent may require.

 

1.73                           “Italian Affiliated Accounts Payable” shall mean
the accounts payable of US Borrower owing to Mackie Designs (Italty) S.p.A.,
without giving effect to any setoff, deduction or counterclaim.

 

1.74                           “Junior Loan Agreement” shall mean the Second
Amended and Restated Subordinated Credit Agreement] dated on or about the date
hereof, by and among U.S. Bank National Association, US Borrower, Mackie
Manufacturing, Mackie Investment and SIA, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.75                           “Junior Loan Documents” shall mean, collectively,
the following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): (a) the

 

21

--------------------------------------------------------------------------------


 

Junior Loan Agreement; and (b) all agreements, documents and instruments at any
time executed and/or delivered in connection with the Junior Loan Agreement.

 

1.76                           “Lenders” shall mean the financial institutions
who are signatories hereto as Lenders and other persons made a party to this
Agreement as a Lender in accordance with Section 13.6 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.

 

1.77                           “Letter of Credit Accommodations” shall mean,
collectively, the letters of credit, merchandise purchase or other guaranties
(a) which are from time to time either issued or opened by Agent or any Lender
for the account of any Borrower or Obligor or (b) with respect to which Agent or
Lenders have agreed to indemnify the issuer or guaranteed to the issuer the
performance by any Borrower or Obligor of its obligations to such issuer;
sometimes being referred to herein individually as “Letter of Credit
Accommodation”.

 

1.78                           “License Agreements” shall have the meaning set
forth in Section 8.11 hereof.

 

1.79                           “Loan Limit” shall mean, as to each Borrower, at
any time, the amount equal to the Maximum Credit minus the then outstanding
principal amount of the Loans and the Letter of Credit Accommodations provided
to the other Borrower.

 

1.80                           “Loans” shall mean, collectively, the Revolving
Loans and the Term Loans.

 

1.81                           “Mackie UK Reserve” shall mean, at any time, the
difference between (a) an amount equal to one hundred (100%) percent of the US
Dollar Equivalent of the Net Amount of the Accounts of UK Borrower at such time
and (b) an amount equal to seventy-five (75%) percent of the Net Amount of the
Eligible Accounts of UK Borrower at such time.

 

1.82                           “Material Adverse Effect” shall mean a material
adverse effect on (a) the financial condition, business, performance or
operations of any Borrower or of Borrowers and Guarantors (taken as a whole);
(b) the legality, validity or enforceability of any material provision this
Agreement or any material provision of the other Financing Agreements; (c) the
legality, validity, enforceability, perfection or priority of the security
interests and liens of Agent upon any Collateral having an aggregate value in
excess of the US Dollar Equivalent of US$375,000; (d) any Collateral having an
aggregate value in excess of the US Dollar Equivalent of US$375,000; (e) the
ability of Borrowers and Guarantors (taken as a whole) to repay the Obligations
or of any Borrower or Guarantor to perform its obligations under this Agreement
or any of the other Financing Agreements as and when to be performed; or (f) the
ability of Agent or any Lender to enforce the Obligations or realize upon any
Collateral having an aggregate value in excess of the US Dollar Equivalent of
US$375,000 or otherwise with respect to the rights and remedies of Agent and
Lenders under this Agreement or any of the other Financing Agreements; provided,
that, any monetary judgment or liability in connection with the EAW

 

22

--------------------------------------------------------------------------------


 

Fire Proceeding and the payment thereof that does not constitute an Event of
Default under Section 10.1(q) shall not (in and of itself) be deemed to have a
Material Adverse Effect.

 

1.83                           “Material Contract” shall mean any contract or
other agreement (other than the Financing Agreements), whether written or oral,
to which any Borrower or Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would have
a Material Adverse Effect.

 

1.84                           “Maximum Credit” shall mean the amount of US
Dollar Equivalent of US$28,500,000.

 

1.85                           “Monthly Adjustment Percentage” shall mean the
product of (a) the fraction, expressed as a percentage, (i) the numerator is one
and (ii) the denominator of which is the number of months (rounded to the
nearest whole number) from the date on which Agent receives the Updated
Inventory Appraisal to the date that is eighteen (18) months following the date
of this Agreement, multiplied by (b) the difference (if positive) between (i)
twenty-two (22%) percent and (ii) eighty-five (85%) percent of the Adjusted Raw
Material Net Recovery Percentage.

 

1.86                           “Multiemployer Plan” shall mean a “multi-employer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding six (6) years contributed
to by any Borrower, Guarantor or any ERISA Affiliate.

 

1.87                           “Net Amount of Eligible Accounts” shall mean, as
to any Borrower, the gross amount of the Eligible Accounts of such Borrower less
(a) sales, excise or similar taxes included in the amount thereof and (b)
returns, discounts, claims, credits and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed with respect thereto.

 

1.88                           “Net Cash Proceeds” shall mean, with respect to
any sale or other disposition of assets permitted under Section 9.7(b), the
aggregate amount of cash received from time to time by a Borrower or Guarantor
in connection with such sale or other disposition after deducting therefrom only
(a) legal fees, finder’s fees and other similar fees and other commissions and
(b) the amount of income taxes reasonably estimated to be actually payable by
such Borrower or Guarantor (or the direct or indirect equity holders of such
Borrower or Guarantor) in connection with or as a result of such sale or other
disposition.

 

1.89                           “Net Recovery Percentage” shall mean the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the amount of the recovery in respect of the Inventory at such time on
a “net orderly liquidation value” basis as set forth in the most recent
acceptable appraisal of Inventory received by Agent in accordance with Section
7.3, net of operating expenses, liquidation expenses and commissions, and (b)
the denominator of which is the applicable original cost of the aggregate amount
of the Inventory subject to such appraisal.

 

23

--------------------------------------------------------------------------------


 

1.90                           “Net Recovery Percentage Adjustment Reserve”
shall mean, effective as of the one month anniversary of the date of this
Agreement, $100,000, as such amount shall be increased by $100,000 on each
subsequent monthly anniversary date of this Agreement occurring prior to Agent’s
receipt of the Updated Inventory Appraisal; provided, that, the Net Recovery
Percentage Adjustment Reserve shall be reduced to zero upon the earlier to occur
of (a) Agent’s receipt of the Updated Inventory Appraisal and (b) the date that
is eighteen (18) months after the date hereof.

 

1.91                           “Obligations” shall mean any and all Loans,
Letter of Credit Accommodations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrowers to Agent or any Lender and/or any of their Affiliates, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured.

 

1.92                           “Obligor” shall mean any Guarantor.

 

1.93                           “Operating Leases” shall mean, as applied to any
Person, any lease of (or any agreement conveying the right to use) any property
(whether real, personal or mixed) by such Person as lessee, excluding any
Capital Lease.

 

1.94                           “Other Taxes” shall mean any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any of the other Financing Agreements.

 

1.95                           “Parent” shall mean Sun Mackie, LLC, a Delaware
limited liability company, and its successors and assigns.

 

1.96  “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provisions of Section 13.6 of this
Agreement governing participations.

 

1.97                           “Past Due Affiliated Accounts Receivable” shall
mean any accounts receivable of Borrowers and Guarantors owing by any Affiliates
thereof (other than Borrowers and Guarantors) which are unpaid more than sixty
(60) days after the original due date or more than ninety (90) days after the
original invoice for them, without giving effect to any setoff, deduction or
counterclaim.

 

24

--------------------------------------------------------------------------------


 

1.98                           “Permitted Holders” shall mean the persons listed
on Schedule 1.98 hereto and their respective successors and assigns (including
officers, directors and employees of Borrowers and Guarantors that replace
officers, directors and employees of Borrowers and Guarantors that held Capital
Stock of US Borrower on the date hereof).

 

1.99                           “Person” or “person” shall mean any individual,
sole proprietorship, partnership, corporation (including any corporation which
elects subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.100                     “Plan” means an employee benefit plan (as defined in
Section 3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a Multiemployer Plan has made contributions at any time during the
immediately preceding six (6) plan years.

 

1.101                     “Prime Rate” shall mean the rate from time to time
publicly announced by the Reference Bank, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank.

 

1.102                     “Prime Rate Loans” shall mean any loans or portion
thereof on which interest is payable based on the Prime Rate in accordance with
the terms hereof.

 

1.103                     “Priority Payables” shall mean, as to any Borrower at
any time, (a) the full amount of the liabilities of such Borrower at such time
which (i) have a trust imposed to provide for payment or a security interest,
pledge, lien or charge ranking or capable of ranking senior to or pari passu
with security interests, liens or charges securing the Obligations on any of the
Eligible Accounts or Eligible Inventory of such Borrower under Federal, State,
county, district, municipal or local law in the United Kingdom or The
Netherlands or (ii) have a right imposed to provide for payment ranking or
capable of ranking senior to or pari passu with the Obligations under local or
national law, regulation or directive, including, but not limited to, claims for
unremitted and/or accelerated rents, taxes (including claims for debts due to
the taxing authorities in The Netherlands, Inland Revenue or Customs and
Excise), wages, withholding taxes, VAT and other amounts payable to an
insolvency administrator, employee withholdings or deductions and vacation pay,
workers’ compensation obligations, government royalties or pension fund
obligations in each case to the extent such trust, or security interest, lien or
charge has been or may be imposed, (b) the amount equal to sixty-five (65%)
percent (in the case of finished goods) or fifty-five (55%) percent (in the case
of raw materials) multiplied by the aggregate Value of the Eligible Inventory of
such Borrower which Agent considers is or may be subject to retention of title
by a supplier or a right of a supplier to recover possession thereof, where such
supplier’s right has priority over the security interests, liens or charges
securing the Obligations, including, without limitation, Eligible Inventory
subject to a right of a supplier to repossess goods pursuant to any applicable
laws granting revendication or similar rights to unpaid suppliers or any similar
laws of the United Kingdom,

 

25

--------------------------------------------------------------------------------


 

Italy or The Netherlands and (c) the amount equal to seventy-five (75%) percent
of the Net Amount of Eligible Accounts of a Borrower which Agent considers is or
may be subject to retention of title by a supplier of the Inventory giving rise
to such Eligible Accounts, where such supplier’s right has priority over the
security interests, liens or charges securing the Obligations, including,
without limitation, Eligible Accounts of a Borrower arising from the sale of
Inventory subject to a right of a supplier to repossess goods pursuant to any
applicable laws granting revendication or similar rights to unpaid suppliers or
any similar laws of Italy or The Netherlands.

 

1.104                     “Pro Rata Share” shall mean the fraction (expressed as
a percentage) obtained by dividing (a) such Lender’s Commitment by (b) the
aggregate Commitments of all Lenders; provided, that, if the Commitments have
been terminated, the numerator of such fraction shall be the outstanding amount
of such Lender’s Loans and interest in the Letter of Credit Accommodations and
the denominator of such fraction shall be the aggregate amount of all
outstanding Loans and Letter of Credit Accommodations, in each case as the same
may be adjusted from time to time in accordance with the provisions of Section
13.6.

 

1.105                     “Provision for Taxes” shall mean an amount equal to
all taxes imposed on or measured by net income, whether Federal, State,
Provincial, county or local, and whether foreign or domestic, that are paid or
payable by any Person in respect of any period in accordance with GAAP.

 

1.106                     “Purchase Agreements” shall mean, individually and
collectively, the Stock Purchase Agreement, dated January 16, 2003 among Parent,
US Borrower and Sellers, as amended by the First Amendment dated as of February
7, 2003, the Second Amendment dated as of February 13, 2003 and the Third
Amendment dated as of February 21, 2003, together with bills of sale, quitclaim
deeds, assignment and assumption agreements and such other instruments of
transfer as are referred to therein and all side letters with respect thereto,
and all agreements, documents and instruments executed and/or delivered in
connection therewith, as all of the foregoing now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced;
provided, that, the term “Purchase Agreements” as used herein shall not include
any of the Financing Agreements.

 

1.107                     “Purchased Stock” shall mean all of the issued and
outstanding shares of Capital Stock of US Borrower acquired by Parent pursuant
to the Purchase Agreements.

 

1.108                     “Randolph” shall mean Randolph Street Partners V, an
Illinois general partnership.

 

1.109                     “Randolph Subordination Agreement” shall mean the
Subordination Agreement, dated of even date herewith, by and between Agent and
Randolph, as acknowledged by US Borrower and certain of its subsidiaries, as the
same now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.110                     “Raw Material Availability” shall mean (a) at any time
prior to October 1, 2005, the amount equal to twenty-two (22%) percent
multiplied by the US Dollar Equivalent of the Value of the

 

26

--------------------------------------------------------------------------------


 

Eligible Inventory of US Borrower consisting of raw materials; provided, that,
the amount of Raw Material Availability under this clause (a) shall be reduced
as of the first day of each month, commencing on the first day of the month
following Agent’s receipt of the Updated Inventory Appraisal and ending on
October 1, 2005, by an amount equal to the initial amount of Raw Material
Availability multiplied by the Monthly Adjustment Percentage and (b) at any time
on or after October 1, 2005, the amount equal to the lesser of (i) fifty-five
(55%) percent multiplied by the US Dollar Equivalent of the Value of the
Eligible Inventory of US Borrower consisting of raw materials or (ii)
eighty-five (85%) percent of the Net Recovery Percentage of Inventory of US
Borrower consisting of raw materials multiplied by the US Dollar Equivalent of
the Value of Eligible Inventory of US Borrower consisting of raw materials.

 

1.111                     “Real Property” shall mean all now owned and hereafter
acquired real property of each Borrower and Guarantor, including leasehold
interests, together with all buildings, structures, and other improvements
located thereon and all licenses, easements and appurtenances relating thereto,
wherever located.

 

1.112                     “Receivables” shall mean all of the following now
owned or hereafter arising or acquired property of each Borrower and Guarantor:
(a) all Accounts; (b) all interest, fees, late charges, penalties, collection
fees and other amounts due or to become due or otherwise payable in connection
with any Account; (c) all payment intangibles of such Borrower or Guarantor;
(d)  letters of credit, indemnities, guarantees, security or other deposits and
proceeds thereof issued payable to any Borrower or Guarantor or otherwise in
favor of or delivered to any Borrower or Guarantor in connection with any
Account; or (e) all other accounts, contract rights, chattel paper, instruments,
notes, general intangibles and other forms of obligations owing to any Borrower
or Guarantor, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by any Borrower or
Guarantor or to or for the benefit of any third person (including loans or
advances to any Affiliates or Subsidiaries of any Borrower or Guarantor) or
otherwise associated with any Accounts, Inventory or general intangibles of any
Borrower or Guarantor (including, without limitation, chooses in action, causes
of action, tax refunds, tax refund claims, any funds which may become payable to
any Borrower or Guarantor in connection with the termination of any Plan or
other employee benefit plan and any other amounts payable to any Borrower or
Guarantor from any Plan or other employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which any Borrower or Guarantor is a beneficiary).

 

1.113                     “Records” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and

 

27

--------------------------------------------------------------------------------


 

devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

 

1.114                     “Reference Bank” shall mean Wachovia Bank, National
Association, or such other bank as Agent may from time to time designate.

 

1.115                     “Register” shall have the meaning set forth in Section
13.6 hereof.

 

1.116                     “Required Lenders” shall mean, at any time, those
Lenders whose Pro Rata Shares aggregate sixty-six and two-thirds (66 2/3%)
percent or more of the aggregate of the Commitments of all Lenders, or if the
Commitments shall have been terminated, Lenders to whom at least sixty-six and
two-thirds (66 2/3%) percent of the then outstanding Obligations are owing.

 

1.117                     “Reserves” shall mean as of any date of determination,
such amounts as Agent may from time to time establish and revise in good faith
reducing the amount of Revolving Loans and Letter of Credit Accommodations which
would otherwise be available to any Borrower under the lending formula(s)
provided for herein:  (a) to reflect events, conditions, contingencies or risks
which, as determined by Agent in good faith, adversely affect, or would have a
reasonable likelihood of adversely affecting, either (i) the Collateral or any
other property which is security for the Obligations or its value or (ii) the
assets, business or prospects of any Borrower or Obligor or (iii) the security
interests and other rights of Agent or any Lender in the Collateral (including
the enforceability, perfection and priority thereof) or (b) to reflect Agent’s
good faith belief that any collateral report or financial information furnished
by or on behalf of any Borrower or Obligor to Agent is or may have been
incomplete, inaccurate or misleading in any material respect or (c) to reflect
outstanding Letter of Credit Accommodations as provided in Section 2.2 hereof or
(d) in respect of any state of facts which Agent determines in good faith
constitutes a Default or an Event of Default or (e) to reflect the amount of the
Priority Payables or (f) to reflect Agent’s estimate of the amount of any
reserve necessary to reflect changes in applicable currency exchange rates or
currency exchange markets or (g) to reflect the amount of liability (contingent
or otherwise) incurred by Agent in respect of its agreement to guarantee or in
effect guarantee any Indebtedness of Borrowers and Guarantors to any Affiliate
of Congress which is permitted under Section 9.9(g) or (h) to reflect the Mackie
UK Reserve or (i) to reflect the Term Loan Amortization Reserve or (j) to
reflect the Net Recovery Percentage Adjustment Reserve or (k) to reflect the
Currency Exchange Overadvance as provided in Section 2.1(d) or (l) to reflect
amounts owing or to be owing to the Warehousemen, if Borrowers or Guarantors
fail to pay when due any amounts owing to the Warehousemen.  Without limiting
the generality of the foregoing, Reserves may be established to reflect that
dilution with respect to the Accounts (based on the ratio of the aggregate
amount of non-cash reductions in Accounts for any period to the aggregate dollar
amount of the sales of Borrowers for such period) as calculated by Agent for any
period is or is reasonably anticipated to be greater than fifteen (15%) percent
or to reflect that the orderly liquidation value of the Equipment as set forth
in the most recent acceptable appraisals received by Agent with respect thereto
has declined so that the then outstanding principal amount of the Term Loans is
greater than such percentage with respect to such appraised values as Agent used
in establishing the original principal

 

28

--------------------------------------------------------------------------------


 

amount of the Term Loans multiplied by such appraised values.  To the extent
Agent may revise the lending formulas used to determine the Borrowing Base or
establish new criteria or revise existing criteria for Eligible Accounts or
Eligible Inventory so as to address any circumstances, condition, event or
contingency in a manner satisfactory to Agent, Agent shall not establish a
Reserve for the same purpose.  The amount of any Reserve established by Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such reserve as determined by Agent in good faith.

 

1.118                     “Revolving Loan Limit” shall mean, as to each
Borrower, at any time, the amount equal to the US Dollar Equivalent of
US$26,000,000 minus the then outstanding principal amount of the Revolving Loans
and Letter of Credit Accommodations provided by Lenders to the other Borrower,
as such amount may be amended from time to time with the prior written consent
of Agent, Lenders and Administrative Borrower.

 

1.119                     “Revolving Loans” shall mean the loans now or
hereafter made by or on behalf of any Lender or by Agent for the account of any
Lender on a revolving basis pursuant to the Credit Facility (involving advances,
repayments and readvances) as set forth in Section 2.1 hereof.

 

1.120                     “Sellers” shall mean, collectively, the following (and
their respective successors and assigns): (a) Gregory Mackie, individually and
as the sole trustee of certain trusts described in the Purchase Agreements, and
(b) C. Marcus Sorenson and Judith B. Sorenson, as co-trustees of certain trusts
described in the Purchase Agreements.

 

1.121                     “Solvent” shall mean, at any time with respect to any
Person, that at such time such Person (a) is able to pay its debts as they
mature and has (and has a reasonable basis to believe it will continue to have)
sufficient capital (and not unreasonably small capital) to carry on its business
consistent with its practices as of the date hereof, and (b) the assets and
properties of such Person at a fair valuation (and including as assets for this
purpose at a fair valuation all rights of subrogation, contribution or
indemnification arising pursuant to any guarantees given by such Person) are
greater than the Indebtedness of such Person, and including subordinated and
contingent liabilities computed at the amount which, such person has a
reasonable basis to believe, represents an amount which can reasonably be
expected to become an actual or matured liability (and including as to
contingent liabilities arising pursuant to any guarantee the face amount of such
liability as reduced to reflect the probability of it becoming a matured
liability).

 

1.122                     “Special Agent Advances” shall have the meaning set
forth in Section 12.11 hereof.

 

1.123                     “Specified Digital Inventory” shall mean digital
mixers and digital accessories, as such terms are defined in the inventory
appraisal of Great American delivered to Agent prior to the date of this
Agreement.

 

29

--------------------------------------------------------------------------------


 

1.124                     “Specified Foreign Subsidiaries” shall mean shall
mean, collectively, Mackie Designs (France) S.A., Mackie Designs (Deutschland)
GmbH and Mackie Designs (Netherlands) B.V.; each sometimes being referred to
herein as a “‘Specified Foreign Subsidiary”.

 

1.125                     “Sterling” and “£” shall mean lawful currency of the
United Kingdom.

 

1.126                     “Sterling Equivalent” shall mean at any time (a) as to
any amount denominated in Sterling, the amount thereof and (b) as to any amount
denominated in US Dollars or any other currency, the equivalent amount in
Sterling calculated by Agent at such time using the Currency Exchange Convention
in effect on the Business Day of determination.

 

1.127                     “Subordinated Lenders” shall mean, collectively, the
Parent, Randolph and HIG and their respective successors and permitted assigns;
each sometimes being referred to herein individually as a “Subordinated Lender”.

 

1.128                     “Subordinated Notes” shall mean, collectively, the
separate Subordinated Promissory Notes, each dated on or about the date hereof,
issued by US Borrower in favor of Subordinated Lenders in the original aggregate
principal amount of US$4,000,000; each sometimes being referred to herein
individually as a “Subordinated Note”.

 

1.129                     “Subordination Agreements” shall mean, collectively,
the Sun Mackie Subordination Agreement, the HIG Subordination Agreement and the
Randolph Subordination Agreement; each sometimes being referred to herein
individually as a “Subordination Agreement”.

 

1.130                     “Subsidiary” or “subsidiary” shall mean, with respect
to any Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

 

1.131                     “Sun Capital” shall mean Sun Capital Partners
Management, LLC, a Delaware limited liability company, and its successors and
assigns.

 

1.132                     “Sun Mackie Subordination Agreement” shall mean the
Subordination Agreement, dated even date herewith, by and between Agent and
Parent, as acknowledged by US Borrower and certain of its subsidiaries, as the
same now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

30

--------------------------------------------------------------------------------


 

1.133                     “Taxes” shall mean any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of Agent or any Lender, (a) such
taxes (including income taxes, franchise taxes or capital taxes) as are imposed
on or measured by such Lender’s or Agent’s net income or capital (or other taxes
imposed in lieu thereof) by any jurisdiction or political subdivision thereof
and (b) all interest and penalties imposed on such Lender or Agent with respect
to the taxes described in clause (a) above.

 

1.134                     “Term Loan Amortization Reserve” shall mean $250,000.

 

1.135                     “Term Loans” shall mean, collectively, the term loans
made by or on behalf of Lenders to US Borrower as provided for in Section 2.3
hereof; sometimes being referred to herein individually as a “Term Loan”.

 

1.136                     “Triggering Date” shall mean the earlier of (a) the
date that is one hundred twenty (120) days after the date of this Agreement or
(b) the date upon which each of Mackie Designs (France) S.A. and Mackie Designs
(Deutschland) GmbH shall have dissolved in accordance with Section 9.24.

 

1.137                     “UCC” shall mean the Uniform Commercial Code as in
effect in the State of Florida, and any successor statute, as in effect from
time to time (except that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of Florida on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as Agent may otherwise determine).

 

1.138                     “Updated Inventory Appraisal” shall mean the first
written appraisal of the Inventory received by Agent following the date hereof
which is in form, scope and methodology acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and Lenders and upon which Agent and
Lenders are expressly permitted to rely.

 

1.139                     “US Dollar Equivalent” shall mean at any time (a) as
to any amount denominated in US Dollars, the amount thereof at such time, and
(b) as to any amount denominated in Sterling, Euros or any other currency, the
equivalent amount in US Dollars calculated by Agent (or by a Borrower or
Guarantor with the consent of Agent) at such time using the Currency Exchange
Convention in effect on the Business Day of determination.

 

1.140                     “US Dollars”, “US$” and “$” shall each mean lawful
currency of the United States of America.

 

1.141                     “Value” shall mean, as determined by Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value, provided, that, for
purposes of the calculation of the Borrowing Base, (i) the Value of the
Inventory shall not include:  (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower or (B) 
write-ups or write-downs in value with respect to currency

 

31

--------------------------------------------------------------------------------


 

exchange rates and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent appraisal of the Inventory received and accepted
by Agent prior to the date hereof, if any.

 

1.142                     “VAT” shall mean Value Added Tax imposed in the United
Kingdom and any equivalent tax applicable in any European jurisdiction.

 

1.143                     “Voting Stock” shall mean with respect to any Person,
(a) one (1) or more classes of Capital Stock of such Person having general
voting powers to elect at least a majority of the board of directors, managers
or trustees of such Person, irrespective of whether at the time Capital Stock of
any other class or classes have or might have voting power by reason of the
happening of any contingency, and (b) any Capital Stock of such Person
convertible or exchangeable without restriction at the option of the holder
thereof into Capital Stock of such Person described in clause (a) of this
definition.

 

1.144                     “Warehousemen” shall mean Expeditors International of
Washington, Inc.

 

SECTION 2.  CREDIT FACILITIES

 

2.1                                 Loans.

 

(a)               Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to fund its Pro Rata Share of
Revolving Loans to a Borrower from time to time in amounts requested by such
Borrower (or Administrative Borrower on behalf of such Borrower) up to the
amount outstanding at any time equal to the lesser of (i) the Borrowing Base of
such Borrower at such time or (ii) the Revolving Loan Limit of such Borrower at
such time.

 

(b)              Agent may, in its discretion, from time to time, upon not less
than five (5) days prior notice to Administrative Borrower, reduce the lending
formula(s) with respect to Eligible Inventory to the extent that Agent
determines in good faith that: (i)  the number of days of the turnover of the
Eligible Inventory for any period has adversely changed or (ii) the liquidation
value of the Eligible Inventory, or any category thereof, has decreased,
including any decrease attributable to a change in the nature, quality or mix of
the Inventory.  The amount of any decrease in the lending formulas shall have a
reasonable relationship to the event, condition or circumstance which is the
basis for such decrease as determined by Agent in good faith.  In determining
whether to reduce the lending formula(s), Agent may consider events, conditions,
contingencies or risks which are also considered in determining Eligible
Accounts, Eligible Inventory or in establishing Reserves.

 

(c)               Except in Agent’s discretion, with the consent of all Lenders,
or as otherwise provided herein, (i) the aggregate principal amount of the Loans
and the Letter of Credit Accommodations outstanding at any time shall not exceed
the Maximum Credit,  (ii) the aggregate principal amount of the Revolving Loans
and Letter of Credit Accommodations outstanding at any time to each Borrower
shall not exceed the lesser of the Revolving Loan Limit of such Borrower or the

 

32

--------------------------------------------------------------------------------


 

Borrowing Base of such Borrower, (iii) the aggregate principal amount of the
Loans and Letter of Credit Accommodations outstanding at any time to each
Borrower shall not exceed the Loan Limit of such Borrower, (iv) the aggregate
principal amount of the Revolving Loans and Letters of Credit Accommodations
outstanding at any time to US Borrower based on the Eligible Inventory of US
(whether or not covered by Letter of Credit Accommodations) shall not exceed the
Inventory Sublimit, (v) the aggregate principal amount of the Revolving Loans
and Letter of Credit Accommodations outstanding at any time to US Borrower based
on the Eligible Inventory of US Borrower consisting of in-transit Inventory
(whether or not covered by Letter of Credit Accommodations) shall not exceed the
US Dollar Equivalent of US$2,500,000 and (vi) the aggregate principal amount of
the Revolving Loans and Letter of Credit Accommodations outstanding at any time
to US Borrower based on the Eligible Inventory of US Borrower consisting of
Specified Digital Inventory shall not at any time exceed twenty-five (25%)
percent of all Inventory of US Borrower consisting of finished goods at such
time as such finished goods are reflected in the most recent inventory reports
delivered to Agent pursuant to Section 7.1(a).

 

(d)              In the event that the aggregate principal amount of the
Revolving Loans and Letter of Credit Accommodations outstanding to each Borrower
exceed the Borrowing Base of such Borrower or the Revolving Loan Limit of such
Borrower, or the aggregate principal amount of Revolving Loans and Letter of
Credit Accommodations based on the Eligible Inventory of US Borrower exceed the
Inventory Loan Limit, or the aggregate principal amount of Revolving Loans and
Letter of Credit Accommodations based on the Eligible Inventory of US Borrower
consisting of in-transit Inventory exceeds the sublimit set forth above, or the
Loans and/or Letter of Credit Accommodations exceed any of the other sublimits
set forth in Section 2.1(c) above, or the aggregate amount of the outstanding
Letter of Credit Accommodations exceed the sublimit for Letter of Credit
Accommodations set forth in Section 2.2(e), or the aggregate amount of the Loans
and Letter of Credit Accommodations exceed the Maximum Credit, such event shall
not limit, waive or otherwise affect any rights of Agent or Lenders in such
circumstances or on any future occasions and Borrowers shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded. 
Notwithstanding anything to the contrary contained in Section 2.1(c)(ii) above,
if the aggregate principal amount of Revolving Loans and Letter of Credit
Accommodations outstanding to UK Borrower at any time shall exceed the Borrowing
Base of UK Borrower as a result of a change in the rate of exchange between US
Dollars and Pounds Sterling or Euros as determined by Agent in good faith (such
excess to the extent resulting from such change being referred to as a “Currency
Exchange Overadvance”), then at Agent’s election, either (i) UK Borrower shall
not be required to repay Eurodollar Rate Loans to cure the Currency Exchange
Overadvance until the last day of the Interest Period for such Eurodollar Rate
Loans and Agent shall have the right to establish a Reserve against the
Borrowing Base of US Borrower in an amount equal to the Currency Exchange
Overadvance or (ii) UK Borrower shall be required to repay (and shall repay)
Eurodollar Rate Loans to cure the Currency Exchange Overadvance upon the demand
of Agent, and UK Borrower shall not be obligated to indemnify Agent and any
Lender for any loss or expense which Agent or such Lender may incur or sustain
as a result of the repayment by UK Borrower of Eurodollar Rate Loans prior to
the last day of the Interest Period for such Eurodollar Rate Loans solely to the

 

33

--------------------------------------------------------------------------------


 

extent such repayment is required to cure the Currency Exchange Overadvance;
provided, that, any Reserve established pursuant to clause (i) above with
respect to any Currency Exchange Overadvance shall be reduced to zero upon the
date on which such Currency Exchange Overadvance shall cease to exist.

 

2.2                                 Letter of Credit Accommodations.

 

(a)               Subject to and upon the terms and conditions contained herein,
at the request of any Borrower (or Administrative Borrower on behalf of such
Borrower), Agent agrees, for the ratable risk of each Lender according to its
Pro Rata Share, to provide or arrange for Letter of Credit Accommodations
denominated in US Dollars for the account of such US Borrower containing terms
and conditions acceptable to Agent, each Lender and the issuer thereof.  Any
payments made by or on behalf of Agent or any Lender to any issuer thereof
and/or related parties in connection with the Letter of Credit Accommodations
provided to or for the benefit of any Borrower shall constitute additional
Revolving Loans to such Borrower pursuant to this Section 2.

 

(b)              In addition to any charges, fees or expenses charged by any
bank or issuer in connection with the Letter of Credit Accommodations, Borrowers
shall pay to Agent, for the benefit of Lenders, a letter of credit fee at a rate
equal to two and one-half (2.50%) percent per annum, on the daily outstanding
balance of the Letter of Credit Accommodations for the immediately preceding
month (or part thereof), payable in arrears as of the first day of each
succeeding month, except that Agent may, and upon the written direction of
Required Lenders shall, require Borrowers to pay to Agent for the ratable
benefit of Lenders such letter of credit fee, at a rate equal to four and
one-half (4.50%) percent per annum on such daily outstanding balance for: (i) 
the period from and after the date of termination  hereof until Agent and
Lenders have received full and final payment of all Obligations (notwithstanding
entry of a judgment against any Borrower) and (ii) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is continuing as determined by Agent in good faith.  Such letter of
credit fee shall be calculated on the basis of a three hundred sixty (360) day
year and actual days elapsed and the obligation of Borrowers to pay such fee
shall survive the termination of this Agreement.

 

(c)               The Borrower requesting such Letter of Credit Accommodation
(or Administrative Borrower on behalf of such Borrower) shall give Agent two (2)
Business Days’ prior written notice of such Borrower’s request for the issuance
of a Letter of Credit Accommodation.  Such notice shall be irrevocable and shall
specify the original face amount of the Letter of Credit Accommodation
requested, the effective date (which date shall be a Business Day) of issuance
of such requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single draw or in partial draws, the date on
which such requested Letter of Credit Accommodation is to expire (which date
shall be a Business Day), the purpose for which such Letter of Credit
Accommodation is to be issued, and the beneficiary of the requested Letter of
Credit Accommodation. The Borrower requesting the Letter of Credit Accommodation
(or Administrative Borrower on behalf

 

34

--------------------------------------------------------------------------------


 

of such Borrower) shall attach to such notice the proposed form of the Letter of
Credit Accommodation.

 

(d)              In addition to being subject to the satisfaction of the
applicable conditions precedent contained in Section 4 hereof and the other
terms and conditions contained herein, no Letter of Credit Accommodations shall
be available unless each of the following conditions precedent have been
satisfied in a manner satisfactory to Agent:  (i) the Borrower requesting such
Letter of Credit Accommodation (or Administrative Borrower on behalf of such
Borrower) shall have delivered to the proposed issuer of such Letter of Credit
Accommodation at such times and in such manner as such proposed issuer may
require, an application, in form and substance satisfactory to such proposed
issuer and Agent, for the issuance of the Letter of Credit Accommodation and
such other documents as may be required pursuant to the terms thereof, and the
form and terms of the proposed Letter of Credit Accommodation shall be
satisfactory to Agent and such proposed issuer, (ii) as of the date of issuance,
no order of any court, arbitrator or other Governmental Authority shall purport
by its terms to enjoin or restrain money center banks generally from issuing
letters of credit of the type and in the amount of the proposed Letter of Credit
Accommodation, and no law, rule or regulation applicable to money center banks
generally and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that the proposed issuer of such Letter of
Credit Accommodation refrain from, the issuance of letters of credit generally
or the issuance of such Letters of Credit Accommodation; and (iii) the Excess
Availability of the Borrower requesting such Letter of Credit Accommodation,
prior to giving effect to any Reserves with respect to such Letter of Credit
Accommodations, on the date of the proposed issuance of any Letter of Credit
Accommodations, shall be equal to or greater than: (A) if the proposed Letter of
Credit Accommodation is for the purpose of purchasing Eligible Inventory and the
documents of title with respect thereto are consigned to the issuer and Agent
has been named as an additional insured and a loss payee under the marine cargo
insurance policy in a manner acceptable to Agent, the sum of (1) the percentage
equal to one hundred (100%) percent minus the then applicable percentage with
respect to Eligible Inventory set forth in the definition of the term Borrowing
Base multiplied by the Value of such Eligible Inventory, plus (2) freight,
taxes, duty and other amounts which Agent estimates must be paid in connection
with such Inventory upon arrival and for delivery to one of such Borrower’s
locations for Eligible Inventory within the United States of America and (B) if
the proposed Letter of Credit Accommodation is for any other purpose or the
documents of title are not consigned to the issuer in connection with a Letter
of Credit Accommodation for the purpose of purchasing Inventory or such Marine
Cargo Insurance is not acceptable to Agent, an amount equal to one hundred
(100%) percent of the face amount thereof and all other commitments and
obligations made or incurred by Agent with respect thereto.  Effective on the
issuance of each Letter of Credit Accommodation, a Reserve shall be established
in the applicable amount set forth in Section 2.2(d)(iii)(A) or Section
2.2(d)(iii)(B).

 

(e)               Except in Agent’s discretion, with the consent of all Lenders,
the amount of all outstanding Letter of Credit Accommodations and all other
commitments and obligations made or

 

35

--------------------------------------------------------------------------------


 

incurred by Agent or any Lender to or for the benefit of Borrowers in connection
therewith shall not at any time exceed, in the aggregate, the US Dollar
Equivalent of US$7,500,000.

 

(f)                 Borrowers and Guarantors shall indemnify and hold Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent or any Lender may suffer or incur in
connection with any Letter of Credit Accommodations and any documents, drafts or
acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any issuer or
correspondent with respect to any Letter of Credit Accommodation, except for
such losses, claims, damages, liabilities, costs or expenses that are a direct
result of the gross negligence or willful misconduct of Agent or any Lender as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.  Each Borrower and Guarantor assumes all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such Borrower’s agent.  Each Borrower and Guarantor assumes all risks for, and
agrees to pay, all foreign, Federal, State and local taxes, duties and levies
relating to any goods subject to any Letter of Credit Accommodations or any
documents, drafts or acceptances thereunder.  Each Borrower and Guarantor hereby
releases and holds Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions, whether caused by any Borrower, Guarantor,
by any issuer or correspondent or otherwise with respect to or relating to any
Letter of Credit Accommodation, except for the gross negligence or willful
misconduct of Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.  The provisions of
this Section 2.2(f) shall survive the payment of Obligations and the termination
of this Agreement.

 

(g)              In connection with Inventory purchased pursuant to Letter of
Credit Accommodations, Borrowers and Guarantors shall, at the request of Agent,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
others receiving or holding cash, checks, Inventory, documents or instruments in
which Agent holds a security interest to deliver them to Agent and/or subject to
Agent’s order, and if they shall come into such Borrower’s or Guarantor’s
possession, to deliver them, upon the request of Agent, to Agent in their
original form.  Borrowers and Guarantors shall also, at the request of Agent,
designate Agent as the consignee on all bills of lading and other negotiable and
non-negotiable documents.

 

(h)              Each Borrower and Guarantor hereby irrevocably authorizes and
directs any issuer of a Letter of Credit Accommodation to name such Borrower or
Guarantor as the account party therein and to deliver to Agent all instruments,
documents and other writings and property received by issuer pursuant to the
Letter of Credit Accommodations and to accept and rely upon the instructions of
Agent and agreements with respect to all matters arising in connection with the
Letter of Credit Accommodations or the applications therefor.  Nothing contained
herein shall be deemed or construed to grant any Borrower or Guarantor any right
or authority to pledge the credit of Agent or any Lender in any manner.  Agent
and Lenders shall have no liability of any kind with respect to any Letter of
Credit Accommodation provided by an issuer other than Agent or any Lender unless
Agent has duly executed and delivered to such issuer the application or a
guarantee or indemnification in writing with

 

36

--------------------------------------------------------------------------------


 

respect to such Letter of Credit Accommodation.  Borrowers and Guarantors shall
be bound by any reasonable interpretation made in good faith by Agent, or any
other issuer or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or Guarantor.  Agent shall have the sole and
exclusive right and authority to, and Borrowers and Guarantors shall not: (i) at
any time an Event of Default exists or has occurred and is continuing, (A)
approve or resolve any questions of non-compliance of documents, (B) give any
instructions as to acceptance or rejection of any documents or goods or (C)
execute any and all applications for steamship or airway guaranties, indemnities
or delivery orders, and (ii) at all times (provided that if no Event of Default
has occurred and is continuing, Agent shall not exercise any of the following
unless agreed to by or on behalf of any Borrower), (A) grant any extensions of
the maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and (B) agree to any amendments, renewals,
extensions, modifications, changes or cancellations of any of the terms or
conditions of any of the applications, Letter of Credit Accommodations, or
documents, drafts or acceptances thereunder or any letters of credit included in
the Collateral.  Agent may take such actions either in its own name or in any
Borrower’s name or in any Guarantor’s name.

 

(i)                  Any rights, remedies, duties or obligations granted or
undertaken by any Borrower or Guarantor to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement in
favor of any issuer or correspondent relating to any Letter of Credit
Accommodation, shall be deemed to have been granted or undertaken by such
Borrower or Guarantor to Agent for the ratable benefit of Lenders.  Any duties
or obligations undertaken by Agent to any issuer or correspondent in any
application for any Letter of Credit Accommodation, or any other agreement by
Agent in favor of any issuer or correspondent to the extent relating to any
Letter of Credit Accommodation, shall be deemed to have been undertaken by
Borrowers and Guarantors to Agent for the ratable benefit of Lenders and to
apply in all respects to Borrowers and Guarantors.

 

(j)                  Immediately upon the issuance or amendment of any Letter of
Credit Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

 

(k)               Each Borrower is irrevocably and unconditionally obligated,
without presentment, demand or protest, to pay to Agent any amounts paid by an
issuer of a Letter of Credit Accommodation with respect to such Letter of Credit
Accommodation (whether through the borrowing of Loans in accordance with Section
2.2(a) or otherwise).  In the event that any Borrower fails to pay Agent on the
date of any payment under a Letter of Credit Accommodation in an amount equal to
the amount of such payment, Agent (to the extent it has actual notice thereof)
shall promptly notify each Lender of the unreimbursed amount of such payment and
each such Lender agrees, upon one (1) Business Day’s notice, to fund to Agent
the purchase of its participation in such Letter of Credit Accommodation in an
amount equal to its Pro Rata Share of the unpaid amount.  The obligation of each

 

37

--------------------------------------------------------------------------------


 

such Lender to deliver to Agent an amount equal to its respective participation
pursuant to the foregoing sentence is absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuance of any
Event of Default, the failure to satisfy any other condition set forth in
Section 4 or any other event or circumstance.  If such amount is not made
available by such Lender when due, Agent shall be entitled to recover such
amount on demand from such Lender with interest thereon, for each day from the
date such amount was due until the date such amount is paid to Agent at the
interest rate then payable by a Borrower in respect of Revolving Loans that are
Prime Rate Loans as set forth in Section 3.1(a) hereof.

 

2.3                                 Term Loans.

 

(a)               Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to fund its Pro Rata Share of the
Term Loans to US Borrower in the original principal amount equal to the US
Dollar Equivalent of US$2,500,000.

 

(b)              Each of the Term Loans is (i) evidenced by a Term Promissory
Note in such original principal amount duly executed and delivered by US
Borrower to Agent concurrently herewith; (ii) to be repaid, together with
interest and other amounts, in accordance with this Agreement, such Term
Promissory Note, and the other Financing Agreements and (iii) secured by the
Collateral as provided in Section 5.1.  The principal amount of each of the Term
Loans shall be repaid in sixty (60) consecutive monthly installments (or earlier
as provided herein) payable on the first day of each month commencing July 1,
2003, of which the first fifty-nine (59) installments shall each be in the
amount equal to one-fifty ninth of the original principal amount of such Term
Loan and the last installment shall be in the amount of the entire unpaid
balance of such Term Loan ; provided, that, the entire unpaid principal amount
of each Term Loan and all accrued and unpaid interest thereon shall be due and
payable on the effective date of termination or non-renewal of the Financing
Agreements.

 

2.4                                 Commitments.  The aggregate amount of each
Lender’s Pro Rata Share of the Loans and Letter of Credit Accommodations shall
not exceed the amount of such Lender’s Commitment, as the same may from time to
time be amended in accordance with the provisions hereof.

 

SECTION 3.  INTEREST AND FEES

 

3.1                                 Interest.

 

(a)               Borrowers shall pay to Agent, for the benefit of Lenders,
interest on the outstanding principal amount of the Loans at the applicable
Interest Rate.  All interest accruing hereunder on and after the date of any
Event of Default or termination hereof shall be payable on demand.

 

(b)              Each Term Loan shall at all times be a Prime Rate Loan. 
Subject to the terms and conditions contained herein, a Borrower (or
Administrative Borrower on behalf of such Borrower) may

 

38

--------------------------------------------------------------------------------


 

from time to time request Revolving Loans or may request that Prime Rate Loans
be converted to Eurodollar Rate Loans or that any existing Eurodollar Rate Loans
continue for an additional Interest Period.  Such request from a Borrower (or
Administrative Borrower on behalf of such Borrower) shall specify the amount of
the Eurodollar Rate Loans or the amount of the Prime Rate Loans to be converted
to Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to be
continued (subject to the limits set forth below) and the Interest Period to be
applicable to such Eurodollar Rate Loans.  Subject to the terms and conditions
contained herein, three (3) Business Days after receipt by Agent of such a
request from a Borrower (or Administrative Borrower on behalf of such Borrower),
such Eurodollar Rate Loans shall be made or Prime Rate Loans shall be converted
to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue, as the
case may be, provided, that, (i) no Default or Event of Default shall exist or
have occurred and be continuing, (ii) no party hereto shall have sent any notice
of termination of this Agreement, each Borrower (or Administrative Borrower on
behalf of such Borrower) shall have complied with such customary procedures as
are established by Agent and specified by Agent to Administrative Borrower from
time to time for requests by Borrowers for Eurodollar Rate Loans, (iii) no more
than six (6) Interest Periods for Eurodollar Rate Loans may be in effect at any
one time, (iv) the aggregate amount of the Eurodollar Rate Loans must be in an
amount not less than US$2,500,000 or an integral multiple of US$1,000,000 in
excess thereof, (v) the maximum amount of the Eurodollar Rate Loans in the
aggregate at any time requested by any Borrower shall not exceed the amount
equal to ninety (90%) percent of the lowest principal amount of the Revolving
Loans which it is anticipated will be outstanding during the applicable Interest
Period, in each case as determined by Agent in good faith (but with no
obligation of Agent or Lenders to make such Loans), and (vi) Agent and each
Lender shall have determined that the Interest Period or Adjusted Eurodollar
Rate is available to Agent and such Lender and can be readily determined as of
the date of the request for such Eurodollar Rate Loan by any Borrower.  Any
request by or on behalf of any Borrower for Eurodollar Rate Loans or to convert
Prime Rate Loans to Eurodollar Rate Loans or to continue any existing Eurodollar
Rate Loans shall be irrevocable.  Notwithstanding anything to the contrary
contained herein, Agent and Lenders shall not be required to purchase United
States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any Eurodollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Agent and Lenders had purchased such
deposits to fund the Eurodollar Rate Loans.

 

(c)               Any Eurodollar Rate Loans shall automatically convert to Prime
Rate Loans upon the last day of the applicable Interest Period, unless Agent has
received a request to continue such Eurodollar Rate Loan at least three (3)
Business Days prior to such last day in accordance with the terms hereof and the
continuation of such Eurodollar Rate Loans would otherwise be permitted
hereunder.  Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by
Agent to Administrative Borrower, be subsequently converted to Prime Rate Loans
in the event that this Agreement shall terminate or not be renewed.  Borrowers
shall pay to Agent, for the benefit of Lenders, upon demand by Agent (or Agent
may, at its option, charge any loan account of any Borrower) any amounts
required to compensate any Lender or Participant for any loss (including loss of
anticipated profits), cost or expense incurred by such person, as a result of
the conversion of Eurodollar Rate Loans to Prime Rate Loans pursuant to any of
the foregoing.

 

39

--------------------------------------------------------------------------------


 

(d)              Interest shall be payable by Borrowers to Agent, for the
account of Lenders, monthly in arrears not later than the first day of each
calendar month and shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed.  The interest rate on non-contingent
Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an
amount equal to each increase or decrease in the Prime Rate, effective on the
first day of the month after any change in the Prime Rate is announced based on
the Prime Rate, in effect on the last day of the month in which any such change
occurs.  In no event shall charges constituting interest payable by Borrowers to
Agent and Lenders exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any such part or provision of this
Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

 

3.2                                 Fees.

 

(a)               Borrowers shall pay to Agent, for the account of Lenders in
accordance with their respective Pro Rata Shares, monthly an unused line fee at
a rate equal to three-eighths of one (3/8%) percent per annum calculated upon
the amount by which  US$26,000,000 exceeds the US Dollar Equivalent of the
average daily principal balance of the outstanding Revolving Loans and Letter of
Credit Accommodations during the immediately preceding month (or part thereof)
while this Agreement is in effect and for so long thereafter as any of the
Obligations are outstanding, which fee shall be payable on the first day of each
month in arrears.

 

(b)              Borrowers agree to pay to Agent the other fees and amounts set
forth in the Fee Letter in the amounts and at the times specified therein.

 

3.3                                 Changes in Laws and Increased Costs of
Loans.

 

(a)               If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Lender or any
banking or financial institution from whom any Lender borrows funds or obtains
credit (a “Funding Bank”), or (ii) a Funding Bank or any Lender complies with
any future guideline or request from any central bank or other Governmental
Authority or (iii) a Funding Bank or any Lender determines that the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or Lender’s policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, and the result of any of the foregoing events described in

 

40

--------------------------------------------------------------------------------


 

clauses (i), (ii) or (iii) is or results in an increase in the cost to any
Lender of funding or maintaining the Loans or the Letter of Credit
Accommodations, then Borrowers and Guarantors shall from time to time upon
demand by Agent, pay to Agent additional amounts sufficient to indemnify Lenders
against such increased cost on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified).  A
certificate as to the amount of such increased cost shall be submitted to
Administrative Borrower by Agent and shall be conclusive, absent manifest error.

 

(b)              If prior to the first day of any Interest Period, (i) Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon Borrowers and Guarantors) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, (ii) Agent has
received notice from the Required Lenders that the Eurodollar Rate determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to Lenders of making or maintaining Eurodollar Rate Loans during such
Interest Period, or (iii) Dollar deposits in the principal amounts of the
Eurodollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market, Agent shall give telecopy or
telephonic notice thereof to Administrative Borrower as soon as practicable
thereafter, and will also give prompt written notice to Administrative Borrower
when such conditions no longer exist.  If such notice is given (A) any
Eurodollar Rate Loans requested to be made on the first day of such Interest
Period shall be made as Prime Rate Loans, (B) any Prime Rate Loans that were to
have been converted on the first day of such Interest Period to or continued as
Eurodollar Rate Loans shall be converted to or continued as Prime Rate Loans and
(C) each outstanding Eurodollar Rate Loan shall be converted, on the last day of
the then-current Interest Period thereof, to Prime Rate Loans.  Until such
notice has been withdrawn by Agent, no further Eurodollar Rate Loans shall be
made or continued as such, nor shall any Borrower (or Administrative Borrower on
behalf of such Borrower) have the right to convert Prime Rate Loans to
Eurodollar Rate Loans.

 

(c)               Notwithstanding any other provision herein, if the adoption of
or any change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Agent or any Lender to make or maintain Eurodollar Rate
Loans as contemplated by this Agreement, (i) Agent or such Lender shall promptly
give written notice of such circumstances to Administrative Borrower (which
notice shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert Prime Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain Eurodollar Rate Loans, such Lender
shall then have a commitment only to make a Prime Rate Loan when a Eurodollar
Rate Loan is requested and (iii) such Lender’s Prime Rate Loans then outstanding
as Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.  If any
such conversion of a Eurodollar Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, Borrowers and

 

41

--------------------------------------------------------------------------------


 

Guarantors shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 3.3(d) below.

 

(d)              Borrowers and Guarantors shall indemnify Agent and each Lender
and to hold Agent and each Lender harmless from any loss or expense which Agent
or such Lender may sustain or incur as a consequence of (i) default by a
Borrower in making a borrowing of, conversion into or extension of Eurodollar
Rate Loans after such Borrower (or Administrative Borrower on behalf of such
Borrower) has given a notice requesting the same in accordance with the
provisions of this Loan Agreement, (ii) default by Borrower in making any
prepayment of a Eurodollar Rate Loan after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement, and (iii) the
making of a prepayment of Eurodollar Rate Loans on a day which is not the last
day of an Interest Period with respect thereto.  With respect to Eurodollar Rate
Loans, such indemnification may include an amount equal to the excess, if any,
of (A) the amount of interest which would have accrued on the amount so prepaid,
or not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as determined by
such Agent or Lender) which would have accrued to Agent or such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the interbank Eurodollar market. This covenant shall survive the
termination or non-renewal of this Loan Agreement and the payment of the
Obligations.

 

SECTION 4.  CONDITIONS PRECEDENT

 

4.1                                 Conditions Precedent to Initial Loans and
Letter of Credit Accommodations. Each of the following is a condition precedent
to Agent and Lenders making the initial Loans and providing the initial Letter
of Credit Accommodations hereunder:

 

(a)               Agent shall have received, in form and substance satisfactory
to Agent, all releases, terminations and such other documents as Agent may
request to evidence and effectuate the termination by the existing lenders (if
any) of their respective financing arrangements with Borrowers and Guarantors
and the termination and release by it or them, as the case may be, of any
interest in and to any assets and properties of each Borrower and Guarantor,
duly authorized, executed and delivered by it or each of them, including, but
not limited to, (i) UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and any Borrower or Guarantor, as debtor; and (ii) satisfactions and discharges
of any mortgages, deeds of trust or deeds to secure debt by any Borrower or
Guarantor in favor of it or any of them, in form acceptable for recording with
the appropriate Governmental Authority;

 

42

--------------------------------------------------------------------------------


 

(b)              all requisite corporate action and proceedings in connection
with this Agreement and the other Financing Agreements shall be satisfactory in
form and substance to Agent, and Agent shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
corporate officers or Governmental Authority (and including a copy of the
certificate of incorporation or articles of organization of each Borrower and
Guarantor certified by the Secretary of State (or equivalent Governmental
Authority) which shall set forth the same complete corporate name of such
Borrower or Guarantor as is set forth herein and such document as shall set
forth the organizational identification number of each Borrower or Guarantor, if
one is issued in its jurisdiction of incorporation or organization);

 

(c)               no material adverse change shall have occurred in the assets,
business or prospects of Borrowers since the date of Agent’s latest field
examination (not including for this purpose the field review referred to in
clause (d) below) and no change or event shall have occurred which would impair
the ability of any Borrower or Obligor to perform its obligations hereunder
(taking into consideration any rights of contribution such Borrower or Obligor
may have) or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce the Obligations or realize upon the
Collateral;

 

(d)              Agent shall have completed a field review of the Records and
such other information with respect to the Collateral as Agent may require to
determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual inventory records and/or roll-forwards of Accounts
and Inventory through the date of closing and test counts of the Inventory in a
manner satisfactory to Agent, together with such supporting documentation as may
be necessary or appropriate, and other documents and information that will
enable Agent to accurately identify and verify the Collateral), the results of
which in each case shall be satisfactory to Agent, not more than three (3)
Business Days prior to the date hereof;

 

(e)               Agent shall have received, in form and substance satisfactory
to Agent, all consents, waivers, acknowledgments and other agreements from third
persons which Agent may deem necessary or desirable in order to permit, protect
and perfect its security interests in and liens upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Financing
Agreements, including, without limitation, Collateral Access Agreements by
owners and lessors of leased premises of each Borrower located in the United
States of America or the Netherlands and by processors and warehouses at which
Collateral is located in the United States of America or the Netherlands;

 

(f)                 the aggregate Excess Closing Availability of Borrowers as
determined by Agent, as of the date hereof, shall be not less than US Dollar
Equivalent of US$3,500,000 after giving effect to the initial Loans made or to
be made and Letter of Credit Accommodations issued or to be issued in connection
with the initial transactions hereunder;

 

43

--------------------------------------------------------------------------------


 

(g)              Agent shall have received, in form and substance satisfactory
to Agent, Deposit Account Control Agreements by and among Agent, each Borrower
and each bank where such Borrower has a deposit account, in each case, duly
authorized, executed and delivered by such bank and Borrower (or Agent shall be
the bank’s customer with respect to such deposit account as Agent may specify);

 

(h)              Agent shall have received evidence, in form and substance
satisfactory to Agent, that Agent has a valid perfected first priority security
interest in all of the Collateral (other than the Collateral of UK Borrower and
that Agent has valid, equitable assignments and first ranking fixed and floating
charges upon the Collateral of UK Borrower, in each case subject only to liens
expressly permitted hereunder;

 

(i)                  Agent shall have received and reviewed lien and judgement
search results (to the extent liens are recorded and publicly available) for the
jurisdiction of incorporation or organization of each Borrower and each
Guarantor, the jurisdiction of the chief executive office of each Borrower and
Guarantor and all jurisdictions in which assets of Borrowers and Guarantors are
located, which search results shall be in form and substance satisfactory to
Agent;

 

(j)                  Agent shall have received originals of the shares of the
stock certificates, if any representing all of the issued and outstanding shares
of the Capital Stock of each Borrower and Guarantor and their respective
Subsidiaries which are pledged to Agent under the Financing Agreements, in each
case together with stock powers duly executed in blank with respect thereto;

 

(k)               Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance satisfactory to Agent, and certificates of insurance policies
and/or endorsements naming Agent as loss payee;

 

(l)                  Agent shall have received evidence, in form and substance
satisfactory to Agent, that the Purchase Agreements have been duly executed and
delivered by and to the appropriate parties thereto, and the transactions
contemplated under the terms of the Purchase Agreements have been consummated
prior to or contemporaneously with the execution of this Agreement;

 

(m)            Agent shall have received, in form and substance satisfactory to
Agent, a pro-forma balance sheet of US Borrower and its Subsidiaries reflecting
the initial transactions contemplated hereunder, including, but not limited to,
(i) the consummation of the acquisition of the Purchased Stock by Parent and the
other transactions contemplated by the Purchase Agreements and (ii) the Loans
and Letter of Credit Accommodations provided by Agent and Lenders to Borrowers
on the date hereof and the use of the proceeds of the initial Loans as provided
herein, accompanied by a certificate, dated of even date herewith, of the chief
financial officer of US Borrower stating that such pro-forma balance sheet was
prepared in good faith by US Borrower and based on assumptions that are
reasonable in light of all facts and circumstances known to US Borrower at such
time;

 

44

--------------------------------------------------------------------------------


 

(n)              Agent and Lenders shall be satisfied that, immediately after
giving effect to the transactions contemplated to occur under this Agreement and
the Purchase Agreements on the date hereof, (i) US Borrower and its Subsidiaries
are Solvent and (ii) Parent has good and marketable title to the Purchased
Stock, free and clear of all liens except those permitted by Section 9.8 hereof;

 

(o)              with respect to all fees and expenses incurred by Sun Capital
and its Affiliates (other than Borrowers) in connection with the transactions
contemplated by the Financing Agreements and the Purchase Agreements that
Borrowers desire to reimburse with the proceeds of the initial Loans, Agent and
Lenders shall have received satisfactory evidence of such fees and expenses and
shall be satisfied with the amount of such fees and expenses;

 

(p)              Agent shall have received satisfactory evidence of the receipt
by US Borrower on or prior to the date hereof of an amount of not less than the
US$10,000,000 in cash as an equity contribution and not less than US$4,000,000
in cash as a subordinated loan to US Borrower;

 

(q)              Agent shall have received, in form and substance satisfactory
to Agent, the Intercreditor Agreement, duly authorized, executed and delivered
by U.S. Bank National Association and acknowledged by US Borrower and certain of
its subsidiaries;

 

(r)                 Agent shall have received, in form and substance
satisfactory to Agent, (i) the HIG Subordination Agreement, duly authorized,
executed and delivered by HIG and acknowledged by US Borrower and certain of its
Subsidiaries, (ii) the Sun Mackie Subordination Agreement, duly authorized,
executed and delivered by Parent and acknowledged by US Borrower and certain of
its subsidiaries and (iii) the Randolph Subordination Agreement, duly
authorized, executed and delivered by Randolph and acknowledged by US Borrower
and certain of its subsidiaries;

 

(s)               Agent and its counsel shall have completed its due diligence
review with respect to Borrowers and Guarantor, the results of which shall be
satisfactory to Agent;

 

(t)                 Agent shall have received payment of all fees due and
payable on the date hereof and reimbursement of all documented and invoiced
costs and expenses incurred by Agent and Lenders in connection with this
Agreement;

 

(u)              Agent shall have received a certified copy of each notice
required to be dispatched pursuant to the Debenture and acknowledgments from all
recipients of such notices as required by the Debenture or agreement by the
relevant recipient of the form of acknowledgment to be given by it;

 

(v)              Agent shall have received a copy of the mandate for each
Blocked Account in the United Kingdom duly completed (so far as possible) by UK
Borrower and evidence satisfactory to Agent that such Blocked Accounts have been
opened;

 

45

--------------------------------------------------------------------------------


 

(w)            Agent shall have received appropriate Trade Marks Registry,
Designs Registry and Patent office forms duly completed accompanied by all
necessary fees to enable the recordation of the security interests created by
the Debenture;

 

(x)                Agent shall have received all certificates of registration
with respect to all Specified Intellectual Property (as defined in the
Debenture);

 

(y)              Agent shall have received, in form and substance satisfactory
to Agent, such opinion letters of counsel to Borrowers and Guarantors with
respect to the Financing Agreements, the Purchase Agreements and such other
matters as Agent may request; and

 

(z)                the other Financing Agreements and all instruments and
documents hereunder and thereunder shall have been duly executed and delivered
to Agent, in form and substance satisfactory to Agent.

 

4.2                                 Conditions Precedent to All Loans and Letter
of Credit Accommodations.  Each of the following is an additional condition
precedent to the Loans and/or providing Letter of Credit Accommodations to
Borrowers, including the initial Loans and Letter of Credit Accommodations and
any future Loans and Letter of Credit Accommodations:

 

(a)               all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of the making of each such Loan or providing each such
Letter of Credit Accommodation and after giving effect thereto, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date);

 

(b)              no law, regulation, order, judgment or decree of any
Governmental Authority shall exist, and no action, suit, investigation,
litigation or proceeding shall be pending or threatened in any court or before
any arbitrator or Governmental Authority, which (i) purports to enjoin,
prohibit, restrain or otherwise affect (A) the making of the Loans or providing
the Letter of Credit Accommodations, or (B) the consummation of the transactions
contemplated pursuant to the terms hereof or the other Financing Agreements or
(ii) has or has a reasonable likelihood of having a Material Adverse Effect; and

 

(c)               no Default or Event of Default shall exist or have occurred
and be continuing on and as of the date of the making of such Loan or providing
each such Letter of Credit Accommodation and after giving effect thereto.

 

46

--------------------------------------------------------------------------------


 

SECTION 5.  GRANT AND PERFECTION OF SECURITY INTEREST

 

5.1                                 Grant of Security Interest. To secure
payment and performance of all Obligations, US Borrower and each Guarantor
hereby grants to Agent, for itself and the ratable benefit of Lenders, and to
secure payment and performance of the Obligations of UK Borrower, UK Borrower
hereby grants to Agent, for itself and the ratable benefit of Lenders, in each
case a continuing security interest in, a lien upon, and a right of set off
against, and hereby collaterally assigns to Agent, for itself and the ratable
benefit of Lenders, as security, all of the following property and interests in
property of each Borrower and Guarantor, whether now owned or hereafter acquired
or existing, and wherever located (together with all other collateral security
for the Obligations at any time granted to or held or acquired by Agent or any
Lender, collectively, the “Collateral”):

 

(a)               all Accounts;

 

(b)              all general intangibles, including, without limitation, all
Intellectual Property;

 

(c)               all goods, including, without limitation, Inventory and
Equipment;

 

(d)              all Real Property and fixtures;

 

(e)               all chattel paper, including, without limitation, all tangible
and electronic chattel paper;

 

(f)                 all instruments, including, without limitation, all
promissory notes;

 

(g)              all documents;

 

(h)              all deposit accounts;

 

(i)                  all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;

 

(j)                  all supporting obligations and all present and future
liens, security interests, rights, remedies, title and interest in, to and in
respect of Receivables and other Collateral, including (i) rights and remedies
under or relating to guaranties, contracts of suretyship, letters of credit and
credit and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

 

(k)               all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Borrower or Guarantor now or hereafter held
or

 

47

--------------------------------------------------------------------------------


 

received by or in transit to Agent, any Lender or its Affiliates or at any other
depository or other institution from or for the account of any Borrower or
Guarantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;

 

(l)                  all commercial tort claims, including, without limitation,
those identified in the Information Certificate;

 

(m)            to the extent not otherwise described above, all Receivables;

 

(n)              all Records;

 

(o)              to the extent not described above, all personal and real
property and fixtures and interests in property and fixtures; and

 

(p)              all products and proceeds of the foregoing, in any form,
including insurance proceeds and all claims against third parties for loss or
damage to or destruction of or other involuntary conversion of any kind or
nature of any or all of the other Collateral.

 

Each Borrower and Guarantor expressly authorizes the description of Collateral
as set forth above.

 

5.2                               Special Provisions Regarding Collateral.

 

(a)               Notwithstanding anything to the contrary contained in this
Section 5, (i) to secure the payment and performance of the Obligations of US
Borrower and each Guarantor, the pledge by US Borrower or any Guarantor of
shares of Capital Stock of any direct Subsidiary of such Borrower or Guarantor
that is not incorporated or formed under the laws of the United States of
America or a political subdivision thereof shall not exceed sixty-five (65%)
percent of all of the issued and outstanding shares of Capital Stock of such
Subsidiary, (ii) the grant of a security interest in the Collateral by UK
Borrower in favor of Agent under laws of England and Wales is further evidenced
by other Financing Agreements and (iii) the grant of a security interest in the
Collateral by Borrowers in favor of Agent under the laws of the Netherlands is
created pursuant to and further evidenced by other Financing Agreements.

 

(b)              Notwithstanding anything to the contrary contained in this
Section 5, the types or items of Collateral described in Section 5.1 shall not
include any rights or interest in any contract, license or license agreement
covering personal property of a Borrower or Guarantor, so long as under the
terms of such contract, license or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein to Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the other party to such contract, license or license agreement has not been or
is not otherwise obtained; provided, that, the foregoing exclusion shall in no
way be construed (i) to apply if any such prohibition is unenforceable under the
UCC or other applicable law or (ii) so as to limit, impair or otherwise affect
Agent’s unconditional continuing security interests in and liens upon any

 

48

--------------------------------------------------------------------------------


 

rights or interests of such Borrower or Guarantor in or to monies due or to
become due under any such contract, license or license agreement (including any
Receivables).

 

5.3                                 Perfection of Security Interests.

 

(a)               Each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and such Borrower or Guarantor as debtor, as Agent may
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the Uniform Commercial
Code of such jurisdiction as Agent may determine, together with any amendment
and continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof.  Each Borrower
and Guarantor hereby ratifies and approves all financing statements naming Agent
or its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any).  Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing.  In the event that the
description of the collateral in any financing statement naming Agent or its
designee as the secured party and any Borrower or Guarantor as debtor includes
assets and properties of such Borrower or Guarantor that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by such Borrower or Guarantor to the extent of
the Collateral included in such description and it shall not render the
financing statement ineffective as to any of the Collateral or otherwise affect
the financing statement as it applies to any of the Collateral.  In no event
shall any Borrower or Guarantor at any time file, or permit or cause to be
filed, any correction statement or termination statement with respect to any
financing statement (or amendment or continuation with respect thereto) naming
Agent or its designee as secured party and such Borrower or Guarantor as debtor;
provided, that, (i) upon the sale or other disposition of specific items of
Collateral in compliance with Section 9.7 hereof, Borrowers and Guarantors may
file UCC partial releases solely with respect to such Collateral and (ii) upon
the termination of this Agreement and payment and satisfaction of all of the
Obligations and the delivery of cash collateral to the extent required by
Section 13.1, Borrowers and Guarantors may file UCC termination statements with
respect to all of the Collateral (excluding such cash collateral).  Upon the
request and at the expense of Borrowers, Agent shall furnish Borrowers with
copies of all financing statements filed by or on behalf of Agent naming Agent,
as secured party, and a Borrower or Guarantor, as debtor.

 

(b)              Each Borrower and Guarantor does not have any chattel paper
(whether tangible or electronic) or instruments as of the date hereof, except as
set forth in the Information Certificate.  In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, such Borrowers and Guarantors shall promptly notify Agent
thereof in writing.  Promptly upon the receipt thereof by or on behalf of any
Borrower or Guarantor (including by

 

49

--------------------------------------------------------------------------------


 

any agent or representative), such Borrower or Guarantor shall deliver, or cause
to be delivered to Agent, all tangible chattel paper and instruments that such
Borrower or Guarantor has or may at any time acquire, accompanied by such
instruments of transfer or assignment duly executed in blank as Agent may from
time to time specify, in each case except as Agent may otherwise agree.  At
Agent’s option, each Borrower and Guarantor shall, or Agent may at any time on
behalf of any Borrower or Guarantor, cause the original of any such instrument
or chattel paper to be conspicuously marked in a form and manner acceptable to
Agent with the following legend referring to chattel paper or instruments as
applicable: “This [chattel paper][instrument] is subject to the security
interest of Congress Financial Corporation (Florida), as Agent and any sale,
transfer, assignment or encumbrance of this [chattel paper][instrument] violates
the rights of such secured party.”

 

(c)               In the event that any Borrower or Guarantor shall at any time
hold or acquire an interest in any electronic chattel paper or any “transferable
record” (as such term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), such
Borrower or Guarantor shall promptly notify Agent thereof in writing.  Promptly
upon Agent’s request, such Borrower or Guarantor shall take, or cause to be
taken, such actions as Agent may request to give Agent control of such
electronic chattel paper under Section 9-105 of the UCC and control of such
transferable record under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.

 

(d)              Each Borrower and Guarantor does not have any deposit accounts
as of the date hereof, except as set forth in the Information Certificate. 
Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any deposit account unless each of the
following conditions is satisfied:  (i) Agent shall have received not less than
five (5) Business Days prior written notice of the intention of any Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the bank at which such account
is to be opened or established, the individual at such bank with whom such
Borrower or Guarantor is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be acceptable to Agent, and
(iii) on or before the opening of such deposit account, such Borrower or
Guarantor shall as Agent may specify either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by such Borrower or Guarantor and the bank at which such
deposit account is opened and maintained or (B) arrange for Agent to become the
customer of the bank with respect to the deposit account on terms and conditions
acceptable to Agent. The terms of this subsection (d) shall not apply to deposit
accounts specifically and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of any Borrower’s or
Guarantor’s salaried employees.

 

(e)               No Borrower or Guarantor owns or holds, directly or
indirectly, beneficially or as record owner or both, any investment property, as
of the date hereof, or have any investment account,

 

50

--------------------------------------------------------------------------------


 

securities account, commodity account or other similar account with any bank or
other financial institution or other securities intermediary or commodity
intermediary as of the date hereof, in each case except as set forth in the
Information Certificate.

 

(i)                           In the event that any Borrower or Guarantor shall
be entitled to or shall at any time after the date hereof hold or acquire any
certificated securities, such Borrower or Guarantor shall promptly endorse,
assign and deliver the same to Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as Agent may from time to time
specify.  If any securities, now or hereafter acquired by any Borrower or
Guarantor are uncertificated and are issued to such Borrower or Guarantor or its
nominee directly by the issuer thereof, such Borrower or Guarantor shall
immediately notify Agent thereof and shall as Agent may specify, either (A)
cause the issuer to agree to comply with instructions from Agent as to such
securities, without further consent of any Borrower or Guarantor or such
nominee, or (B) arrange for Agent to become the registered owner of the
securities. Notwithstanding anything to the contrary contained in this Section
5.3(e)(i), to secure the payment and performance of the Obligations of US
Borrower and each Guarantor, the pledge by US Borrower or any Guarantor of
shares of Capital Stock of any direct Subsidiary of such Borrower or Guarantor
that is not incorporated or formed under the laws of the United States of
America or a political subdivision thereof shall not exceed sixty-five (65%)
percent of all of the issued and outstanding shares of Capital Stock of such
Subsidiary.

 

(ii)                        Borrowers and Guarantors shall not, directly or
indirectly, after the date hereof open, establish or maintain any investment
account, securities account, commodity account or any other similar account
(other than a deposit account) with any securities intermediary or commodity
intermediary unless each of the following conditions is satisfied: (A) Agent
shall have received not less than five (5) Business Days prior written notice of
the intention of such Borrower or Guarantor to open or establish such account
which notice shall specify in reasonable detail and specificity acceptable to
Agent the name of the account, the owner of the account, the name and address of
the securities intermediary or commodity intermediary at which such account is
to be opened or established, the individual at such intermediary with whom such
Borrower or Guarantor is dealing and the purpose of the account, (B) the
securities intermediary or commodity intermediary (as the case may be) where
such account is opened or maintained shall be acceptable to Agent, and (C) on or
before the opening of such investment account, securities account or other
similar account with a securities intermediary or commodity intermediary, such
Borrower or Guarantor shall as Agent may specify either (1) execute and deliver,
and cause to be executed and delivered to Agent, an Investment Property Control
Agreement with respect thereto duly authorized, executed and delivered by such
Borrower or Guarantor and such securities intermediary or commodity intermediary
or (2) arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Agent.

 

(f)                 Borrowers and Guarantors are not the beneficiary or
otherwise entitled to any right to payment under any letter of credit, banker’s
acceptance or similar instrument as of the date hereof, except as set forth in
the Information Certificate.  In the event that any Borrower or Guarantor shall
be

 

51

--------------------------------------------------------------------------------


 

entitled to or shall receive any right to payment under any letter of credit,
banker’s acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Agent thereof in writing.  Such Borrower or Guarantor shall immediately,
as Agent may specify, either (i) deliver, or cause to be delivered to Agent,
with respect to any such letter of credit, banker’s acceptance or similar
instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance satisfactory to Agent, consenting to
the assignment of the proceeds of the letter of credit to Agent by such Borrower
or Guarantor and agreeing to make all payments thereon directly to Agent or as
Agent may otherwise direct or (ii) cause Agent to become, at Borrowers’ expense,
the transferee beneficiary of the letter of credit, banker’s acceptance or
similar instrument (as the case may be).

 

(g)              Borrowers and Guarantors do not have any commercial tort claims
as of the date hereof, except as set forth in the Information Certificate.  In
the event that any Borrower or Guarantor shall at any time after the date hereof
have any commercial tort claims, such Borrower or Guarantor shall promptly
notify Agent thereof in writing, which notice shall (i) set forth in reasonable
detail the basis for and nature of such commercial tort claim and (ii) include
the express grant by such Borrower or Guarantor to Agent of a security interest
in such commercial tort claim (and the proceeds thereof). In the event that such
notice does not include such grant of a security interest, the sending thereof
by such Borrower or Guarantor to Agent shall be deemed to constitute such grant
to Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein.  Without limiting the authorization of Agent provided in Section 5.3(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Agent’s request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

 

(h)              Borrowers and Guarantors do not have any goods, documents of
title or other Collateral in the custody, control or possession of a third party
as of the date hereof, except as set forth in the Information Certificate and
except for goods located in the United States, the United Kingdom and the
Netherlands in transit to a location of a Borrower or a Guarantor permitted
herein in the ordinary course of business of such Borrower or Guarantor in the
possession of a Customs Broker or the carrier transporting such goods.  In the
event that any goods, documents of title or other Collateral are at any time
after the date hereof in the custody, control or possession of any other person
not referred to in the Information Certificate or such Customs Brokers or
carriers, Borrowers and Guarantors shall promptly notify Agent thereof in
writing.  Promptly upon Agent’s request, Borrowers and Guarantors shall deliver
to Agent a Collateral Access Agreement duly authorized, executed and delivered
by such person and the Borrower or Guarantor that is the owner of such
Collateral.

 

52

--------------------------------------------------------------------------------


 

(i)                  Borrowers and Guarantors shall take any other actions
reasonably requested by Agent from time to time to cause the attachment,
perfection and first priority of, and the ability of Agent to enforce, the
security interest of Agent in any and all of the Collateral, including, without
limitation, (i) executing, delivering and, where appropriate, filing financing
statements and amendments relating thereto under the UCC or other applicable
law, to the extent, if any, that any Borrower’s or Guarantor’s signature thereon
is required therefor, (ii) causing Agent’s name to be noted as secured party on
any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iv) obtaining the consents and approvals of any
Governmental Authority or third party, including, without limitation, any
consent of any licensor, lessor or other person obligated on Collateral, and
taking all actions required by any earlier versions of the UCC or by other law,
as applicable in any relevant jurisdiction.

 

(j)                  If UK Borrower acquires any right, title and interest in or
to any Intellectual Property, it will give Agent prompt written notice of same. 
Promptly upon the request of Agent, UK Borrower will create in favor of Agent a
first ranking right of pledge or fixed charge, as the case may be, in any such
Intellectual Property by executing such deeds and agreements and taking all such
other action as Agent may reasonably require.

 

SECTION 6.  COLLECTION AND ADMINISTRATION

 

6.1                                 Borrowers’ Loan Accounts.  Agent shall
maintain one or more loan account(s) on its books in which shall be recorded (a)
all Loans, Letter of Credit Accommodations and other Obligations and the
Collateral, (b) all payments made by or on behalf of any Borrower or Guarantor
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest.  All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

6.2                                 Statements.  Agent shall render to
Administrative Borrower each month a statement setting forth the balance in the
Borrowers’ loan account(s) maintained by Agent for Borrowers pursuant to the
provisions of this Agreement, including principal, interest, fees, costs and
expenses.  Each such statement shall be subject to subsequent adjustment by
Agent but shall, absent manifest errors or omissions, be considered correct and
deemed accepted by Borrowers and Guarantors and conclusively binding upon
Borrowers and Guarantors as an account stated except to the extent that Agent
receives a written notice from Administrative Borrower of any specific
exceptions of Administrative Borrower thereto within forty-five (45) days after
the date such statement has been received by Administrative Borrower.  Until
such time as Agent shall have rendered to Administrative Borrower a written
statement as provided above, the balance in any Borrower’s loan account(s) shall
be presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrowers and Guarantors.

 

53

--------------------------------------------------------------------------------


 

6.3                                 Collection of Accounts.

 

(a)               Borrowers shall establish and maintain, at their expense,
blocked accounts or lockboxes and related blocked accounts (in either case,
“Blocked Accounts”), as Agent may specify, with such banks as are acceptable to
Agent into which Borrowers shall promptly deposit and direct their respective
account debtors to directly remit all payments on Receivables and all payments
constituting proceeds of Inventory or other Collateral (including, without
limitation, any tax refunds or similar payments) in the identical form in which
such payments are made, whether by cash, check or other manner.  Borrowers shall
deliver, or cause to be delivered to Agent a Depository Account Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account is maintained as provided in Section 5.3 hereof or at any time and from
time to time Agent may become the bank’s customer with respect to any of the
Blocked Accounts and promptly upon Agent’s request, Borrowers shall execute and
deliver such agreements and documents as Agent may require in connection
therewith. Each  Borrower and Guarantor agrees that all payments made to such
Blocked Accounts or other funds received and collected by Agent or any Lender,
whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Agent and Lenders in
respect of the Obligations and therefore shall constitute the property of Agent
and Lenders to the extent of the then outstanding Obligations.

 

(b)              For purposes of calculating the amount of the Revolving Loans
available to each Borrower, such payments will be applied (conditional upon
final collection) to the Obligations on the Business Day of receipt by Agent of
immediately available funds in the Agent Payment Account provided such payments
and notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
such Borrower’s loan account on such day, and if not, then on the next Business
Day.  For the purposes of calculating interest on the Obligations, such payments
or other funds received will be applied (conditional upon final collection) to
the Obligations one (1) Business Day(s) following the date of receipt of
immediately available funds by Agent in the Agent Payment Account provided such
payments or other funds and notice thereof are received in accordance with
Agent’s usual and customary practices as in effect from time to time and within
sufficient time to credit such Borrower’s loan account on such day, and if not,
then on the next Business Day.  The economic benefit of the timing in the
application of payments (and the administrative charge with respect thereto, if
applicable) shall be for the sole benefit of Agent.

 

(c)               Each Borrower and Guarantor and their respective shareholders,
directors, employees, agents, Subsidiaries or other Affiliates shall, acting as
trustee for Agent, receive, as the property of Agent, any monies, checks, notes,
drafts or any other payment relating to and/or proceeds of Accounts or other
Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Agent. In the event that the Debenture in respect of any
bank at which a Blocked Account is maintained by UK Borrower is not, at any
time, effective or is not in full force and effect, Borrowers and Guarantors
shall (unless otherwise directed by Agent and without prejudice to Agent’s or
any Lender’s rights and remedies under the Financing Agreements), for

 

54

--------------------------------------------------------------------------------


 

so long as the Debenture is ineffective or not in full force and effect and
ending on the date when all Obligations have been repaid or discharged in full
and this Agreement terminated, collect as agent and trustee for Agent all
Receivables which would otherwise have been payable into the Blocked Account and
immediately pay (or procure the payment of) all amounts due in respect of those
Receivables into the Agent Payment Account.  UK Borrower will not be entitled to
close or vary the operation of the Blocked Accounts without the prior written
consent of Agent or to withdraw moneys from the Blocked Account and shall take
such steps as are necessary to ensure that the Blocked Account is at all times
operated by the relevant bank so as to give effect to the arrangements set out
in the Debenture and will at all times procure that the Blocked Account is
subject to the Debenture.  In no event shall the same be commingled with any
Borrower’s or Guarantor’s own funds.  Borrowers agree to reimburse Agent on
demand for any amounts owed or paid to any bank at which a Blocked Account or
any other deposit account is established or any other bank or person involved in
the transfer of funds to or from the Blocked Accounts arising out of Agent’s
payments to or indemnification of such bank or person. The obligations of
Borrowers to reimburse Agent for such amounts pursuant to this Section 6.3 shall
survive the termination of this Agreement.  Notwithstanding anything to the
contrary contained herein or in any of the other Financing Agreements, if Agent
permits the funds in the Blocked Account of UK Borrower to be transferred to an
operating account of UK Borrower, then UK Borrower shall promptly apply such
funds in the following order of priority: (i) first, to pay obligations and
other liabilities of UK Borrower which are then due and payable; (ii) second, to
pay obligations and liabilities of UK Borrower owing to US Borrower, whether or
not then due and payable; and (iii) third, to pay obligations and other
liabilities owing to US Borrower by its foreign Subsidiaries, whether or not
then due and payable.

 

6.4                                 Payments.

 

(a)               All Obligations shall be payable to the Agent Payment Account
as provided in Section 6.3 or such other place as Agent may designate from time
to time.  Agent shall apply payments received or collected from any Borrower or
Guarantor or for the account of any Borrower or Guarantor (including the
monetary proceeds of collections or of realization upon any Collateral) as
follows: first, to pay any fees, indemnities or expense reimbursements then due
to Agent and Lenders from any Borrower or Guarantor; second, to pay interest due
in respect of any Loans; third, to pay principal due in respect of the Loans;
fourth, to pay or prepay any other Obligations whether or not then due, in such
order and manner as Agent determines; provided, that, notwithstanding anything
to the contrary contained in this Agreement, (i) unless so directed by
Administrative Borrower, or unless a Default or an Event of Default shall exist
or have occurred and be continuing, Agent shall not apply any payments which it
receives to any Eurodollar Rate Loans made to any Borrower, except (A) on the
expiration date of the Interest Period applicable to any such Eurodollar Rate
Loans or (B) in the event that there are no outstanding Prime Rate Loans made to
any Borrower (it being understood that Agent will attempt to honor any written
request received from any Borrower to not apply payments to any Eurodollar Rate
Loans prior to the expiration of the Interest Period applicable thereto but
Agent shall have no liability for its failure to do so), (ii) to the extent any
Borrower uses any proceeds of the Loans or Letter of Credit Accommodations to
acquire rights in or the use of any Collateral or to repay any

 

55

--------------------------------------------------------------------------------


 

Indebtedness used to acquire rights in or the use of any Collateral, payments in
respect of the Obligations shall be deemed applied first to the Obligations
arising from Loans and Letter of Credit Accommodations that were not used for
such purposes and second to the Obligations arising from Loans and Letter of
Credit Accommodations the proceeds of which were used to acquire rights in or
the use of any Collateral in the chronological order in which such Borrower
acquired such rights in or the use of such Collateral, (iii) to the extent Agent
or any Lender receives any payments or collections in respect of the Obligations
in a currency other than US Dollars, Agent may, at its option (but is not
obligated to), convert such other currency to US Dollars at the Exchange Rate on
such date and in such market as Agent may select (regardless as to whether such
rate is the best available rate) and the Borrower whose Obligations are thereby
paid shall pay the costs of such conversion (or Agent may, at its option, charge
such costs to the loan account of such Borrower maintained by Agent) and (iv)
subject to the last sentence of Section 6.3(c), all such payments by UK Borrower
shall be applied to pay any Obligations of UK Borrower to Agent and Lenders
before being applied to any other Obligations.  Payment and collections received
in respect of the Obligations of any Borrower in any currency other than the
currency in which any outstanding Obligations of such Borrower are denominated
will be accepted and/or applied at the discretion of Agent.

 

(b)              At the option of Agent, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower. 
Borrowers and Guarantors shall make all payments to Agent and Lenders on the
Obligations free and clear of, and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, withholding, restrictions or conditions of any kind.  If after
receipt of any payment of, or proceeds of Collateral applied to the payment of,
any of the Obligations, Agent or any Lender is required to surrender or return
such payment or proceeds to any Person for any reason, then the Obligations
intended to be satisfied by such payment or proceeds shall be reinstated and
continue and this Agreement shall continue in full force and effect as if such
payment or proceeds had not been received by Agent or such Lender. Borrowers and
Guarantors shall be liable to pay to Agent, and do hereby indemnify and hold
Agent and Lenders harmless for the amount of any payments or proceeds
surrendered or returned.  This Section 6.4(b) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds.  This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.

 

6.5                                 Taxes.

 

(a)               Any and all payments by each Borrower and Guarantor to Agent
or any Lender under this Agreement and any of the other Financing Agreements
shall be made free and clear of, and without deduction or withholding for any
Taxes.  In addition, Borrowers shall pay all Other Taxes (or Agent may, at its
option, pay such Other Taxes and charge the loan account of any Borrower for
such amounts so paid).

 

56

--------------------------------------------------------------------------------


 

(b)              Subject to the last sentence of Section 6.5(f), each Borrower
and Guarantor shall indemnify and hold harmless Agent and Lenders for the full
amount of Taxes or Other Taxes paid by Agent or any Lender (including any Taxes
or Other Taxes imposed by any jurisdiction on amounts payable under this
Section, but not including Other Taxes that arise as a result of Agent or any
Lender’s arrangements with the applicable taxing jurisdiction, if any, and not
as a result of this Agreement) and any liability (including penalties, interest
and expenses (including reasonable attorney’s fees and expenses) other than
those resulting solely from a failure by Agent or any Lender to pay any Taxes or
Other Taxes which it is required to pay and for which it received an indemnity
payment) arising therefrom or with respect thereto, whether or not such Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority.  Payment under this indemnification shall be made within ten (10)
days after the date Agent or any Lender makes written demand therefor.  If
Administrative Borrower reasonably believes that such Taxes or Other Taxes were
not correctly or legally asserted, Agent or such Lender shall, upon
Administrative Borrower’s request and at Borrowers’ expense, provide such
documents to Administrative Borrower in form and substance satisfactory to
Agent, as Administrative Borrower may reasonably request, to enable Borrowers to
contest such Taxes or Other Taxes pursuant to appropriate proceedings then
available to such Borrower (so long as providing such documents shall not, in
the good faith determination of Agent, have a reasonable likelihood of resulting
in any liability of Agent or any Lender).

 

(c)               If any Borrower or Guarantor shall be required by law to
deduct or withhold any Taxes or Other Taxes from or in respect of any sum
payable hereunder to Agent or any Lender, then:

 

(i)                           subject to the last sentence of Section 6.5(f) the
sum payable shall be increased as necessary so that after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) such Lender (or Agent on behalf of
such Lender) receives an amount equal to the sum it would have received had no
such deductions or withholdings been made;

 

(ii)                        such Borrower or Guarantor shall make such
deductions and withholdings;

 

(iii)                     such Borrower or Guarantor shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and

 

(iv)                    to the extent not paid to Agent and Lenders pursuant to
Section 6.5(c)(i), such Borrower or Guarantor shall also pay to Agent or any
Lender, at the time interest is paid, all additional amounts which Agent or any
Lender specifies as necessary in its good faith determination to preserve the
after-tax yield such Lender would have received if such Taxes or Other Taxes had
not been imposed.

 

(d)              Within thirty (30) days after the date of any payment by any
Borrower or Guarantor of Taxes or Other Taxes, such Borrower or Guarantor shall
furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to Agent.

 

57

--------------------------------------------------------------------------------


 

(e)               If any Borrower or Guarantor otherwise would be required to
pay additional amounts to a Lender (or Agent on behalf of such Lender) pursuant
to subsection (c) of this Section, then upon Borrower’s written request such
Lender shall use reasonable efforts at Borrowers’ expense (consistent with legal
and regulatory restrictions) to take such action, including changing the
jurisdiction of its lending office so as to eliminate any such additional
payment by such Borrower or Guarantor which may thereafter accrue.

 

(f)                 In the event a Lender shall assign the Obligations and its
rights hereunder to an assignee which is organized under the laws of a
jurisdiction outside the United States, such assignee of a Lender shall provide
Administrative Borrower with an IRS Form W-8BEN or Form W-8ECI or other
applicable form, certificate or document prescribed by the Internal Revenue
Service certifying as to such assignee’s being entitled to full exemption from
United States withholding tax with respect to all payments to be made to such
assignee hereunder and under any of the other Financing Agreements (unless such
assignee of a Lender is unable to do so by reason of a change in law, including,
without limitation, any statute, treaty, ruling, determination or regulation
occurring subsequent to the effective date of such assignment).  Notwithstanding
anything to the contrary contained in this Section 6.5, unless Administrative
Borrower has received forms or other documents indicating that payments to such
assignee hereunder or under any of the other Financing Agreements are not
subject to United States of America withholding tax, US Borrower shall, in the
case of payments to or for any assignee of Lender organized under the laws of a
jurisdiction outside the United States (i) withhold taxes from such payments at
the applicable statutory rate, or at a rate reduced by an applicable tax treaty
and (ii) pay such assignee such payment net of any taxes so withheld.  Such
assignee will be required to use reasonable efforts (including reasonable
efforts to change its lending office) to avoid or to minimize any amounts which
might otherwise be payable by any Borrower or Guarantor pursuant to this Section
6.5; provided, that, such efforts shall not cause the imposition on such
assignee of any additional costs or legal or regulatory burdens deemed by such
assignee in good faith to be material.

 

(g)              If Agent or any Lender receives a permanent tax benefit in
respect of any Taxes or Other Taxes for which Agent or such Lender has received
an indemnification payment from any Borrower or Guarantor hereunder, so long as
no Event of Default shall exist or have occurred and be continuing, Agent or
such Lender (as the case may be) shall credit to the loan account of Borrowers
the amount of such permanent tax benefit.

 

(h)              Each Person that is a Lender as of the date of this Agreement
represents and warrants to the Administrative Borrower that such Person is
incorporated or organized under the laws of the United States or a state
thereof.

 

6.6                                 Authorization to Make Loans.  Agent and
Lenders are authorized to make the Loans and provide the Letter of Credit
Accommodations based upon telephonic or other instructions received from anyone
purporting to be an officer of Administrative Borrower or any Borrower or other
authorized person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which

 

58

--------------------------------------------------------------------------------


 

the requested advance is to be made or Letter of Credit Accommodations
established (which day shall be a Business Day) and the amount of the requested
Loan.  Requests received by Agent after 2:00 p.m. Miami, Florida time on any day
shall be deemed to have been made as of the opening of business on the
immediately following Business Day.  All Loans and Letter of Credit
Accommodations under this Agreement shall be conclusively presumed to have been
made to, and at the request of and for the benefit of, any Borrower or Guarantor
when deposited to the credit of any Borrower or Guarantor or otherwise disbursed
or established in accordance with the instructions of any Borrower or Guarantor
or in accordance with the terms and conditions of this Agreement.

 

6.7                                 Use of Proceeds.  Borrowers shall use the
initial proceeds of the Loans provided by Agent to Borrowers hereunder only for:
(a) payments to U.S. Bank National Association to repay a portion of the
Indebtedness owing to it and to each of the other persons listed in the
disbursement direction letter furnished by Borrowers to Agent on or about the
date hereof and (b) costs, expenses and fees in connection with the preparation,
negotiation, execution and delivery of the Purchase Agreements, this Agreement
and the other Financing Agreements.  All other Loans made or Letter of Credit
Accommodations provided to or for the benefit of any Borrower pursuant to the
provisions hereof shall be used by such Borrower only for general operating,
working capital and other corporate purposes of such Borrower not otherwise
prohibited by the terms hereof; provided, that, notwithstanding anything to the
contrary contained herein, the proceeds of the loans to UK Borrower shall only
be used in the following order of priority: (i) first, to pay obligations and
other liabilities of UK Borrower which are then due and payable; (ii) second, to
pay obligations and other liabilities of UK Borrower owing to US Borrower,
whether or not then due and payable; and (iii) third, to pay obligations and
other liabilities owing to US Borrower by its foreign Subsidiaries, whether or
not then due and payable.   None of the proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any margin security or for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any margin security or for any other purpose which
might cause any of the Loans to be considered a “purpose credit” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System,
as amended.

 

6.8                                 Illegality.  In the event that any change in
or introduction of or change in the interpretation or application of any law,
regulation, treaty, or official directive or official request (whether or not
having the force of law but, if not, being of a type with which Agent or any
Lender is accustomed to comply) makes it unlawful (or contrary to such directive
or request) in any jurisdiction applicable to Agent or such Lender for Agent or
such Lender to make available or maintain the financing arrangements provided
for herein (or any of them) or to give effect to its obligations under the
Financing Agreements, Agent or such Lender may give seven (7) Business Days
written notice to that effect to Administrative Borrower and upon such notice
this Agreement shall terminate.  Agent or such Lender will use reasonable
efforts (including reasonable efforts to change its lending office) to avoid the
making or maintaining of such financing arrangements from being unlawful or 
contrary to such directive or request; provided, that, such efforts shall not
cause the imposition on Agent or such Lender of any additional costs or legal or
regulatory burdens deemed by Agent or such Lender to be material.

 

59

--------------------------------------------------------------------------------


 

6.9                                 [Intentionally Deleted]

 

6.10                           Appointment of Agent for Requesting Loans and
Receipts of Loans and Statements.

 

(a)               Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent to request and receive Loans and Letter of
Credit Accommodations pursuant to this Agreement and the other Financing
Agreements from Agent or any Lender in the name or on behalf of such Borrower. 
Agent and Lenders may disburse the Loans to such bank account of Administrative
Borrower or a Borrower or otherwise make such Loans to a Borrower and provide
such Letter of Credit Accommodations to a Borrower as Administrative Borrower
may designate or direct, without notice to any other Borrower or Obligor. 
Notwithstanding anything to the contrary contained herein, Agent may at any time
and from time to time require that Loans to or for the account of any Borrower
be disbursed directly to an operating account of such Borrower.

 

(b)              Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent of Borrowers pursuant to this Section 6.10. 
Administrative Borrower shall ensure that the disbursement of any Loans to each
Borrower requested by or paid to or for the account of any Borrower, or the
issuance of any Letter of Credit Accommodations for a Borrower hereunder, shall
be paid to or for the account of such Borrower.

 

(c)               Each Borrower and other Guarantor hereby irrevocably appoints
and constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.

 

(d)              Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower of Guarantor.

 

(e)               No purported termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days’
prior written notice to Agent.

 

6.11                           Pro Rata Treatment.  Except to the extent
otherwise provided in this Agreement or any other Financing Agreement:  (a) the
making and conversion of Loans shall be made among the Lenders based on their
respective Pro Rata Shares as to the Loans and (b) each payment on account of
any Obligations (including, without limitation, each payment on account of any
fees) to or for the account of one or more of Lenders in respect of any
Obligations due on a particular day shall be allocated among the Lenders
entitled to such payments based on their respective Pro Rata Shares and shall be
distributed accordingly.

 

60

--------------------------------------------------------------------------------


 

6.12                           Sharing of Payments, Etc.

 

(a)               Each Borrower and Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim Agent
or any Lender may otherwise have, each Lender shall be entitled, at its option
(but subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.

 

(b)              If any Lender (including Agent) shall obtain from any Borrower
or Guarantor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Borrower or Guarantor
to such Lender than the percentage thereof received by any other Lender, it
shall promptly pay to Agent, for the benefit of Lenders, the amount of such
excess and simultaneously purchase from such other Lenders a participation in
the Loans or such other amounts, respectively, owing to such other Lenders (or
such interest due thereon, as the case may be) in such amounts, and make such
other adjustments from time to time as shall be equitable, to the end that all
Lenders shall share the benefit of such excess payment (net of any expenses that
may be incurred by such Lender in obtaining or preserving such excess payment)
in accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders.  To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

 

(c)               Each Borrower and Guarantor agrees that any Lender purchasing
a participation (or direct interest) as provided in this Section may exercise,
in a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

 

(d)              Nothing contained herein shall require any Lender to exercise
any right of setoff, banker’s lien, counterclaims or similar rights or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other Indebtedness or obligation
of any Borrower or Guarantor.  If, under any applicable bankruptcy, insolvency
or other similar law, any Lender receives a secured claim in lieu of a setoff to
which this Section applies, such Lender shall, to the extent practicable, assign
such rights to Agent for the benefit of Lenders and, in any event, exercise

 

61

--------------------------------------------------------------------------------


 

its rights in respect of such secured claim in a manner consistent with the
rights of Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

 

6.13                           Settlement Procedures.

 

(a)               In order to administer the Credit Facility in an efficient
manner and to minimize the transfer of funds between Agent and Lenders, Agent
may, at its option, subject to the terms of this Section, make available, on
behalf of Lenders, the full amount of the Loans requested or charged to any
Borrower’s loan account(s) or otherwise to be advanced by Lenders pursuant to
the terms hereof, without requirement of prior notice to Lenders of the proposed
Loans.

 

(b)              With respect to all Loans made by Agent on behalf of Lenders as
provided in this Section, the amount of each Lender’s Pro Rata Share of the
outstanding Loans shall be computed weekly, and shall be adjusted upward or
downward on the basis of the amount of the outstanding Loans as of 5:00 p.m.
Miami, Florida time on the Business Day immediately preceding the date of each
settlement computation; provided, that, Agent retains the absolute right at any
time or from time to time to make the above described adjustments at intervals
more frequent than weekly, but in no event more than twice in any week.  Agent
shall deliver to each of the Lenders after the end of each week, or at such
lesser period or periods as Agent shall determine, a summary statement of the
amount of outstanding Loans for such period (such week or lesser period or
periods being hereinafter referred to as a “Settlement Period”).  If the summary
statement is sent by Agent and received by a Lender prior to 12:00 p.m. Miami,
Florida time, then such Lender shall make the settlement transfer described in
this Section by no later than 3:00 p.m. Miami, Florida time on the same Business
Day and if received by a Lender after 12:00 p.m. Miami, Florida time, then such
Lender shall make the settlement transfer by not later than 3:00 p.m. Miami,
Florida time on the next Business Day following the date of receipt.  If, as of
the end of any Settlement Period, the amount of a Lender’s Pro Rata Share of the
outstanding Loans is more than such Lender’s Pro Rata Share of the outstanding
Loans as of the end of the previous Settlement Period, then such Lender shall
forthwith (but in no event later than the time set forth in the preceding
sentence) transfer to Agent by wire transfer in immediately available funds the
amount of the increase.  Alternatively, if the amount of a Lender’s Pro Rata
Share of the outstanding Loans in any Settlement Period is less than the amount
of such Lender’s Pro Rata Share of the outstanding Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease.  The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent.  Agent and each Lender agrees to mark its books and records
at the end of each Settlement Period to show at all times the dollar amount of
its Pro Rata Share of the outstanding Loans and Letter of Credit
Accommodations.  Each Lender shall only be entitled to receive interest on its
Pro Rata Share of the Loans to the extent such Loans have been funded by such
Lender. Because the Agent may be advancing and/or may be repaid Loans prior to
the time when Lenders will actually advance and/or be repaid such Loans,
interest with respect to Loans shall be allocated by Agent in accordance with
the amount of Loans actually advanced by and repaid to each Lender and the Agent
and shall accrue from and including the date such Loans are so advanced to but
excluding the

 

62

--------------------------------------------------------------------------------


 

date such Loans are either repaid by Borrowers or actually settled with the
applicable Lender as described in this Section.

 

(c)               To the extent that Agent has made any such amounts available
and the settlement described above shall not yet have occurred, upon repayment
of any Loans by a Borrower, Agent may apply such amounts repaid directly to any
amounts made available by Agent pursuant to this Section. In lieu of weekly or
more frequent settlements, Agent may, at its option, at any time require each
Lender to provide Agent with immediately available funds representing its Pro
Rata Share of each Loan, prior to the disbursement by Agent of such Loan to
Borrower.  In such event, all Loans under this Agreement shall be made by the
Lenders simultaneously and proportionately to their Pro Rata Shares.  No Lender
shall be responsible for any default by any other Lender in the other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in the other Lender’s obligation to make a Loan hereunder.

 

(d)              If Agent is not funding a particular Loan to a Borrower (or
Administrative Borrower for the benefit of such Borrower) pursuant to this
Section on any day, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Loan requested or otherwise made on
such day and Agent may, in its discretion, but shall not be obligated to, cause
a corresponding amount to be made available to or for the benefit of such
Borrower on such day.  If Agent makes such corresponding amount available to a
Borrower and such corresponding amount is not in fact made available to Agent by
such Lender, Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Agent at the
Federal Funds Rate for each day during such period (as published by the Federal
Reserve Bank of New York or at the option of Agent based on the arithmetic mean
determined by Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York City time) on that day by each of
the three leading brokers of Federal funds transactions in New York City
selected by Agent and if such amounts are not paid within three (3) days of the
demand of Agent, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Revolving Loans consisting of Prime Rate Loans, whichever Agent
may elect.  During the period in which such Lender has not paid such
corresponding amount to Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Agent to or for the benefit of any Borrower shall, for all
purposes hereof, be a Loan made by Agent for its own account.  Upon any such
failure by a Lender to pay Agent, Agent shall promptly thereafter notify
Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice.  A Lender who fails to pay
Agent its Pro Rata Share of any Loans made available by the Agent on such
Lender’s behalf, or any Lender who fails to pay any other amount owing by it to
Agent, is a “Defaulting Lender”.  Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent.  Agent may
hold

 

63

--------------------------------------------------------------------------------


 

and, in its discretion, relend to a Borrower the amount of all such payments
received or retained by it for the account of such Defaulting Lender.  For
purposes of voting or consenting to matters with respect to this Agreement and
the other Financing Agreements and determining Pro Rata Shares, such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero (0).  This Section shall remain effective with respect to a
Defaulting Lender until such default is cured.  The operation of this Section
shall not be construed to increase or otherwise affect the Commitment of any
Lender, or relieve or excuse the performance by any Borrower or Obligor of their
duties and obligations hereunder.

 

(e)               Nothing in this Section or elsewhere in this Agreement or the
other Financing Agreements shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

 

6.14                           Obligations Several; Independent Nature of
Lenders’ Rights.  The obligation of each Lender hereunder is several, and no
Lender shall be responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Financing
Agreements and no action taken by the Lenders pursuant hereto or thereto shall
be deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity. The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to Section
12.3 hereof, each Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.

 

SECTION 7.  COLLATERAL REPORTING AND COVENANTS

 

7.1                                 Collateral Reporting.

 

(a)               Borrowers shall provide Agent with the following documents in
a form satisfactory to Agent:

 

(i)                           on a regular basis as required by Agent, schedules
of sales made, credits issued and cash received;

 

(ii)                        as soon as possible after the end of each week (but
in any event within no later than Wednesday of the immediately succeeding week),
on a weekly basis or more frequently as Agent may request, (A) perpetual
inventory reports and (B) a report of the Priority Payables of each Borrower;

 

64

--------------------------------------------------------------------------------


 

(iii)                     as soon as possible after the end of each month (but
in any event within no later than the fifteenth day of the immediately
succeeding month), on a monthly basis or more frequently as Agent may request,
(A) agings of accounts receivable, whether owing by Affiliates or otherwise
(together with a reconciliation to the previous month’s aging and general
ledger), (B) agings of accounts payable, whether owing to Affiliates or
otherwise (and including information indicating the amounts owing to licensors
of intellectual property, owners and lessors of leased premises, warehouses,
processors, customs brokers and other third parties from time to time in
possession or control of any Collateral), (C) summary equipment reports by
location and category, (D) summary inventory reports by location and category
(including a breakdown of digital inventory and analog inventory and including
the amounts of Inventory and the value thereof, which reveals the amounts of
Inventory and the value thereof at any leased locations and at premises of
warehouses, processors, customs brokers or other third parties), (E) reports as
to transfer pricing and trade payables among Borrowers and their respective
Affiliates including a separate breakdown for in-transit Inventory;

 

(iv)                    upon Agent’s request, (A) copies of customer statements
and credit memos, remittance advices and reports, and copies of deposit slips
and bank statements, (B) copies of shipping and delivery documents, and (C)
copies of purchase orders, invoices and delivery documents for Inventory and
Equipment acquired by any Borrower or Guarantor;

 

(v)                       promptly upon any Borrower obtaining knowledge or
notice thereof, (A) written notice that such Borrower may be unable to pay any
wages, salaries, taxes, levies or other assessments owing by it when due to any
Person in the Netherlands, (B) written notice that such Borrower has failed to
pay any wages, salaries, taxes, levies or other assessments owing by it when due
to any Person in the Netherlands, (C) copies of any notice of other
correspondence from a Governmental Authority in the Netherlands that such
Borrower has failed to pay any wages, salaries, taxes, levies or other
assessments owing by it when due, (D) written notice that any Borrower or
Guarantor has received a tax refund or similar payment in an amount in excess of
$200,000 and (E) written notice that any Borrower or Guarantor has failed to pay
when due any amounts in excess of the US Dollar Equivalent of $10,000 owing to
the Warehousemen;

 

(vi)                    promptly upon the receipt by any Borrower or Guarantor
of any invoice from the Warehouseman, a copy of such invoice;

 

(vii)                 promptly upon the payment by any Borrower or Guarantor of
any amounts owing to the Warehousemen, evidence of such payment; and

 

(viii)              such other reports as to the Collateral as Agent shall
request from time to time.

 

(b)              If any Borrower’s or Guarantor’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, such Borrower and Guarantor hereby irrevocably
authorizes such service, contractor, shipper or agent to deliver such

 

65

--------------------------------------------------------------------------------


 

records, reports, and related documents to Agent and to follow Agent’s
instructions with respect to further services at any time that an Event of
Default exists or has occurred and is continuing.

 

(c)               All of the documents, reports and schedules provided by
Borrowers to Agent hereunder for Receivables payable in any currency other than
US Dollars and Inventory located outside the United States of America shall set
forth the US Dollar Equivalent for the amount of the Receivables and Value of
the Inventory included in any such documents, reports or schedules.

 

7.2                                 Accounts Covenants.

 

(a)               Borrowers shall notify Agent promptly of: (i) any material
delay in any Borrower’s performance of any of its material obligations to any
account debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor, or any material disputes with account
debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Borrower or Guarantor relating to the financial
condition of any account debtor and (iii) any event or circumstance which, to
the best of any Borrower’s or Guarantor’s knowledge, would cause Agent to
consider any then existing Accounts in excess of the US Dollar Equivalent of
US$150,000 as no longer constituting Eligible Accounts.  No credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor without Agent’s consent, except in the ordinary course of a
Borrower’s or Guarantor’s business in accordance with practices and policies
previously disclosed in writing to Agent and except as set forth in the
schedules delivered to Agent pursuant to Section 7.1(a) above.  So long as no
Event of Default exists or has occurred and is continuing, Borrowers and
Guarantors shall settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor.  At any time that an Event of Default exists or
has occurred and is continuing, Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors or grant any credits, discounts or allowances.

 

(b)              With respect to each Account: (i) the amounts shown on any
invoice delivered to Agent or schedule thereof delivered to Agent shall be true
and complete in all material respects, (ii) no payments shall be made thereon
except payments immediately delivered to Agent pursuant to the terms of this
Agreement, (iii) no credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor except as reported
to Agent in accordance with this Agreement and except for credits, discounts,
allowances or extensions made or given in the ordinary course of each Borrower’s
business in accordance with practices and policies previously disclosed to
Agent, (iv) there shall be no setoffs, deductions, contras, defenses,
counterclaims or disputes existing or asserted with respect thereto except as
reported to Agent in accordance with the terms of this Agreement, (v) none of
the transactions giving rise thereto will violate any applicable foreign,
Federal, State or local laws or regulations, all documentation relating thereto
will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, moratorium or
similar laws limiting creditors’ rights generally and by general equitable
principles.

 

66

--------------------------------------------------------------------------------


 

(c)               Agent shall have the right, in Agent’s name (at any time or
times during which an Event of Default shall exist or be continuing) or in the
name of a nominee of Agent (at all other times), to verify the validity, amount
or any other matter relating to any Receivables or other Collateral, by mail,
telephone, facsimile transmission or otherwise.

 

7.3                                 Inventory Covenants.  With respect to the
Inventory: (a) each Borrower and Guarantor shall at all times maintain inventory
records reasonably satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, such
Borrower’s or Guarantor’s cost therefor and daily withdrawals therefrom and
additions thereto; (b) Borrowers and Guarantors shall conduct a physical count
of the Inventory at least once each year but at any time or times as Agent may
request upon the occurrence and during the continuance of an Event of Default,
and promptly following such physical inventory shall supply Agent with a report
in the form and with such specificity as may be satisfactory to Agent concerning
such physical count; (c) Borrowers and Guarantors shall not remove any Inventory
from the locations set forth or permitted herein, without the prior written
consent of Agent, except for sales of Inventory in the ordinary course of its
business and except to move Inventory directly from one location set forth or
permitted herein to another such location and except for Inventory shipped from
the manufacturer thereof to such Borrower or Guarantor which is in transit to
the locations set forth or permitted herein; (d) upon Agent’s request, Borrowers
shall, at their expense, no more than three (3) times in any twelve (12) month
period, but at any time or times as Agent may request upon the occurrence and
during the continuance of an Event of Default, deliver or cause to be delivered
to Agent written appraisals as to the Inventory in form, scope and methodology
acceptable to Agent and by an appraiser acceptable to Agent, addressed to Agent
and Lenders and upon which Agent and Lenders are expressly permitted to rely;
(e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (f) none of the Inventory or
other Collateral constitutes farm products or the proceeds thereof; (g) each
Borrower and Guarantor assumes all responsibility and liability arising from or
relating to the production, use, sale or other disposition of the Inventory; (h)
Borrowers and Guarantors shall not sell Inventory to any customer on approval,
or any other basis which entitles the customer to return or may obligate any
Borrower or Guarantor to repurchase such Inventory (other than the return of
defective Inventory in the ordinary course of business); (i) Borrowers and
Guarantors shall keep the Inventory in good and marketable condition; (j)
Borrowers and Guarantors shall not, without prior written notice to Agent or the
specific identification of such Inventory in a report with respect thereto
provided by Administrative Borrower to Agent pursuant to Section 7.1(a) hereof,
acquire or accept any Inventory on consignment or approval; (k) within sixty
(60) days following the date hereof, Borrowers shall, at Lenders’ expense,
deliver or cause to be delivered to Agent a written appraisal as to the
Inventory consisting of raw materials in form, scope and methodology acceptable
to Agent and by an appraiser acceptable to Agent, addressed to Agent and Lender
and upon which Agent and Lenders are expressly permitted to rely; (l) each
Borrower shall promptly notify Agent in writing if any supplier or other
creditor of such Borrower imposes any retention of title provisions with respect
to any supply arrangements with such Borrower; (m)

 

67

--------------------------------------------------------------------------------


 

notwithstanding anything to the contrary contained in this Agreement or the
other Financing Agreements, UK Borrower does not and will not maintain or store
any of its Inventory in the Dutch Warehouse at any time; and (n) no Affiliate of
US Borrower maintains or stores, or will maintain or store, any inventory in the
Dutch Warehouse except that Mackie Designs (Italy) S.p.A. may maintain or store
inventory consisting of finished goods in the Dutch Warehouse so long such
inventory of Mackie Designs (Italy) S.p.A. is packaged in a manner that makes
such inventory separately identifiable from the inventory of US Borrower.

 

7.4                                 Equipment and Real Property Covenants. With
respect to the Equipment and Real Property: (a) upon Agent’s request, Borrowers
and Guarantors shall, at their expense, no more than one (1) time in any twelve
(12) month period, but at any time or times as Agent may request upon the
occurrence and during the continuance of an Event of Default, deliver or cause
to be delivered to Agent written appraisals as to the Equipment and/or the Real
Property in form, scope and methodology acceptable to Agent and by an appraiser
acceptable to Agent, addressed to Agent and upon which Agent is expressly
permitted to rely; (b) Borrowers and Guarantors shall keep the Equipment in good
order, repair, running and marketable condition (ordinary wear and tear
excepted); (c) Borrowers and Guarantors shall use the Equipment and Real
Property with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with all applicable laws; (d) the
Equipment is and shall be used in the business of Borrowers and Guarantors and
not for personal, family, household or farming use; (e) Borrowers and Guarantors
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent necessary to have any Equipment repaired or maintained in
the ordinary course of its business or to move Equipment directly from one
location set forth or permitted herein to another such location and except for
the movement of motor vehicles used by or for the benefit of such Borrower or
Guarantor in the ordinary course of business; (f) the Equipment is now and shall
remain personal property and Borrowers and Guarantors shall not permit any of
the Equipment to be or become a part of or affixed to real property; (g) each
Borrower and Guarantor assumes all responsibility and liability arising from the
use of the Equipment and Real Property; and (h) promptly upon Agent’s request,
each Borrower shall furnish to Agent a list, in reasonable detail, of all
Equipment owned by such Borrower.

 

7.5                                 Power of Attorney.  Each Borrower and
Guarantor hereby irrevocably designates and appoints Agent (and all persons
designated by Agent) as such Borrower’s and Guarantor’s true and lawful
attorney-in-fact, and authorizes Agent, in such Borrower’s, Guarantor’s or
Agent’s name, to: (a) at any time an Event of Default exists or has occurred and
is continuing (i) demand payment on Receivables or other Collateral, (ii)
enforce payment of Receivables by legal proceedings or otherwise, (iii) exercise
all of such Borrower’s or Guarantor’s rights and remedies to collect any
Receivable or other Collateral, (iv) sell or assign any Receivable upon such
terms, for such amount and at such time or times as the Agent deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Receivable, (vii) prepare, file and sign such Borrower’s or
Guarantor’s name on any proof of claim in bankruptcy or other similar document
against an account debtor or other obligor in respect of any Receivables or
other Collateral, (viii) notify the post office authorities to change the
address for delivery of remittances from account debtors or other obligors in
respect of

 

68

--------------------------------------------------------------------------------


 

Receivables or other proceeds of Collateral to an address designated by Agent,
and open and dispose of all mail addressed to such Borrower or Guarantor and
handle and store all mail relating to the Collateral; and (ix) do all acts and
things which are necessary, in Agent’s determination, to fulfill such Borrower’s
or Guarantor’s obligations under this Agreement and the other Financing
Agreements and (b) at any time to (i) take control in any manner of any item of
payment in respect of Receivables or constituting Collateral or otherwise
received in or for deposit in the Blocked Accounts or otherwise received by
Agent or any Lender, (ii) have access to any lockbox or postal box into which
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral are sent or received, (iii) endorse such Borrower’s
or Guarantor’s name upon any items of payment in respect of Receivables or
constituting Collateral or otherwise received by Agent and any Lender and
deposit the same in Agent’s account for application to the Obligations, (iv)
endorse such Borrower’s or Guarantor’s name upon any chattel paper, document,
instrument, invoice, or similar document or agreement relating to any Receivable
or any goods pertaining thereto or any other Collateral, including any warehouse
or other receipts, or bills of lading and other negotiable or non-negotiable
documents, (v) clear Inventory the purchase of which was financed with Letter of
Credit Accommodations through U.S. Customs or foreign export control authorities
(or similar authorities) in such Borrower’s or Guarantor’s name, Agent’s name or
the name of Agent’s designee, and to sign and deliver to customs officials
powers of attorney in such Borrower’s or Guarantor’s name for such purpose, and
to complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale
or transaction, obtain the necessary documents in connection therewith and
collect the proceeds thereof, and (vi) sign such Borrower’s or Guarantor’s name
on any verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof.  Each Borrower and each
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

 

7.6                                 Right to Cure.  Agent may, at its option,
upon prior notice to Administrative Borrower, (a) cure any material default by
any Borrower or Guarantor under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of any Borrower or Guarantor to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any material judgment entered against any Borrower or Guarantor,
(c) discharge material taxes or discharge liens, security interests or other
encumbrances (other than liens, security interests or encumbrances expressly
permitted by Section 9.8 (excluding Sections 9.8(c) and (l)) unless an Event of
Default exists) at any time levied on or existing with respect to the Collateral
and pay any amount, incur any expense or perform any act which, in Agent’s
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent and Lenders with respect thereto.  Agent
may add any amounts so expended to the Obligations and charge any Borrower’s
account therefor, such amounts to be repayable by Borrowers on demand.  Agent
and Lenders shall be under no obligation to effect such cure, payment or bonding
and shall not, by doing so,

 

69

--------------------------------------------------------------------------------


 

be deemed to have assumed any obligation or liability of any Borrower or
Guarantor.  Any payment made or other action taken by Agent or any Lender under
this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

7.7                                 Access to Premises.  From time to time as
requested by Agent, at the cost and expense of Borrowers, (a) Agent or its
designee shall have complete access to all of each Borrower’s and Guarantor’s
premises during normal business hours and after notice to Administrative
Borrower, or at any time and without notice to Administrative Borrower if an
Event of Default exists or has occurred and is continuing, for the purposes of
inspecting, verifying and auditing the Collateral and all of each Borrower’s and
Guarantor’s books and records, including the Records, and (b) each Borrower and
Guarantor shall promptly furnish to Agent such copies of such books and records
or extracts therefrom as Agent may request, and Agent or any Lender or Agent’s
designee may use during normal business hours such of any Borrower’s and
Guarantor’s personnel, equipment, supplies and premises as may be reasonably
necessary for the foregoing and if an Event of Default exists or has occurred
and is continuing for the collection of Receivables and realization of other
Collateral.

 

SECTION 8.  REPRESENTATIONS AND WARRANTIES

 

Each Borrower and Guarantor hereby represents and warrants to Agent and Lenders
the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letter of Credit Accommodations to Borrowers:

 

8.1                                 Corporate Existence, Power and Authority. 
Each Borrower and Guarantor is a limited liability company or a corporation duly
formed or organized and in good standing under the laws of its state or
jurisdiction of incorporation or organization and is duly qualified as a foreign
limited liability company or foreign corporation and in good standing in all
states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a material adverse effect on such Borrower’s or Guarantor’s financial condition,
results of operation or business or the rights of Agent in or to any of the
Collateral.  The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within each Borrower’s and Guarantor’s powers as a
limited liability company or corporate powers, (b) have been duly authorized,
(c) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s articles of organization, operating agreement, certificate of
incorporation, by-laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound and (d) will not
result in the creation or imposition of, or require or give rise to any
obligation to grant, any lien, security interest, charge or other encumbrance
upon any property of any Borrower or Guarantor.  This Agreement and the other
Financing Agreements to which any Borrower or Guarantor is a party constitute
legal, valid and binding obligations of such Borrower and

 

70

--------------------------------------------------------------------------------


 

Guarantor enforceable in accordance with their respective terms , except as such
enforceability may be limited by bankruptcy, insolvency, moratorium or similar
laws limiting creditors’ rights generally and by general equitable principles.
Neither of the Inactive Domestic Subsidiaries owns (or will own) any material
assets or conducts or engages (or will conduct or engage) in any business.

 

8.2                                 Name; State of Organization; Chief Executive
Office; Collateral Locations.

 

(a)               The exact legal name of each Borrower and Guarantor is as set
forth on the signature page of this Agreement and in the Information
Certificate.  No Borrower or Guarantor has, during the past five years, been
known by or used any other corporate or fictitious name or been a party to any
merger or consolidation, or acquired all or substantially all of the assets of
any Person, or acquired any of its property or assets out of the ordinary course
of business, except for the acquisition of the Purchased Stock or as set forth
in the Information Certificate.

 

(b)              Each Borrower and Guarantor is an organization of the type and
formed or organized in the jurisdiction set forth in the Information
Certificate.  The Information Certificate accurately sets forth the
organizational identification number of each Borrower and Guarantor or
accurately states that such Borrower or Guarantor has none and accurately sets
forth the federal employer identification number of each Borrower and Guarantor
(excluding UK Borrower).

 

(c)               The chief executive office and mailing address of each
Borrower and Guarantor and each Borrower’s and Guarantor’s Records concerning
Accounts are located only at the address identified as such in Schedule 8.2 to
the Information Certificate and its only other places of business and the only
other locations of Collateral, if any, are the addresses set forth in Schedule
8.2 to the Information Certificate or are in transit to one of the addresses set
forth in Schedule 8.2 to the Information Certificate, subject to the rights of
any Borrower or Guarantor to establish new locations in accordance with Section
9.2 below; provided, that, Borrowers and Guarantors shall have the right to send
Equipment out for repair in the ordinary course of business and consistent with
past practice so long as such Equipment is promptly returned upon the completion
of such repair to a location set forth on Schedule 8.2 to the Information
Certificate (as supplemented by new locations established in accordance with
Sections 9.2).  The Information Certificate correctly identifies any of such
locations which are not owned by a Borrower or Guarantor and sets forth the
owners and/or operators thereof.

 

8.3                                 Financial Statements; No Material Adverse
Change.  All financial statements relating to any Borrower or Guarantor and the
Purchased Stock which have been or may hereafter be delivered by any Borrower or
Guarantor to Agent and Lenders have been prepared in accordance with GAAP
(except as to any interim financial statements, to the extent such statements
are subject to normal yearend adjustments and do not include any notes) and
fairly present in all material respects the financial condition and the results
of operation of such Borrower and Guarantor and the Purchased Stock as at the
dates and for the periods set forth therein.  Except as disclosed in any interim
financial statements furnished by Borrowers and Guarantors to Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or is reasonably likely to have a Material Adverse Effect since the

 

71

--------------------------------------------------------------------------------


 

date of the most recent audited financial statements of any Borrower or
Guarantor and the Purchased Stock furnished by any Borrower or Guarantor to
Agent prior to the date of this Agreement.  The execution and delivery of the
Purchase Agreements and the consummation of the transactions contemplated
thereby do not and will not result in (a) any violation by any Borrower or
Guarantor of any provisions of the Worker Adjustment and Retraining Notification
Act (or any similar law) or (b) any liability to any Borrower or Guarantor under
such Act (or similar law) or under any pension plan, benefits plan, severance
plan or union contract.  The aggregate amount of Past Due Affiliated Accounts
Receivables outstanding as of March 27, 2003 is the US Dollar Equivalent of
US$196,206.  The aggregate amount of Italian Affiliated Accounts Payable
outstanding as of March 27, 2003 is the US Dollar Equivalent of US$8,200,000.

 

8.4                                 Priority of Liens; Title to Properties.  The
security interests and liens granted to Agent under this Agreement and the other
Financing Agreements constitute valid and perfected first priority liens and
security interests in and upon the Collateral subject only to the liens
indicated on Schedule 8.4 to the Information Certificate and the other liens
permitted under Section 9.8 hereof; provided, that, solely for purposes of this
sentence, the term “Collateral” shall not be deemed to include the property
described in clause (o) of Section 5.1 that is not described in any other clause
of Section 5.1 (the “Specified Collateral”) or any products or proceeds of any
of the Specified Collateral in any form. Each Borrower and Guarantor has good
and marketable fee simple title to or valid leasehold interests in all of its
Real Property and good, valid and merchantable title to all of its other
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Agent
and such others as are specifically listed on Schedule 8.4 to the Information
Certificate or permitted under Section 9.8 hereof.

 

8.5                                 Tax Returns.  Except as set forth on
Schedule 8.5 to the Information Certificate, each Borrower and Guarantor has
filed, or caused to be filed, in a timely manner all material tax returns,
reports and declarations which are required to be filed by it.  All information
in such tax returns, reports and declarations is complete and accurate in all
material respects.  Each Borrower and Guarantor has paid or caused to be paid
all material taxes due and payable or claimed due and payable in any assessment
received by it, except (a) taxes the validity of which are being contested in
good faith by appropriate proceedings diligently pursued and available to such
Borrower or Guarantor and with respect to which adequate reserves have been set
aside on its books and (b) taxes for which a valid extension to file the
applicable tax returns have been granted.  Adequate provision has been made for
the payment of all material accrued and unpaid Federal, State, county, local,
foreign and other taxes whether or not yet due and payable and whether or not
disputed.

 

8.6                                 Litigation.  Except as set forth on Schedule
8.6 to the Information Certificate, (a) there is no investigation by any
Governmental Authority pending, or to the best of any Borrower’s or Guarantor’s
knowledge threatened, against or affecting any Borrower or Guarantor, its or
their assets or business, or the Purchased Stock and (b) there is no action,
suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against the Purchased Stock, any
Borrower or Guarantor or its or their assets or goodwill, or against or
affecting any

 

72

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, in each case, which if adversely
determined against such Borrower or Guarantor has or could reasonably be
expected to have a Material Adverse Effect.

 

8.7                                 Compliance with Other Agreements and
Applicable Laws.

 

(a)               Borrowers and Guarantors are not in default in any respect
under, or in violation in any material respect of the terms of, any Material
Contract.  Borrowers and Guarantors are in compliance with the requirements of
all applicable laws, rules, regulations and orders of any Governmental Authority
relating to their respective businesses, including, without limitation, those
set forth in or promulgated pursuant to the Occupational Safety and Health Act
of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, ERISA,
the Code, as amended, and the rules and regulations thereunder, and all
Environmental Laws, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect.

 

(b)              Borrowers and Guarantors have obtained all material permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
“Permits”), except that as to Permits required under Environmental Laws, such
Permits have been obtained in accordance with Section 8.8(d).  All of the
Permits are valid and subsisting and in full force and effect.  There are no
actions, claims or proceedings pending or to the best of any Borrower’s or
Guarantor’s knowledge, threatened that seek the revocation, cancellation,
suspension or modification of any of the Permits.

 

(c)               No consent, approval or other action of, or filing with, or
notice to any Governmental Authority is required in connection with the
execution, delivery and performance of this Agreement, the other Financing
Agreements or any of the instruments or documents to be delivered pursuant
hereto or thereto, except for the filing of UCC financing statements and similar
instruments.

 

8.8                                 Environmental Compliance.

 

(a)               Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors or any Subsidiary of any Borrower or
Guarantor have not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates any
applicable Environmental Law or Permit, except for such violations which could
not reasonably be expected to result in a Material Adverse Effect, and the
operations of Borrowers, Guarantors or any Subsidiary of any Borrower or
Guarantor comply in all material respects with all Environmental Laws and all
Permits, except where the failure to so comply could not be reasonably expected
to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

(b)              Except as set forth on Schedule 8.8 to the Information
Certificate, there has been no investigation by any Governmental Authority or
any proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any pending or to the best of
any Borrower’s or Guarantor’s knowledge threatened, with respect to any
non-compliance with or violation of the requirements of any Environmental Law by
any Borrower or Guarantor or any Subsidiary of any Borrower or Guarantor the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
occupational health or safety matter, which could reasonably be expected to have
a Material Adverse Effect.

 

(c)               Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and their Subsidiaries have no material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials which could be reasonably expected to result
in a Material Adverse Effect.

 

(d)              Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and their Subsidiaries have all Permits
required to be obtained or filed in connection with the operations of Borrowers
and Guarantors under any Environmental Law and all of such licenses,
certificates, approvals or similar authorizations and other Permits are valid
and in full force and effect, except where the failure to obtain or file could
not be reasonably expected to have a Material Adverse Effect.

 

8.9                                 Employee Benefits.

 

(a)               Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or State law.  Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and to the
best of any Borrower’s or Guarantor’s knowledge, nothing has occurred which
would cause the loss of such qualification.  Each Borrower and its ERISA
Affiliates have made all required contributions to any Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.

 

(b)              There are no pending, or to the best of any Borrower’s or
Guarantor’s knowledge, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan.  There has been no non-exempt prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
could be reasonably expected to result in any material liability to any Borrower
or Guarantor.

 

(c)               (i)  No ERISA Event has occurred and no condition, event or
circumstance exists that could be reasonably expected to result in the
occurrence of an ERISA Event; (ii) the current value

 

74

--------------------------------------------------------------------------------


 

of the assets of each Plan subject to Title IV of ERISA (determined in
accordance with the assumptions used for funding such Plan pursuant to Section
412 of the Code) are not less than such Plan’s liabilities under Section
4001(a)(16) of ERISA; (iii) each Borrower and Guarantor and their ERISA
Affiliates have not incurred, and no condition, event or circumstance exists
that could be reasonably expected to result in, any material liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) each Borrower and Guarantor, and
their ERISA Affiliates, have not incurred and do not reasonably expect to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) each Borrower and
Guarantor, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.

 

8.10                           Bank Accounts.  All of the deposit accounts,
investment accounts or other accounts in the name of or used by any Borrower or
Guarantor maintained at any bank or other financial institution are set forth on
Schedule 8.10 to the Information Certificate, subject to the right of each
Borrower and Guarantor to establish new accounts in accordance with Section 5.3
hereof.

 

8.11                           Intellectual Property.  Except as set forth on
Schedule 8.11 to the Information Certificate, to the knowledge of any Borrower
and Guarantor, each Borrower and Guarantor owns or licenses or otherwise has the
right to use all Intellectual Property necessary for the operation of its assets
and its business as presently conducted or proposed to be conducted.  As of the
date hereof, Borrowers and Guarantors do not have any Intellectual Property
registered, or subject to pending applications, in the United States Patent and
Trademark Office or any similar office or agency in the United States, any State
thereof, any political subdivision thereof or in any other country, other than
those described in Schedule 8.11 to the Information Certificate and have not
granted any licenses with respect thereto other than as set forth in Schedule
8.11 to the Information Certificate.  Except as set forth on Schedule 8.11 to
the Information Certificate, no event has occurred which permits or would permit
after notice or passage of time or both, the revocation, suspension or
termination of such rights, other than the expiration in the ordinary course of
business of any license agreement pertaining to any licensed Intellectual
Property and the expiration of any registered Intellectual Property in
accordance with its terms.  To the knowledge of any Borrower and Guarantor, no
slogan or other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by any Borrower or Guarantor
infringes any patent, trademark, servicemark, tradename, copyright, license or
other intellectual property owned by any other Person presently and no claim or
litigation is pending or, to the knowledge of any Borrower and Guarantor,
threatened against or affecting any Borrower or Guarantor contesting its right
to sell or use any such Intellectual Property.  Schedule 8.11 to the Information
Certificate sets forth all of the agreements or other arrangements of each
Borrower and Guarantor pursuant to which such Borrower or Guarantor has a
license (other than shrink wrap licenses available in retail stores) or other
right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the date hereof
(collectively, together with such agreements or other arrangements as may be
entered into by any Borrower or Guarantor after the date

 

75

--------------------------------------------------------------------------------


 

hereof the “License Agreements” and individually, a “License Agreement”).  No
trademark, servicemark, copyright or other Intellectual Property at any time
used by any Borrower or Guarantor which is owned by another person, or owned by
such Borrower or Guarantor subject to any security interest, lien, collateral
assignment, pledge or other encumbrance in favor of any person other than Agent,
is affixed to any Eligible Inventory, except (a) to the extent permitted under
the term of the license agreements listed on Schedule 8.11 to the Information
Certificate and (b) to the extent the sale of Inventory to which such
Intellectual Property is affixed is permitted to be sold by such Borrower or
Guarantor under applicable law (including the United States Copyright Act of
1976).

 

8.12                           Subsidiaries; Affiliates; Capitalization;
Solvency.

 

(a)               Each Borrower and Guarantor does not have any direct or
indirect Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate.

 

(b)              Each Borrower and Guarantor is the record and beneficial owner
of all of the issued and outstanding shares of Capital Stock of each of the
Subsidiaries listed on Schedule 8.12 to the Information Certificate as being
owned by such Borrower or Guarantor and there are no proxies, irrevocable or
otherwise, with respect to such shares and no equity securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares of it Capital Stock
or securities convertible into or exchangeable for such shares, except as set
forth in Schedule 8.12 to the Information Certificate.

 

(c)               The issued and outstanding shares of Capital Stock of each
Borrower and Guarantor are directly and beneficially owned and held by the
persons indicated in the Information Certificate, and in each case all of such
shares have been duly authorized and are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind, except as set
forth in Schedule 8.12 to the Information Certificate.

 

(d)              Each Borrower is Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder and after giving effect to any rights of
contribution which such Borrower may have.

 

(e)               Sun Capital Partners II, L.P. and/or its Affiliates, Randolph
and HIG have, on or before the date hereof, made a cash equity contribution to
Parent in an aggregate amount not less than $10,000,000, and the Subordinated
Lenders have, on or before the date hereof, made a cash contribution to US
Borrower in the form of a subordinated loan in an aggregate amount not less than
$4,000,000, and the proceeds of such cash equity capital contribution have been
applied to pay the purchase price for the Purchased Stock in accordance with
Section 8.17.

 

76

--------------------------------------------------------------------------------


 

8.13                              Labor Disputes.

 

(a)               Set forth on Schedule 8.13 to the Information Certificate is a
list (including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

 

(b)              There is (i) no material unfair labor practice complaint
pending against any Borrower or Guarantor or, to the best of any Borrower’s or
Guarantor’s knowledge, threatened against it, before the National Labor
Relations Board (or similar Governmental Authority), and no material grievance
or material arbitration proceeding arising out of or under any collective
bargaining agreement is pending on the date hereof against any Borrower or
Guarantor or, to best of any Borrower’s or Guarantor’s knowledge, threatened
against it, and (ii) no material strike, labor dispute, slowdown or stoppage is
pending against any Borrower or Guarantor or, to the best of any Borrower’s or
Guarantor’s knowledge, threatened against any Borrower or Guarantor.

 

8.14                           Restrictions on Subsidiaries.  Except as set
forth in Schedule 8.14 hereto and except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower or
Guarantor permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions on any Borrower or Guarantor or any of
its Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash
or other assets (i) between any Borrower or Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
to incur Indebtedness or grant security interests to Agent or any Lender in the
Collateral.

 

8.15                           Material Contracts.  Schedule 8.15 to the
Information Certificate sets forth all Material Contracts to which any Borrower
or Guarantor is a party or is bound as of the date hereof.  Borrowers and
Guarantors have delivered true, correct and complete copies of such Material
Contracts to Agent on or before the date hereof.  Borrowers and Guarantors are
not in breach or in default in any material respect of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract.  Each Borrower and Guarantor is a
party to all contracts necessary for the operation of its business as presently
conducted, as conducted immediately prior to the date hereof or as presently
proposed to be conducted, except for those the failure to obtain could not
reasonably be expected to have a Material Adverse Effect.

 

8.16                           Payable Practices; Retention of Title.  Each
Borrower and Guarantor have not made any material change in the historical
accounts payable practices from those in effect immediately prior to the date
hereof.  As of the date hereof, none of the conditions of supply of any supplier
or other creditor of a Borrower or Guarantor include any retention of title or
Romalpa provisions which pertain to such Borrower or Guarantor.

 

77

--------------------------------------------------------------------------------


 

8.17                           Acquisition of Purchased Stock.

 

(a)               The Purchase Agreements and the transactions contemplated
thereunder have been duly executed, delivered and performed in accordance with
their terms by the respective parties thereto in all material respects,
including the fulfillment (not merely the waiver, except as may be disclosed to
Agent and consented to in writing by Agent) of all conditions precedent set
forth therein and giving effect to the terms of the Purchase Agreements and the
assignments executed and delivered by Sellers (or any of their affiliates or
subsidiaries) thereunder, Parent has acquired and has good and marketable title
to the Purchased Stock, free and clear of all claims, liens, pledges and
encumbrances of any kind, except as permitted hereunder.

 

(b)              All actions and proceedings required (if any) of Borrowers or
Guarantors by the Purchase Agreements, applicable law or regulation (including,
but not limited to, compliance by Borrower, Guarantors, Parent and Sellers with
the Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended, and
compliance by Borrowers and Guarantors with the Worker Adjustment and Retaining
Notification Act) have been taken, the transactions required thereunder have
been duly and validly taken and consummated.

 

(c)               No court of competent jurisdiction has issued any injunction,
restraining order or other order which prohibits the consummation of the
transactions described in the Purchase Agreements and no governmental or other
action or proceeding has been commenced or, to any Borrower’s knowledge,
threatened, seeking any injunction, restraining order or other order which seeks
to void or otherwise modify the transactions described in the Purchase
Agreements.

 

(d)              US Borrower has delivered, or caused to be delivered, to Agent,
true, correct and complete copies of the Purchase Agreements.

 

(e)               None of the proceeds of any Loan have been used or shall be
used for the purpose of financing the acquisition of any shares of capital stock
of US Borrower.  The Parent has used the proceeds of a cash equity contribution
contributed by Sun Capital Partners II, L.P. and/or its Affiliates, Randolph and
HIG to pay the entire purchase price for the Purchased Stock.

 

8.18                           Accuracy and Completeness of Information.  All
information furnished by or on behalf of any Borrower or Guarantor in writing to
Agent or any Lender in connection with this Agreement or any of the other
Financing Agreements or any transaction contemplated hereby or thereby,
including all information on the Information Certificate (but excluding any
financial projections for purposes of this Section 8.18) is true and correct in
all material respects on the date as of which such information is dated or
certified and does not omit any material fact necessary in order to make such
information not misleading in any material respect.  No event or circumstance
has occurred since December 31, 2002 which has had or could reasonably be
expected to have a Material Adverse Affect, which has not been fully and
accurately disclosed to Agent in writing prior to the date hereof.

 

8.19                           Survival of Warranties; Cumulative.  All
representations and warranties contained in this Agreement or any of the other
Financing Agreements shall survive the execution and delivery of this

 

78

--------------------------------------------------------------------------------


 

Agreement and shall be deemed to have been made again to Agent and Lenders on
the date of each additional borrowing or other credit accommodation hereunder
and shall be conclusively presumed to have been relied on by Agent and Lenders
regardless of any investigation made or information possessed by Agent or any
Lender.  The representations and warranties set forth herein shall be cumulative
and in addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.

 

SECTION 9.  AFFIRMATIVE AND NEGATIVE COVENANTS

 

9.1                               Maintenance of Existence.

 

(a)               Each Borrower and Guarantor shall at all times preserve, renew
and keep in full force and effect its existence and rights and franchises with
respect thereto and maintain in full force and effect all licenses, trademarks,
tradenames, approvals, authorizations, leases, contracts and Permits necessary
to carry on the business as presently conducted, except as to any Guarantor
permitted under Section 9.7.

 

(b)              No Borrower or Guarantor shall change its name unless each of
the following conditions is satisfied: (i) Agent shall have received not less
than thirty (30) days prior written notice from Administrative Borrower of such
proposed change in its corporate name, which notice shall accurately set forth
the new name; and (ii) Agent shall have received a copy of the amendment to the
Articles of Organization or Certificate of Incorporation (or similar
organizational documents) of such Borrower or Guarantor providing for the name
change certified by the Secretary of State (or similar Governmental Authority)
of the jurisdiction of incorporation or organization of such Borrower or
Guarantor as soon as it is available.

 

(c)               No Borrower or Guarantor shall change its chief executive
office or its mailing address or organizational identification number (or if it
does not have one, shall not acquire one) unless Agent shall have received not
less than thirty (30) days’ prior written notice from Administrative Borrower of
such proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith.  No Borrower or Guarantor
shall change its type of organization or jurisdiction of organization.

 

9.2                                 New Collateral Locations.  US Borrower may
open or occupy any new location within the continental United States or the
Netherlands, UK Borrower may open or occupy any new location within the United
Kingdom and each Guarantor may open or occupy any new location within the United
States, in each case, provided, that, such Borrower or Guarantor (a) gives Agent
thirty (30) days prior written notice of the intended opening of any such new
location and (b) executes and delivers, or causes to be executed and delivered,
to Agent such agreements, documents, and

 

79

--------------------------------------------------------------------------------


 

instruments as Agent may deem reasonably necessary or desirable to perfect and
protect its interests in the Collateral at such location.

 

9.3                                 Compliance with Laws, Regulations, Etc.

 

(a)               Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, at all times, comply in all material respects with all laws,
rules, regulations, licenses, approvals, orders and other Permits applicable to
it and duly observe all requirements of any foreign, Federal, State or local
Governmental Authority, including without limitation, ERISA, the Code, the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, and all Environmental Laws ; provided, that, unless the
failure to comply with Environmental Laws could be reasonably expected to have a
Material Adverse Effect as determined by Agent in good faith, the failure by any
Borrower or Guarantor to comply with Environmental Laws in any material respect
shall not constitute a breach of this Section 9.3(a) so long as each of the
following conditions have been satisfied as determined by Agent in good faith:
(i) such Borrower or Guarantor is promptly and diligently taking actions in
accordance with applicable Environmental Laws to cure and remedy such
non-compliance to the extent required by Environmental Laws and adequate
reserves have been established on the books of such Borrower or Guarantor with
respect thereto as required in accordance with GAAP; (ii) such Borrower or
Guarantor shall promptly notify Agent in writing of such failure to comply and
state whether or not Sellers are liable for losses, costs and expenses in
connection with such failure, and (iii) the aggregate amounts incurred (or
reasonably expected to be incurred) by Borrowers and Guarantors in connection
with such non-compliance (whether remediation costs or otherwise) shall not
exceed the US Dollar Equivalent of US$500,000 during any twelve-month period.

 

(b)              Borrowers and Guarantors shall give written notice to Agent
promptly upon any Borrower’s or Guarantor’s receipt of any written notice of, or
any Borrower’s or Guarantor’s otherwise obtaining knowledge of, (i) the
occurrence of any event involving the release, spill or discharge, threatened or
actual, of any Hazardous Material by any Borrower or Guarantor that is material
or required to be reported to a Governmental Authority under any Environmental
Law or (ii) any investigation, proceeding, complaint, order, directive, claims,
citation or notice with respect to: (A) any non-compliance with or violation of
any Environmental Law by any Borrower or Guarantor in any material respect or
(B) the release, spill or discharge, threatened or actual, of any Hazardous
Material by any Borrower or Guarantor other than in the ordinary course of
business and other than as permitted under any applicable Environmental Law.
Copies of all material environmental surveys, audits, assessments, feasibility
studies and results of remedial investigations shall be promptly furnished, or
caused to be furnished, by such Borrower or Guarantor to Agent.  Each Borrower
and Guarantor shall take prompt action to respond to any material non-compliance
with any of the Environmental Laws and shall regularly report to Agent on such
response.

 

(c)               Without limiting the generality of the foregoing, whenever
Agent reasonably determines that there is a violation, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any violation, of any Environmental Law in any material

 

80

--------------------------------------------------------------------------------


 

respect, Borrowers shall, at Agent’s request and Borrowers’ expense: (i) cause
an independent environmental engineer reasonably acceptable to Agent to conduct
such tests of the site where a violation or alleged violation of such
Environmental Laws has occurred as to the subject matter of such violation and
prepare and deliver to Agent a report as to the violation setting forth the
results of such tests, a proposed plan for responding to any violation of
Environmental Laws described therein, and an estimate of the costs thereof and
(ii) provide to Agent a supplemental report of such engineer whenever the scope
of such violation, or such Borrower’s or Guarantor’s response thereto or the
estimated costs thereof, shall change in any material respect.

 

(d)              Each Borrower and Guarantor shall indemnify and hold harmless
Agent and Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans (“Losses”) except to the extent it is determined pursuant
to a final non-appealable order of a court of competent jurisdiction that the
Losses were the result of acts or omissions constituting gross negligence or
willful misconduct of Agent or any Lender.  All representations, warranties,
covenants and indemnifications in this Section 9.3 shall survive the payment of
the Obligations and the termination of this Agreement.

 

9.4                                 Payment of Taxes and Claims.  Each Borrower
and Guarantor shall, and shall cause any Subsidiary to, duly pay and discharge
when due all material taxes, assessments, contributions and governmental charges
upon or against it or its properties or assets, except for taxes the validity of
which are being contested in good faith by appropriate proceedings diligently
pursued and available to such Borrower, Guarantor or Subsidiary, as the case may
be, and with respect to which adequate reserves have been set aside on its
books.  Each Borrower and Guarantor shall be liable for any tax or penalties
imposed on Agent or any Lender as a result of the financing arrangements
provided for herein and each Borrower and Guarantor agrees to indemnify and hold
Agent harmless with respect to the foregoing, and to repay to Agent, for the
benefit of Lenders, on demand the amount thereof, and until paid by such
Borrower or Guarantor such amount shall be added and deemed part of the Loans,
provided, that, nothing contained herein shall be construed to require any
Borrower or Guarantor to pay any income or franchise taxes attributable to the
income of Lenders from any amounts charged or paid hereunder to Lenders. The
foregoing indemnity shall survive the payment of the Obligations and the
termination of this Agreement.

 

9.5                                 Insurance.  Each Borrower and Guarantor
shall, at all times, maintain with financially sound and reputable insurers
insurance with respect to the Collateral against loss or damage and all other
insurance of the kinds and in the amounts customarily insured against or carried
by corporations of established reputation engaged in the same or similar
businesses and similarly situated.  Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer.  Borrowers and

 

81

--------------------------------------------------------------------------------


 

Guarantors shall furnish certificates, policies or endorsements to Agent as
Agent shall reasonably require as proof of such insurance, and, if any Borrower
or Guarantor fails to do so, Agent is authorized, but not required, to obtain
such insurance at the expense of Borrowers.  All policies shall provide for at
least thirty (30) days prior written notice to Agent of any cancellation or
reduction of coverage and that Agent may act as attorney for each Borrower and
Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance.  Borrowers and Guarantors shall cause Agent to be named as a loss
payee and an additional insured (but without any liability for any premiums)
under such insurance policies and Borrowers and Guarantors shall obtain
non-contributory lender’s loss payable endorsements to all insurance policies in
form and substance satisfactory to Agent.  Such lender’s loss payable
endorsements shall specify that the proceeds of such insurance (if such proceeds
exceed $10,000 during any calendar year) shall be payable to Agent as its
interests may appear and further specify that Agent and Lenders shall be paid
regardless of any act or omission by any Borrower, Guarantor or any of its or
their Affiliates. At its option, Agent may apply any insurance proceeds received
by Agent at any time to the cost of repairs or replacement of Collateral and/or
to payment of the Obligations, whether or not then due, in any order and in such
manner as Agent may determine or hold such proceeds as cash collateral for the
Obligations.

 

9.6                                 Financial Statements and Other Information.

 

(a)               Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, keep proper books and records in which true and complete entries
shall be made of all dealings or transactions of or in relation to the
Collateral and the business of such Borrower, Guarantor and its Subsidiaries in
accordance with GAAP.  Borrowers and Guarantors shall promptly furnish to Agent
and Lenders all such financial and other information as Agent shall reasonably
request relating to the Collateral and the assets, business and operations of
Borrowers and Guarantors, and Borrowers and Guarantors shall notify the auditors
and accountants of Borrowers and Guarantors that Agent is authorized to obtain
such information directly from them.  Without limiting the foregoing, Borrowers
and Guarantors shall furnish or cause to be furnished to Agent, the following:
(i) within thirty (30) days after the end of each fiscal month, monthly
unaudited consolidated financial statements, and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting in all material respects
the financial position and the results of the operations of US Borrower and its
Subsidiaries as of the end of and through such fiscal month, certified to be
correct by the chief financial officer of US Borrower, subject to normal
year-end adjustments and no footnotes and accompanied by a compliance
certificate substantially in the form of Exhibit C hereto, along with a schedule
in a form satisfactory to Agent of the calculations used in determining, as of
the end of such month, whether Borrowers and Guarantors are in compliance with
the covenants set forth in Sections 9.17, 9.18 and 9.19 of this Agreement for
such month, (ii) within forty-five (45) days after the end of each fiscal
quarter, quarterly unaudited consolidated financial statements, and unaudited
consolidating financial statements (including in each case balance sheets,
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the financial

 

82

--------------------------------------------------------------------------------


 

position and the results of the operations of US Borrower and its Subsidiaries
as of the end of and through such fiscal quarter, certified to be correct by the
chief financial officer of US Borrower, subject to normal year-end adjustments
and no footnotes and accompanied by a compliance certificate substantially in
the form of Exhibit C hereto, along with a schedule in a form satisfactory to
Agent of the calculations used in determining, as of the end of such quarter,
whether Borrowers and Guarantors are in compliance with the covenants set forth
in Sections 9.17, 9.18 and 9.19 of this Agreement for such quarter and (iii)
within one hundred twenty (120) days after the end of each fiscal year,
commencing with the fiscal year ending December 31, 2003, audited consolidated
financial statements and unaudited consolidating financial statements of US
Borrower and its Subsidiaries (including in each case balance sheets, statements
of income and loss, statements of cash flow, and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting in all material respects the financial position and the results of
the operations of US Borrower and its Subsidiaries as of the end of and for such
fiscal year, together with the opinion of independent certified public
accountants (which shall not contain a scope or a going concern qualification)
with respect to the audited consolidated financial statements, which accountants
shall be an independent accounting firm selected by Borrowers and acceptable to
Agent, that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of US Borrower and its Subsidiaries as of the
end of and for the fiscal year then ended.

 

(b)              Borrowers and Guarantors shall promptly notify Agent in writing
(or, solely in the case of clause (vii) below, telephonically) of the details of
(i) any loss, damage, investigation, action, suit, proceeding or claim relating
to Collateral having a value of more than the US Dollar Equivalent of US$200,000
or which if adversely determined would result in any material adverse change in
any Borrower’s or Guarantor’s business, properties, assets, goodwill or
condition, financial or otherwise, (ii) any Material Contract being terminated
or amended in any material adverse respect or any new Material Contract entered
into (in which event Borrowers and Guarantors shall provide Agent with a copy of
such Material Contract), (iii) any order, judgment or decree in excess of the US
Dollar Equivalent of US$200,000 shall have been entered against any Borrower or
Guarantor any of its or their properties or assets, (iv) any notification of a
material violation of laws or regulations received by any Borrower or Guarantor,
(v) any ERISA Event, (vi) the occurrence of any Default or Event of Default and
(vii) any material events, developments or occurrences with respect to the EAW
Fire Proceeding.

 

(c)               Promptly upon becoming aware of the same, Borrowers and
Guarantors shall notify Agent in writing of any supplier or other creditor whose
arrangements include any retention of title liens or other rights with respect
to any goods supplied to any Borrower or Guarantor.  Borrowers and Guarantors
shall promptly after the sending or filing thereof furnish or cause to be
furnished to Agent copies of all reports which any Borrower or Guarantor sends
to its stockholders generally and copies of all reports and registration
statements which any Borrower or Guarantor files with the Securities and
Exchange Commission, any national securities exchange or the National
Association of Securities Dealers, Inc. or similar securities commission or
exchange.

 

83

--------------------------------------------------------------------------------


 

(d)              Borrowers and Guarantors shall furnish or cause to be furnished
to Agent annual projected financial statements (prepared on a monthly basis) and
such other budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Agent may, from time
to time, reasonably request.  Agent and Lenders acknowledge that any financial
projections and forecasts delivered by any Borrower or Guarantor (i) may contain
projected results which could differ from the actual results and (ii) will be
prepared by such Borrower or Guarantor in good faith, based upon assumptions
that are reasonable in light of the circumstances existing at the time such
financial projections or forecasts are prepared.  Agent is hereby authorized to
deliver a copy of any financial statement or any other information relating to
the business of Borrowers and Guarantors to any court or other Governmental
Authority or, subject to Section 13.9, to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or Participant.
Each Borrower and Guarantor hereby irrevocably authorizes and directs all
accountants or auditors to deliver to Agent, at Borrowers’ expense, copies of
the financial statements of any Borrower and Guarantor and any reports or
management letters prepared by such accountants or auditors on behalf of any
Borrower or Guarantor and to disclose to Agent and Lenders such information as
they may have regarding the business of any Borrower and Guarantor.  Any
documents, schedules, invoices or other papers delivered to Agent or any Lender
may be destroyed or otherwise disposed of by Agent or such Lender one (1) year
after the same are delivered to Agent or such Lender, except as otherwise
designated by Administrative Borrower to Agent or such Lender in writing.

 

9.7                                 Sale of Assets, Consolidation, Merger,
Dissolution, Etc.  Each Borrower and Guarantor shall not directly or indirectly,

 

(a)               merge into or with or consolidate with any other Person or
permit any other Person to merge into or with or consolidate with it except that
any Guarantor may merge with and into or consolidate with any other Guarantor,
provided, that, each of the following conditions is satisfied as determined by
Agent in good faith:  (i) Agent shall have received not less than ten (10)
Business Days’ prior written notice of the intention of such Guarantors to so
merge or consolidate, which notice shall set forth in reasonable detail
satisfactory to Agent, the persons that are merging or consolidating, which
person will be the surviving entity, the locations of the assets of the persons
that are merging or consolidating, and the material agreements and documents
relating to such merger or consolidation, (ii) Agent shall have received such
other information with respect to such merger or consolidation as Agent may
reasonably request, (iii) as of the effective date of the merger or
consolidation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (iv) Agent shall have received,
true, correct and complete copies of all agreements, documents and instruments
relating to such merger or consolidation, including, but not limited to, the
certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (v) the
surviving corporation shall expressly confirm, ratify and assume the Obligations
and the Financing Agreements to which it is a party in writing, in form and
substance satisfactory to Agent, and Borrowers and Guarantors shall execute and
deliver such other agreements, documents and instruments as Agent may request in
connection therewith;

 

84

--------------------------------------------------------------------------------


 

(b)              sell, assign, lease, transfer, abandon or otherwise dispose of
any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for

 

(i)                           sales of Inventory in the ordinary course of
business,

 

(ii)                        the sale or other disposition of Equipment
(including worn-out or obsolete Equipment or Equipment no longer used or useful
in the business of any Borrower or Guarantor) so long as such sales or other
dispositions do not involve Equipment having an aggregate fair market value in
excess of the US Dollar Equivalent of US$500,000 for all such Equipment disposed
of in any fiscal year of Borrowers or as Agent may otherwise agree ; provided,
that, all Net Cash Proceeds from any such sale or other disposition shall be
promptly paid to Agent to be applied to the outstanding principal amount of
Revolving Loans, which amounts may be reborrowed in accordance with the terms
hereof,

 

(iii)                     the issuance and sale by any Borrower or Guarantor of
Capital Stock of such Borrower or Guarantor after the date hereof; provided,
that, (A) Agent shall have received not less than ten (10) Business Days’ prior
written notice of such issuance and sale by such Borrower or Guarantor, which
notice shall specify the parties to whom such shares are to be sold, the terms
of such sale, the total amount which it is anticipated will be realized from the
issuance and sale of such stock and the net cash proceeds which it is
anticipated will be received by such Borrower or Guarantor from such sale, (B)
such Borrower or Guarantor shall not be required to pay any cash dividends or
repurchase or redeem such Capital Stock or make any other payments in respect
thereof, except as otherwise permitted in Section 9.11 hereof, (C) the terms of
such Capital Stock, and the terms and conditions of the purchase and sale
thereof, shall not include any terms that include any limitation on the right of
any Borrower to request or receive Loans or Letter of Credit Accommodations or
the right of any Borrower and Guarantor to amend or modify any of the terms and
conditions of this Agreement or any of the other Financing Agreements or
otherwise in any way relate to or affect the arrangements of Borrowers and
Guarantors with Agent and Lenders or are more restrictive or burdensome to any
Borrower or Guarantor than the terms of any Capital Stock in effect on the date
hereof, (D) except as Agent may otherwise agree in writing, all of the proceeds
of the sale and issuance of such Capital Stock shall be paid to Agent for
application to the Obligations in such order and manner as Agent may determine
or at Agent’s option, to be held as cash collateral for the Obligations and (E)
as of the date of such issuance and sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred, and

 

(iv)                    the issuance of Capital Stock of any Borrower or
Guarantor consisting of common stock pursuant to an employee stock option or
grant or similar equity plan or 401(k) plans of such Borrower or Guarantor for
the benefit of its employees, directors and consultants, provided, that, in no
event shall such Borrower or Guarantor be required to issue, or shall such
Borrower or Guarantor issue, Capital Stock pursuant to such stock plans or
401(k) plans which would result in a Change of Control or other Event of
Default;

 

85

--------------------------------------------------------------------------------


 

(c)               wind up, liquidate or dissolve except that any Guarantor may
wind up, liquidate and dissolve, provided, that, each of the following
conditions is satisfied, (i) the winding up, liquidation and dissolution of such
Guarantor shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations,  (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor shall be duly
and validly transferred and assigned to a Borrower, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of Agent
(and Agent shall have received such evidence thereof as Agent may require) and
Agent shall have received such deeds, assignments or other agreements as Agent
may request to evidence and confirm the transfer of such assets to of such
Guarantor to a Borrower,  (iv) Agent shall have received all documents and
agreements that any Borrower or Guarantor has filed with any Governmental
Authority or as are otherwise required to effectuate such winding up,
liquidation or dissolution, (v) no Borrower or Guarantor shall assume any
Indebtedness, obligations or liabilities as a result of such winding up,
liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor to wind up, liquidate or
dissolve, and (vii) as of the date of such winding up, liquidation or
dissolution and after giving effect thereto, no Default or Event of Default
shall exist or have occurred; or

 

(d)              agree to do any of the foregoing; provided, that, nothing in
this Section 9.7(d) shall prohibit any Borrower or Guarantor from entering into
a non-binding letter of intent with respect to any of the foregoing.

 

9.8                                 Encumbrances.  Each Borrower and Guarantor
shall not create, incur, assume or suffer to exist any security interest,
mortgage, pledge, lien, charge or other encumbrance of any nature whatsoever on
any of its assets or properties, including the Collateral, except:

 

(a)               the security interests and liens of Agent for itself and the
benefit of Lenders with respect to the assets of Borrowers and Guarantors (other
than UK Borrower) and the equitable assignment and fixed and floating charges of
Agent with respect to the assets of UK Borrower;

 

(b)              liens securing the payment of taxes, assessments or other
governmental charges or levies either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, or Guarantor or Subsidiary, as the case may be
and with respect to which adequate reserves have been set aside on its books;

 

(c)               non-consensual statutory liens (other than liens securing the
payment of taxes) arising in the ordinary course of such Borrower’s or
Guarantor’s business to the extent: (i) such liens secure

 

86

--------------------------------------------------------------------------------


 

Indebtedness or other liabilities which are not overdue, (ii) such liens secure
Indebtedness relating to claims or liabilities which are fully insured and being
defended at the sole cost and expense and at the sole risk of the insurer or
being contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor (including, to the extent permissible
under Dutch law, preventive measures and subsequent court proceedings and
hearings to prevent such liens from existing or (iii) such liens secure
Indebtedness or liabilities which are not overdue and which consist of rights of
retention or other rights of priority of a warehouseman arising under operation
of Dutch law with respect to goods of US Borrower located in the Netherlands, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;
provided, that, notwithstanding anything in this Agreement to the contrary, no
Borrower or Guarantor shall grant, pledge or create a possessory right of pledge
in any of its assets under the laws of the Netherlands;

 

(d)              zoning restrictions, easements, licenses, covenants and other
restrictions affecting the use of Real Property which do not interfere in any
material respect with the use of such Real Property or ordinary conduct of the
business of such Borrower or Guarantor as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

 

(e)               purchase money security interests in Equipment (including
Capital Leases) and purchase money mortgages on Real Property to secure
Indebtedness permitted under Section 9.9(b) hereof;

 

(f)                 pledges and deposits of cash by any Borrower or Guarantor
after the date hereof in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
benefits consistent with the current practices of such Borrower or Guarantor as
of the date hereof;

 

(g)              pledges and deposits of cash by any Borrower or Guarantor after
the date hereof to secure the performance of tenders, bids, leases, trade
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations in each case in the ordinary course of business
consistent with the current practices of such Borrower or Guarantor as of the
date hereof; provided, that, in connection with any performance bonds issued by
a surety or other person, the issuer of such bond shall have waived in writing
any rights in or to, or other interest in, any of the Collateral in an
agreement, in form and substance satisfactory to Agent;

 

(h)              liens arising from (i) operating leases and the precautionary
UCC financing statement filings in respect thereof and (ii) equipment or other
materials which are not owned by any Borrower or Guarantor located on the
premises of such Borrower or Guarantor (but not in connection with, or as part
of, the financing thereof) from time to time in the ordinary course of business
and consistent with current practices of such Borrower or Guarantor and the
precautionary UCC financing statement filings in respect thereof;

 

87

--------------------------------------------------------------------------------


 

(i)                  judgments and other similar liens arising in connection
with court proceedings that do not constitute an Event of Default, provided,
that, (i) such liens are being contested in good faith and by appropriate
proceedings diligently pursued, (ii) adequate reserves or other appropriate
provision, if any, as are required by GAAP have been made therefor, (iii) a stay
of enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

 

(j)                  liens and security interests of U.S. Bank National
Association on the assets of US Borrower, Mackie Manufacturing and SIA to secure
the Indebtedness permitted by Section 9.9(k) hereof; provided, that such liens
and security interests shall be subordinate and junior to the liens and security
interests of Agent and shall otherwise be subject to the terms of the
Intercreditor Agreement;

 

(k)               the replacement of any lien or security interest permitted by
Section 9.8(j) hereof on the same property subject to the lien so replaced
without any increase in the amount or change in the obligors of the Indebtedness
secured thereby; provided, that, (A) any such lien or security interest shall
not secure any Indebtedness or other liabilities except for the Indebtedness
permitted by Section 9.9(i) hereof and (B) the Agent shall have received an
intercreditor agreement, substantially in the form of the Intercreditor
Agreement (or otherwise acceptable to Agent), duly authorized, executed and
delivered by the holder or holders of such lien or security interest;

 

(l)                  liens and security interests of the Warehouseman on the
Inventory of US Borrower which is in the possession or control of the
Warehouseman solely to the extent: (i) such liens and security interests secure
accrued and unpaid fees and charges that are owing by US Borrower to the
Warehouseman and (ii) such fees and charges are not overdue.

 

(m)            the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.

 

9.9                                 Indebtedness.  Each Borrower and Guarantor
shall not incur, create, assume, become or be liable in any manner with respect
to, or permit to exist, any Indebtedness, or guarantee, assume, endorse, or
otherwise become responsible for (directly or indirectly) any Indebtedness,
except:

 

(a)               the Obligations;

 

(b)              purchase money Indebtedness (including Capital Leases) arising
after the date hereof to the extent secured by purchase money security interests
in Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed the US Dollar Equivalent of US$2,500,000 in the aggregate
at any time outstanding so long as such security interests and mortgages do not
apply to any property of such Borrower or Guarantor other than the Equipment or
Real Property so acquired, and the Indebtedness secured thereby does not exceed
the cost of the Equipment or Real Property so acquired, as the case may be;

 

88

--------------------------------------------------------------------------------


 

(c)               guarantees by any Borrower or Guarantor of the Obligations of
the other Borrowers or Guarantors in favor of Agent for the benefit of Lenders;

 

(d)              the Indebtedness of any Borrower or Guarantor to any other
Borrower or Guarantor arising after the date hereof pursuant to loans by any
Borrower or Guarantor or any of its Subsidiaries permitted under Section 9.10(g)
or (h) hereof;

 

(e)               unsecured Indebtedness of any Borrower or Guarantor arising
after the date hereof to any third person (but not to any other Borrower or
Guarantor), provided, that, each of the following conditions is satisfied as
determined by Agent: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent and shall be subject and subordinate in right of payment to
the right of Agent and Lenders to receive the prior indefeasible payment and
satisfaction in full payment of all of the Obligations pursuant to the terms of
an intercreditor agreement between Agent and such third party, in form and
substance satisfactory to Agent, (ii) Agent shall have received not less than
ten (10) days prior written notice of the intention of such Borrower or
Guarantor to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent the amount of such Indebtedness, the person or
persons to whom such Indebtedness will be owed, the interest rate, the schedule
of repayments and maturity date with respect thereto and such other information
as Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) except as Agent may
otherwise agree in writing, all of the proceeds of the loans or other
accommodations giving rise to such Indebtedness shall be paid to Agent for
application to the Obligations in such order and manner as Agent may determine
or at Agent’s option, to be held as cash collateral for the Obligations, (v) as
of the date of incurring such Indebtedness and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, (vi)
such Borrower and Guarantor shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, such Borrower or Guarantor
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness (except pursuant to
regularly scheduled payments permitted herein), or set aside or otherwise
deposit or invest any sums for such purpose, and (vii) Borrowers and Guarantors
shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;

 

(f)                 the Indebtedness of US Borrower to the Subordinated Lenders
as evidenced by the Subordinated Notes (as in effect on the date hereof);
provided, that, each of the following conditions is satisfied as determined by
Agent:

 

89

--------------------------------------------------------------------------------


 

(i)                           the aggregate original principal amount of such
Indebtedness shall not exceed US$4,000,000 less the aggregate amount of all
repayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof,

 

(ii)                        such Indebtedness shall be on terms and conditions
acceptable to Agent and Agent shall have received true, correct and complete
copies of all agreements, documents, and instruments evidencing or otherwise
related to such Indebtedness, including the Subordinated Notes, each as duly
authorized, executed and delivered by the parties thereto,

 

(iii)                     Agent shall have received each Subordination
Agreement, in form and substance satisfactory to Agent, duly authorized,
executed and delivered by the parties thereto,

 

(iv)                    such Indebtedness shall be at all times unsecured,

 

(v)                       Borrowers and Guarantors shall not, and shall not
permit any of their Subsidiaries to, make any payments with respect to such
Indebtedness except (A) US Borrower may make regularly scheduled non-cash
capitalized interest payments in respect of such Indebtedness in accordance with
the terms of the Subordinated Note as in effect on the date hereof, in the form
of additional indebtedness having substantially the same terms and (B) US
Borrower may convert any or all of the principal amount of such Indebtedness
into shares of capital stock of US Borrower which by its terms could not be
subject to redemption, repurchase, retirement, defeasance or sinking fund
payments or the payment of cash dividends (whether at the request of any holder
of such capital stock or otherwise) other than at the voluntary election of US
Borrower,

 

(vi)                    such Borrower and Guarantor shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such Indebtedness or
any agreement, document or instrument related thereto, except, that, such
Borrower or Guarantor may, after prior written notice to Agent, amend, modify,
alter or change the terms thereof so as to extend the maturity thereof, or defer
the timing of any payments in respect thereof, or to forgive or cancel any
portion of such Indebtedness (other than pursuant to payments thereof), or to
reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness (except
pursuant to regularly scheduled payments permitted herein), or set aside or
otherwise deposit or invest any sums for such purpose, and

 

(vii)                 Borrowers and Guarantors shall furnish to Agent all
demands or material notices in connection with such Indebtedness either received
by any Borrower or Guarantor promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;

 

(g)              Indebtedness of Borrowers and Guarantors under interest rate
swap agreements, interest rate cap agreements, interest rate collar agreements,
interest rate exchange agreements or similar contractual arrangements intended
to protect such Person against fluctuations in interest rates

 

90

--------------------------------------------------------------------------------


 

and currency swap agreements, forward currency purchase agreements or similar
contractual arrangements intended to protect such Person against fluctuations in
currency exchange rates; provided, that, (i) such arrangements are with banks or
other financial institutions that have combined capital and surplus and
undivided profits of not less than the US Dollar Equivalent of US $250,000,000
and are not for speculative purposes and (ii) such Indebtedness shall be
unsecured (but such Indebtedness may be supported by Letter of Credit
Accommodations issued pursuant to Section 2.2);

 

(h)              the Indebtedness set forth on Schedule 9.9 to the Information
Certificate which is not otherwise permitted under this Section 9.9; provided,
that, (i) Borrowers and Guarantors may only make regularly scheduled payments of
principal and interest in respect of such Indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be,

 

(i)                  Indebtedness of Borrowers and Guarantors which refinances
in full the Indebtedness permitted under Section 9.9(k) (the “Refinanced
Indebtedness”), provided, that, each of the following conditions is satisfied as
determined by Agent in good faith: (i) the aggregate principal amount of such
Indebtedness shall not exceed the outstanding principal amount of the Refinanced
Indebtedness, (ii) Borrowers and Guarantors shall not, and shall not permit any
of their Subsidiaries to, directly or indirectly, make (or be required to make)
any payments in respect of such Indebtedness other than payments of amounts
which would have otherwise been payable in respect to the Indebtedness permitted
under Section 9.9(k), (iii) the terms and conditions of such Indebtedness shall
not be more restrictive or onerous than those contained in the Junior Loan
Documents as in effect on the date hereof, (iv) Agent shall have received an
intercreditor agreement, substantially in the form of the Intercreditor
Agreement (or otherwise acceptable to Agent), duly authorized, executed and
delivered by the holder or holders of such Indebtedness, (v) Agent shall have
received not less than ten (10) days prior written notice of the intention of
such Borrowers or Guarantors to incur such Indebtedness, which notice shall set
forth in reasonable detail satisfactory to Agent the amount of such
Indebtedness, the person or persons to whom such Indebtedness will be owed, the
interest rate, the schedule of repayments and maturity date with respect hereto
and such other information as Agent may request with respect thereto, (vi) Agent
shall have received true, correct and complete copies of all agreements,
documents and instruments evidencing or otherwise related to such Indebtedness,
(vii) all of the net

 

91

--------------------------------------------------------------------------------


 

proceeds of the loans or other accommodations giving rise to such Indebtedness
remaining after the repayment of the Refinanced Indebtedness shall be paid to
Agent for application to the Obligations in such order as Agent may determine,
(viii) Borrowers and Guarantors shall not, directly or indirectly, amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, Borrower and Guarantors
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or  redeem, retire, defease,
purchase or otherwise acquire such Indebtedness (except pursuant to regularly
scheduled payments permitted herein), or set aside or otherwise deposit or
invest any sums for such purpose, and (ix) Borrowers and Guarantors shall
furnish to Agent all notices or demands in connection with such Indebtedness
either received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be;

 

(j)                  unsecured Indebtedness of US Borrower arising pursuant to
the redemption by US Borrower of its common stock in accordance with Section
9.11(d); provided, that, (i) the aggregate principal amount of such Indebtedness
incurred in any fiscal year shall not exceed the amount expressly permitted in
Section 9.11(d), (ii) no Borrower or Guarantor shall make, or be required to
make, any payments in respect of such Indebtedness other than regularly
scheduled payments of interest at a rate per annum not to exceed the Prime Rate
plus 2%, (iii) Agent shall have received a subordination agreement, in form and
substance satisfactory to Agent, duly executed and delivered by the holder or
holders of such Indebtedness, (iv) Borrowers and Guarantors shall not, directly
or indirectly, (A) amend, modify, alter or change the terms of such Indebtedness
or any agreement, document or instrument related thereto except, that, the
Borrowers and Guarantors may, after prior written notice to the Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof,
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Indebtedness (other than pursuant to payments thereof), or
to reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose, and (v) Borrowers and
Guarantors shall furnish to the Agent all notices or demands in connection with
such Indebtedness either received by any Borrower or Guarantor or on its behalf,
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf, concurrently with the sending thereof, as the case may be;

 

(k)               the Indebtedness of US Borrower, Mackie Manufacturing and SIA
to U.S. Bank National Association as evidenced by the Junior Loan Documents (as
in effect on the date hereof); provided, that, each of the following conditions
is satisfied as determined by Agent:

 

(i)                           the aggregate original principal amount of such
Indebtedness shall not exceed US$11,000,000 less the aggregate amount of all
repayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof,

 

92

--------------------------------------------------------------------------------


 

(ii)                        such Indebtedness shall be on terms and conditions
acceptable to Agent and Agent shall have received true, correct and complete
copies of all agreements, documents, and instruments evidencing or otherwise
related to such Indebtedness, each as duly authorized, executed and delivered by
the parties thereto,

 

(iii)                     Agent shall have received the Intercreditor Agreement,
in form and substance satisfactory to Agent, duly authorized, executed and
delivered by the parties thereto,

 

(iv)                    Borrowers and Guarantors shall not, and shall not permit
any of their respective Subsidiaries to, make any payments with respect to such
Indebtedness except for payments expressly permitted by the terms of Section 3.2
of the Intercreditor Agreement;

 

(v)                       Borrowers and Guarantors shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such Indebtedness or
any agreement, document or instrument related thereto, except, that, Borrowers
or Guarantors may, after prior written notice to Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness (except pursuant to
regularly scheduled payments permitted herein), or set aside or otherwise
deposit or invest any sums for such purpose, and

 

(vi)                    Borrowers and Guarantors shall furnish to Agent all
demands or material notices in connection with such Indebtedness either received
by any Borrower or Guarantor promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be;

 

(l)                  the Indebtedness of US Borrower to KBC Bank, N.V. as
evidenced by the Belgian Guarantee (as in effect on the date hereof); provided,
that, each of the following conditions is satisfied as determined by Agent:

 

(i)                           the aggregate maximum principal amount of such
Indebtedness shall not exceed 580,000 Euros less the aggregate amount of all
repayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof, plus interest, fees and expenses,

 

(ii)                        such Indebtedness shall be unsecured  and Agent
shall have received true, correct and complete copies of all agreements,
documents, and instruments evidencing or otherwise related to such Indebtedness,
each as duly authorized, executed and delivered by the parties thereto,

 

(iii)                     Borrowers and Guarantors shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such Indebtedness or
any agreement, document or instrument related thereto, except, that, Borrowers
or Guarantors may, after prior written notice to Agent, amend, modify,

 

93

--------------------------------------------------------------------------------


 

alter or change the terms thereof so as to extend the maturity thereof, or defer
the timing of any payments in respect thereof, or to forgive or cancel any
portion of such Indebtedness (other than pursuant to payments thereof), or to
reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness (except
pursuant to regularly scheduled payments permitted herein), or set aside or
otherwise deposit or invest any sums for such purpose, and

 

(iv)                    Borrowers and Guarantors shall furnish to Agent all
demands and material notices or demands in connection with such Indebtedness
either received by any Borrower or Guarantor promptly after the receipt thereof,
or sent by any Borrower or Guarantor or on its behalf concurrently with the
sending thereof, as the case may be; and

 

(m)            Indebtedness of US Borrower arising pursuant to the redemption by
US Borrower of its common stock in accordance with Section 9.11(d); provided,
that, (i) the aggregate principal amount of such Indebtedness incurred in any
fiscal year shall not exceed $1,000,000 (plus any non-cash capitalized interest
on any such outstanding Indebtedness to the extent permitted by clause (ii)
below), (ii) no Borrower or Guarantor shall make, or be required to make, any
payments in respect of such Indebtedness prior to the end of the then current
term of this Agreement except for regularly scheduled non-cash capitalized
interest payments in respect of such Indebtedness, (iii) the Borrowers and
Guarantors shall not, directly or indirectly, (A) amend, modify, alter or change
the terms of such Indebtedness or any agreement, document or instrument related
thereto except, that, the Borrowers and Guarantors may, after prior written
notice to the Agent, amend, modify, alter or change the terms thereof so as to
extend the maturity thereof, or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness (other than
pursuant to payments thereof), or to reduce the interest rate or any fees in
connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, (iv) such Indebtedness shall be subject to, and subordinate in
right of payment to, the right of Agent and Lenders to receive the prior final
payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Agent, (v) Agent shall have received a subordination
agreement, in form and substance satisfactory to Agent, duly authorized,
executed and delivered by each holder of such Indebtedness and (vi) the
Borrowers and Guarantors shall furnish to the Agent all notices or demands in
connection with such Indebtedness either received by any Borrower or Guarantor
or on its behalf, promptly after the receipt thereof, or sent by any Borrower or
Guarantor or on its behalf, concurrently with the sending thereof, as the case
may be.

 

9.10                           Loans, Investments, Etc.  Each Borrower and
Guarantor shall not directly or indirectly, make any loans or advance money or
property to any person, or invest in (by capital contribution, dividend or
otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all or
a substantial part of the assets or property of any person, or form or acquire
any Subsidiaries, or agree to do any of the foregoing, except:

 

94

--------------------------------------------------------------------------------


 

(a)               the endorsement of instruments for collection or deposit in
the ordinary course of business;

 

(b)              investments in cash or Cash Equivalents, provided, that, except
for investments in cash in an amount not at any time to exceed the US Dollar
Equivalent of US$100,000 maintained in a bank account of US Borrower located in
Japan, (i) no Loans are then outstanding and (ii) the terms and conditions of
Section 5.3 hereof shall have been satisfied with respect to the deposit
account, investment account or other account in which such cash or Cash
Equivalents are held;

 

(c)               the existing equity investments of each Borrower and Guarantor
as of the date hereof in its Subsidiaries, provided, that, no Borrower or
Guarantor shall have any further obligations or liabilities to make any capital
contributions or other additional investments or other payments to or in or for
the benefit of any of such Subsidiaries;

 

(d)              loans and advances by any Borrower or Guarantor to employees of
such Borrower or Guarantor not to exceed the principal amount of the US Dollar
Equivalent of US$250,000 in the aggregate at any time outstanding for: (i)
reasonably and necessary work-related travel or other ordinary business expenses
to be incurred by such employee in connection with their work for such Borrower
or Guarantor and (ii) reasonable and necessary relocation expenses of such
employees (including home mortgage financing for relocated employees);

 

(e)               stock or obligations issued to any Borrower or Guarantor by
any Person (or the representative of such Person) in respect of Indebtedness of
such Person owing to such Borrower or Guarantor in connection with the
insolvency, bankruptcy, receivership or reorganization of such Person or a
composition or readjustment of the debts of such Person; provided, that, the
original of any such stock or instrument evidencing such obligations shall be
promptly delivered to Agent, upon Agent’s request, together with such stock
power, assignment or endorsement by such Borrower or Guarantor as Agent may
request;

 

(f)                 obligations of account debtors to any Borrower or Guarantor
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to such Borrower or Guarantor; provided, that,
promptly upon the receipt of the original of any such promissory note by such
Borrower or Guarantor, such promissory note shall be endorsed to the order of
Agent by such Borrower or Guarantor and promptly delivered to Agent as so
endorsed; and

 

(g)              loans by US Borrower or a Guarantor to another Borrower or
Guarantor or to the Specified Foreign Subsidiaries after the date hereof,
provided, that,

 

(i)                           as to all of such loans, (A) within thirty (30)
days after the end of each fiscal month, Borrowers shall provide to Agent a
report in form satisfactory to Agent of the outstanding amount of such loans as
of the last day of the immediately preceding month and indicating any loans made
and payments received during the immediately preceding month, (B) the
Indebtedness arising

 

95

--------------------------------------------------------------------------------


 

pursuant to any such loan shall not be evidenced by a promissory note or other
instrument, unless the single original of such note or other instrument is
promptly delivered to Agent to hold as part of the Collateral, with such
endorsement and/or assignment by the payee of such note or other instrument as
Agent may require, (C) as of the date of any such loan and after giving effect
thereto, the Borrower or Guarantor making such loan shall be Solvent, and (D) as
of the date of any such loan and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing,

 

(ii)                        as to loans by a Guarantor to a Borrower, (A) the
Indebtedness arising pursuant to such loan shall be subject to, and subordinate
in right of payment to, the right of Agent and Lenders to receive the prior
final payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Agent, (B) promptly upon Agent’s request, Agent shall
have received a subordination agreement, in form and substance satisfactory to
Agent, providing for the terms of the subordination in right of payment of such
Indebtedness of such Borrower to the prior final payment and satisfaction in
full of all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement;

 

(iii)                     as to loans by US Borrower to a Guarantor or another
Borrower or to the Specified Foreign Subsidiaries, as of the date of any such
loan and after giving effect thereto, (A) the Excess Availability of US Borrower
shall be not less than the US Dollar Equivalent of US$1,500,000, (B) no loans
may be made by US Borrower to UK Borrower at any time if the Excess Availability
of UK Borrower is greater than zero at such time, (C) the aggregate outstanding
principal amount of all loans made by US Borrower to UK Borrower shall not
exceed the US Dollar Equivalent of US $3,000,000 at any time and the proceeds of
all such loans shall be used by UK Borrower solely to pay its obligations and
liabilities that are then due and payable and (D) no such loans may be made to
Mackie Designs (France) S.A. or Mackie Designs (Deutschland) GmbH at any time on
or after the Triggering Date;

 

(iv)                    as to loans by US Borrower or a Guarantor to the
Specified Foreign Subsidiaries, as of the date of any such loan and after giving
effect thereto, (A) all of the Specified Foreign Subsidiaries (taken as a whole)
shall not have cash or Cash Equivalents in excess of the US Dollar Equivalent of
US$750,000 for more than five consecutive Business Days, (B) the aggregate
outstanding principal amount of all such loans to the Specified Foreign
Subsidiaries shall not exceed the US Dollar Equivalent of US$4,700,000 at any
time, (C) at all times on and after the Triggering Date the aggregate
outstanding principal amount of all such loans to Mackie Designs (Netherlands)
B.V. shall not exceed the US Dollar Equivalent of US$2,800,000 and (D) any such
loans to a Specified Foreign Subsidiary shall be used solely for its working
capital purposes (excluding payments in respect of Indebtedness); provided,
that, nothing contained in Section 9.10(g) shall restrict or otherwise limit the
ability of the Specified Foreign Subsidiaries to pay cash interest in respect of
such loans or non-cash capitalized interest payments in respect of such loans in
the form of additional indebtedness owing by the Specified Subsidiaries,;

 

96

--------------------------------------------------------------------------------


 

(h)              loans to a Borrower or Guarantor by a Subsidiary thereof that
is neither a Borrower or Guarantor, provided, that, as to all such loans, (i)
within thirty (30) days after the end of each fiscal month, Borrowers and
Guarantors shall provide to Agent a report in form satisfactory to Agent of the
outstanding amount of such loans as of the last day of the immediately preceding
month and indicating any loans made and payments received during the immediately
preceding month, (ii) the Indebtedness arising pursuant to such loans shall be
subject to, and subordinate in right of payment to, the right of Agent and
Lenders to receive the prior final payment and satisfaction in full of all of
the Obligations on terms and conditions acceptable to Agent, (iii) promptly upon
Agent’s request, Agent shall have received a subordination agreement, in form
and substance satisfactory to Agent, providing for the terms of the
subordination in right of payment of such Indebtedness of such Borrower or
Guarantor to the prior final payment and satisfaction in full of all of the
Obligations, duly authorized, executed and delivered by such Subsidiary, and
(iv) such Borrower or Guarantor shall not, directly or indirectly make, or be
required to make, any payments in respect of such Indebtedness prior to the end
of the then current term of this Agreement.

 

(i)                  the loans and advances set forth on Schedule 9.10 to the
Information Certificate; provided, that, as to such loans and advances,
Borrowers and Guarantors shall not, directly or indirectly, amend, modify, alter
or change the terms of such loans and advances or any agreement, document or
instrument related thereto and Borrowers and Guarantors shall furnish to Agent
all notices or demands in connection with such loans and advances either
received by any Borrower or Guarantor or on its behalf, promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf,
concurrently with the sending thereof, as the case may be; and

 

(j)                  the formation of new Subsidiaries incorporated or formed
outside of the United States of America or any state thereof; provided, that (i)
no Borrower or Guarantor shall at any time make any capital contributions or
investments or other payments to or in or for the benefit of any such
Subsidiaries and (ii) no Borrower or Guarantor shall have any liability (whether
by contract, operation of law or otherwise) in respect of the indebtedness and
obligations of any such Subsidiary;

 

(k)               loans by UK Borrower to the Subsidiaries of US Borrower that
are incorporated or formed outside of the United States of America or any state
thereof; provided, that (i) the proceeds of such loans shall be immediately used
by such Subsidiaries to pay obligations and other liabilities owing to US
Borrower by such Subsidiaries, whether or not then due and payable, (ii) the
proceeds of such loans shall be remitted by UK Borrower directly to US Borrower
(it being understood that no such Subsidiaries shall receive any cash proceeds
of such loans at any time); and (iii) the Indebtedness arising pursuant to any
such loan shall not be evidenced by a promissory note or other instrument unless
the single original of such note or other instrument is promptly delivered to
Agent to hold as part of the Collateral, with such endorsement and/or assignment
by the payee of such note or other instrument as Agent may require;

 

(l)                  loans and advances made prior to the date hereof and
outstanding as of the date hereof (i) to Mackie Designs (Netherlands) B.V. in
the aggregate principal amount of US$1,300,000

 

97

--------------------------------------------------------------------------------


 

and (ii) to Mackie Designs Engineering Services BVBA in the aggregate principal
amount of US$660,000;

 

(m)            sales of goods by any Borrower or Guarantor in the ordinary
course of business (whether for cash or on credit) so long as any such sale and
any such credit do not contravene or breach any other terms or provisions of
this Agreement; and

 

(n)              the payment by US Borrower to KBC Bank N.V. pursuant to the
Belgian Guaranty, to the extent permitted by Section 9.9(l), together with any
rights of subrogation arising in favor of US Borrower as a result of such
payment

 

9.11                           Dividends and Redemptions.  Each Borrower and
Guarantor shall not, directly or indirectly, declare or pay any dividends on
account of any shares of class of any Capital Stock of such Borrower or
Guarantor now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing, except that:

 

(a)               any Borrower or Guarantor may declare and pay such dividends
or redeem, retire, defease, purchase or otherwise acquire any shares of any
class of Capital Stock for consideration in the form of shares of common stock
(so long as after giving effect thereto no Change of Control or other Default or
Event of Default shall exist or occur);

 

(b)              Borrowers and Guarantors may pay dividends to the extent
permitted in Section 9.12 below;

 

(c)               any Subsidiary of a Borrower or Guarantor may pay dividends to
a Borrower; and

 

(d)              US Borrower may repurchase Capital Stock consisting of its
common stock held by employees pursuant to any employee stock ownership plan
thereof upon the termination, retirement or death of any such employee in
accordance with the provisions of such plan, provided, that, as to any such
repurchase, each of the following conditions is satisfied: (i) as of the date of
the payment for such repurchase and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor either in cash or
in the form of Indebtedness permitted under Section 9.9(j), (iii) such
repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its or their property are bound,
(iv) the aggregate amount of all cash payments for such repurchases in any
fiscal year shall not exceed the US Dollar Equivalent of US$250,000 and (v) the
aggregate amount of all payments for such repurchases through the incurrence of
subordinated Indebtedness shall not exceed the US Dollar Equivalent of
US$1,000,000 in any fiscal year;

 

98

--------------------------------------------------------------------------------


 

9.12                           Transactions with Affiliates.  Each Borrower and
Guarantor shall not, directly or indirectly:

 

(a)               purchase, acquire or lease any property or services from, or
sell, transfer or lease any property or services to, any officer, director or
other Affiliate of such Borrower or Guarantor, except (i) for transfers of
property expressly permitted under Section 9.7 and loans and investments
expressly permitted under Sections 9.9 and 9.10 and (ii) except for transfers in
the ordinary course of and pursuant to the reasonable requirements of such
Borrower’s or Guarantor’s business (as the case may be) and upon fair and
reasonable terms no less favorable to such Borrower or Guarantor than such
Borrower or Guarantor would obtain in a comparable arm’s length transaction with
an unaffiliated person; provided, that, with respect to accounts receivables of
a Borrower or Guarantor owing by an Affiliate thereof and existing on the date
hereof, the payment terms for such account receivables offered by Borrowers and
Guarantors may be longer than the payment terms offered by Borrowers and
Guarantors to unaffiliated account debtors; or

 

(b)              make any payments (whether by dividend, loan or otherwise) of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or any
other Affiliate of any Borrower or Guarantor, except:

 

(i)                  reasonable compensation to officers, employees and
directors for services rendered to any Borrower or Guarantor in the ordinary
course of business;

 

(ii)               payments by a Borrower or Guarantor to Sun Capital of a
management fee in an aggregate amount per calendar quarter not to exceed the
greater of six (6%) percent of EBITDA of US Borrower and its Subsidiaries for
such fiscal quarter and US Dollar Equivalent of US$100,000 (the “Quarterly
Amount”); provided, that, as to any such payment, as of the date of such payment
and after giving effect thereto, (A) no Event of Default has occurred and is
continuing or would result therefrom, and (B) the aggregate Excess Availability
of Borrowers for the thirty (30) consecutive days immediately preceding the date
of such payment, and the aggregate Excess Availability of Borrowers on the date
of any such payment and after giving effect thereto, shall, in each case, be not
less than the US Dollar Equivalent of US$1,500,000; provided, further, that, if
the aggregate amount of management fees paid by Borrowers and Guarantors under
this clause (ii) during any calendar quarter is less than the Quarterly Amount
for such fiscal quarter, then the Quarterly Amount for the succeeding fiscal
quarters shall be increased by the amount equal to such shortfall until such
shortfall is paid in full to Sun Capital pursuant to this Section 9.12(b)(ii);
and

 

(iii)            reimbursement of reasonable out-of-pocket costs and expenses
incurred by Sun Capital and its Affiliates for the direct benefit of Borrowers
and Guarantors in the ordinary course of and pursuant to the reasonable
requirements of their business; provided that, as of the date of such
reimbursement and after giving effect thereto no Event of Default has occurred
and is continuing or would result therefrom.

 

99

--------------------------------------------------------------------------------


 

9.13                           Compliance with ERISA.  Each Borrower and
Guarantor shall, and shall cause each of its ERISA Affiliates, to: (a) maintain
each Plan in compliance in all material respects with the applicable provisions
of ERISA, the Code and other Federal and State law; (b) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualification; (c)
not terminate any of such Plans so as to incur any material liability to the
Pension Benefit Guaranty Corporation; (d) not allow or suffer to exist any
prohibited transaction involving any of such Plans or any trust created
thereunder which would subject such Borrower, Guarantor or such ERISA Affiliate
to a material tax or penalty or other liability on prohibited transactions
imposed under Section 4975 of the Code or ERISA; (e) make all required
contributions to any Plan which it is obligated to pay under Section 302 of
ERISA, Section 412 of the Code or the terms of such Plan; (f) not allow or
suffer to exist any accumulated funding deficiency, whether or not waived, with
respect to any such Plan; or (g) allow or suffer to exist any occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any such Plan that
is a single employer plan, which termination could result in any material
liability to the Pension Benefit Guaranty Corporation.

 

9.14                           End of Fiscal Years; Fiscal Quarters.  Each
Borrower and Guarantor shall, for financial reporting purposes, cause its, and
each of its Subsidiaries’ (a) fiscal years to end on December 31, of each year
and (b) fiscal quarters to end on March, 31, June 30, September 30 and December
31 of each year.

 

9.15                           Change in Business.  Each Borrower and Guarantor
shall not engage in any business other than the business of such Borrower or
Guarantor on the date hereof and any business reasonably related, ancillary or
complimentary to the business in which such Borrower or Guarantor is engaged on
the date hereof.

 

9.16                           Limitation of Restrictions Affecting
Subsidiaries.  Each Borrower and Guarantor shall not, directly, or indirectly,
create or otherwise cause or suffer to exist any encumbrance or restriction
which prohibits or limits the ability of any Subsidiary of such Borrower or
Guarantor which is also a Borrower or Guarantor to (a) pay dividends or make
other distributions or pay any Indebtedness owed to such Borrower or Guarantor
or any such Subsidiary of such Borrower or Guarantor; (b) make loans or advances
to such Borrower or Guarantor or any such Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any such Subsidiary of such Borrower or Guarantor; or (d) create,
incur, assume or suffer to exist any lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of such Borrower or Guarantor or any such Subsidiary of
such Borrower or Guarantor, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
Guarantor or any such Subsidiary of such Borrower or Guarantor, (v) any
agreement relating to permitted Indebtedness incurred by any such Subsidiary of
such Borrower or Guarantor prior to the date on which such Subsidiary was
acquired by such Borrower or such Guarantor and outstanding on such acquisition
date, (vi) customary provisions in license agreements restricting assignments or
transfers of the rights of

 

100

--------------------------------------------------------------------------------


 

a licensee under such license agreement and (vii) the extension, refinancing, or
continuation of contractual obligations in existence on the date hereof;
provided, that, any such encumbrances or restrictions contained in such
extension, refinancing or continuation are no less favorable to Agent and
Lenders than those encumbrances and restrictions under or pursuant to the
contractual obligations so extended, refinanced or continued.

 

9.17                           EBITDA.  US Borrower and its Subsidiaries shall
not permit the EBITDA of US Borrower and its Subsidiaries, for each period set
forth below, to be less than the amount listed opposite such period:

 

Period

 

Amount

 

 

 

 

 

4/1/03 - 6/30/03

 

$

1,397,000

 

 

 

 

 

4/1/03 - 9/30/03

 

$

3,044,000

 

 

 

 

 

4/1/03 - 12/31/03

 

$

5,919,000

 

 

 

 

 

4/1/03 - 3/31/04

 

$

7,797,000

 

 

 

 

 

7/1/03 - 6/30/04

 

$

8,581,000

 

 

 

 

 

10/1/03 - 9/30/04

 

$

8,963,000

 

 

 

 

 

1/1/04 - 12/31/04

 

$

8,822,000

 

 

 

 

 

4/1/04 - 3/31/05

 

$

8,282,000

 

 

 

 

 

7/1/04 - 6/30/05

 

$

8,996,000

 

 

 

 

 

10/1/04 - 9/30/05

 

$

9,153,000

 

 

 

 

 

1/1/05 - 12/31/05

 

$

9,375,000

 

 

 

 

 

4/1/05 - 3/31/06

 

$

8,770,000

 

 

 

 

 

Each twelve-month period thereafter ending on the last day of each calendar
quarter

 

$

8,770,000

 

 

9.18                           Capital Expenditures.  US Borrower and its
Subsidiaries shall not directly or indirectly, make or commit to make, whether
through purchase, capital leases or otherwise, Capital Expenditures in any
fiscal year of US Borrower and its Subsidiaries in excess of $4,000,000 such
fiscal year (the “Base Amount”); provided, that, if the aggregate amount of
Capital Expenditures expended by US Borrower and its Subsidiaries during any
fiscal year, commencing with the fiscal year ending December 31, 2003, is less
than the Base Amount for such fiscal year, then the amount of Capital
Expenditures

 

101

--------------------------------------------------------------------------------


 

permitted to be expended hereunder in the immediately succeeding fiscal year
shall be increased by the lesser of (a) such shortfall and (b) 50% of such Base
Amount.

 

9.19                           Excess Availability.  Borrowers shall, at all
times, maintain aggregate Excess Availability of not less than the US Dollar
Equivalent of US$1,500,000 (inclusive of the Term Loan Amortization Reserve).

 

9.20                           License Agreements.

 

(a)               Each Borrower and Guarantor shall (i) promptly and faithfully
observe and perform all of the material terms, covenants, conditions and
provisions of the material License Agreements to which it is a party to be
observed and performed by it, at the times set forth therein, if any, (ii) not
do, permit, suffer or refrain from doing anything that could reasonably be
expected to result in a default under or breach of any of the terms of any
material License Agreement, (iii) not cancel, surrender, modify, amend, waive or
release any material License Agreement in any material respect or any term,
provision or right of the licensee thereunder in any material respect, or
consent to or permit to occur any of the foregoing; except, that, subject to
Section 9.20(b) below, such Borrower or Guarantor may cancel, surrender or
release any material License Agreement in the ordinary course of the business of
such Borrower or Guarantor; provided, that, such Borrower or Guarantor (as the
case may be) shall give Agent not less than fifteen (15) days prior written
notice of its intention to so cancel, surrender and release any such material
License Agreement, (iv) give Agent prompt written notice of any material License
Agreement entered into by such Borrower or Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may request, (v) give Agent prompt
written notice of any material breach of any obligation, or any default, by any
party under any material License Agreement, and deliver to Agent (promptly upon
the receipt thereof by such Borrower or Guarantor in the case of a notice to
such Borrower or Guarantor and concurrently with the sending thereof in the case
of a notice from such Borrower or Guarantor) a copy of each notice of default
and every other notice and other communication received or delivered by such
Borrower or Guarantor in connection with any material License Agreement which
relates to the right of such Borrower or Guarantor to continue to use the
property subject to such License Agreement, and (vi) furnish to Agent, promptly
upon the request of Agent, such information and evidence as Agent may reasonably
require from time to time concerning the observance, performance and compliance
by such Borrower or Guarantor or the other party or parties thereto with the
material terms, covenants or provisions of any material License Agreement.

 

(b)              Each Borrower and Guarantor will either exercise any option to
renew or extend the term of each material License Agreement to which it is a
party in such manner as will cause the term of such material License Agreement
to be effectively renewed or extended for the period provided by such option and
give prompt written notice thereof to Agent or give Agent prior written notice
that such Borrower or Guarantor does not intend to renew or extend the term of
any such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration.  In the event of the failure of such Borrower or
Guarantor

 

102

--------------------------------------------------------------------------------


 

to extend or renew any material License Agreement to which it is a party, Agent
shall have, and is hereby granted, the irrevocable right and authority, at its
option, to renew or extend the term of such material License Agreement, whether
in its own name and behalf, or in the name and behalf of a designee or nominee
of Agent or in the name and behalf of such Borrower or Guarantor, as Agent shall
determine at any time that an Event of Default shall exist or have occurred and
be continuing.  Agent may, but shall not be required to, perform any or all of
such obligations of such Borrower or Guarantor under any of the License
Agreements, including, but not limited to, the payment of any or all sums due
from such Borrower or Guarantor thereunder.  Any sums so paid by Agent shall
constitute part of the Obligations.

 

9.21                           After Acquired Real Property.  If any Borrower or
Guarantor hereafter acquires any Real Property, fixtures or any other property
that is of the kind or nature that can be perfected by the filing of a mortgage,
deed of trust or deed to secure debt and such Real Property, fixtures or other
property at any one location has a fair market value in an amount equal to or
greater than the US Dollar Equivalent of US$200,000 (or if a Default or Event of
Default exists, then regardless of the fair market value of such assets),
without limiting any other rights of Agent or any Lender, or duties or
obligations of any Borrower or Guarantor, promptly upon Agent’s request, such
Borrower or Guarantor shall execute and deliver to Agent a mortgage, deed of
trust or deed to secure debt, as Agent may determine, in form and substance
satisfactory to Agent and in form appropriate for recording in the real estate
records of the jurisdiction in which such Real Property or other property is
located granting to Agent a perfected lien and mortgage on and security interest
in such Real Property, fixtures or other property (except as such Borrower or
Guarantor would otherwise be permitted to incur hereunder or as otherwise
consented to in writing by Agent) and such other agreements, documents and
instruments as Agent may in good faith require in connection therewith.

 

9.22                           New Subsidiaries.  If Borrower or any Guarantor
shall form or acquire any Subsidiary on or after the date hereof, (a) Borrower
or such Guarantor shall promptly cause any such Subsidiary to execute and
deliver to Agent, in form and substance satisfactory to Agent, (i) an absolute
and unconditional guarantee of payment of any and all present and future
Obligations, (ii) a security agreement granting to Agent, for the ratable
benefit of Lenders, a first security interest and lien on all of the assets of
such Subsidiary (except as otherwise consented to by Agent in writing), (iii)
related Uniform Commercial Code Financing Statements (and similar lien
registrations), and (iv) such other agreements, documents and instruments as
Agent may require, including, but not limited to, supplements and amendments
hereto and other loan agreements or instruments evidencing indebtedness of such
new Subsidiary to Agent and Lenders, and (b) promptly upon Agent’s request (i)
Borrower or such Guarantor shall execute and deliver to Agent in form and
substance satisfactory to Agent, a pledge and security agreement granting to
Agent, for the ratable benefit of Lenders, a pledge of and lien on all of the
issued and outstanding shares of Capital Stock of such Subsidiary, and (ii) such
Borrower or Guarantor shall deliver to Agent the original stock certificates
evidencing such shares of Capital Stock (or such other evidence as may be issued
in the case of a partnership or limited liability company) together with stock
powers with respect thereto duly executed in blank (or the equivalent thereof in
the case of a partnership or limited liability company) ; provided, that, (x)
any Subsidiary of Borrower or

 

103

--------------------------------------------------------------------------------


 

Guarantor that is not incorporated or formed under the United States of America
or a political subdivision thereof shall not be required to guaranty or pledge
its assets to secure any Obligations other than the Obligations of UK Borrower
and (y) to secure the Obligations of Borrowers and Guarantors (other than UK
Borrower) the pledge of shares of Capital Stock of any Subsidiary of a Borrower
or Guarantor that is not incorporated or formed under the United States of
America or a political subdivision thereof shall not exceed sixty-five (65%)
percent of all of the issued and outstanding shares of Capital Stock of such
Subsidiary.

 

9.23                           Bills of Lading and Other Documents of Title.  In
the event that any Inventory which would otherwise be Eligible Inventory located
outside the United States of America or outside the Dutch Warehouse which is in
transit to premises of a Customs Broker in the United States or premises of US
Borrower in the United States of America as described in the definition of
Eligible Inventory, constitutes Eligible Inventory then (a) US Borrower shall
cause all bills of lading and other documents of title relating to goods being
purchased by it which are outside the United States and in transit to such
premises to name US Borrower as consignee, unless and until Agent may direct
otherwise; (b) at such time and from time to time as Lender may direct, US
Borrower shall cause Agent or such other financial institution or other person
as Agent may specify to be named as consignee; (c) without limiting any other
rights of Agent hereunder, Agent shall have the right to endorse and negotiate
on behalf of, and as attorney-in-fact for, US Borrower any bill of lading or
other document of title with respect to such goods naming US Borrower as
consignee to Agent; (d) there shall be three (3) originals of each of such bill
of lading or other document of title which unless and until Agent shall direct
otherwise, shall be delivered as follows: (i) one (1) original to such Customs
Broker as US Borrower may specify (so long as Agent has received a Collateral
Access Agreement duly authorized, executed and delivered by such Customs
Broker), and (ii) two (2) originals to Agent or to such other person as Agent
may designate for such purpose; and (e) US Borrower shall cause all bills of
lading or other documents of title relating to goods purchased by US Borrower
which are outside the United States and in transit to the premises of US
Borrower or the premises of a Customs Broker in the United States to be issued
in a form so as to constitute negotiable documents as such term is defined in
the UCC.

 

9.24                           Dissolution of Certain Subsidiaries.  Borrowers
and Guarantors shall, on or before one hundred eighty (180) days after the date
hereof, cause each Inactive Domestic Subsidiary to (a) dissolve in accordance
with the requirements of all applicable laws and regulations and (b) assign all
assets of such Subsidiary to its shareholders.  Borrowers and Guarantors shall
use commercially reasonable efforts to cause each of Mackie Designs (France)
S.A. and Mackie Designs (Deutschland) GmbH to (i) dissolve in accordance with
the requirements of all applicable laws and regulations and (ii) assign all
assets of such Person to its shareholders.

 

9.25                           Italian Affiliated Accounts Payable.  Borrowers
and Guarantors shall not, and shall not permit any of their Subsidiaries to,
directly or indirectly, make any payments with respect to the Italian Affiliated
Accounts Payable except for Italian Affiliated Accounts Payable that are unpaid
for more than ninety (90) days after the original invoice date for them.

 

104

--------------------------------------------------------------------------------


 

9.26                              Costs and Expenses.  Borrowers and Guarantors
shall pay to Agent and Lenders on demand all costs, expenses, filing fees and
taxes paid or payable in connection with the preparation, negotiation,
execution, delivery, recording, administration, collection, liquidation,
enforcement and defense of the Obligations, Agent’s rights in the Collateral,
this Agreement, the other Financing Agreements and all other documents related
hereto or thereto, including any amendments, supplements or consents which may
hereafter be contemplated (whether or not executed) or entered into in respect
hereof and thereof, including:  (a) all costs and expenses of filing or
recording (including Uniform Commercial Code financing statement filing taxes
and fees, documentary taxes, intangibles taxes and mortgage recording taxes and
fees, if applicable); (b) costs and expenses and fees for insurance premiums,
appraisal fees and search fees, costs and expenses of remitting loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Blocked Accounts, together with Agent’s customary charges and fees with
respect thereto; (c) charges, fees or expenses charged by any bank or issuer in
connection with the Letter of Credit Accommodations; (d) costs and expenses of
preserving and protecting the Collateral; (e) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Agent, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Agent or any Lender arising out of the transactions contemplated hereby and
thereby (including preparations for and consultations concerning any such
matters); (f) all out-of-pocket expenses and costs heretofore and from time to
time hereafter incurred by Agent and Lenders during the course of periodic field
examinations of the Collateral and such Borrower’s or Guarantor’s operations,
plus a per diem charge at the rate of US$750 per person per day for Agent’s
examiners in the field and office; and (g) the reasonable fees and disbursements
of counsel (including legal assistants) to Agent and Lenders in connection with
any of the foregoing; provided, that, Borrowers and Guarantors shall not be
required to pay for the Updated Inventory Appraisal.

 

9.27                           Further Assurances.  At the request of Agent at
any time and from time to time, Borrowers and Guarantors shall, at their
expense, duly execute and deliver, or cause to be duly executed and delivered,
such further agreements, documents and instruments, and do or cause to be done
such further acts as may be necessary or proper to evidence, perfect, maintain
and enforce the security interests and the priority thereof in the Collateral
and to otherwise effectuate the provisions or purposes of this Agreement or any
of the other Financing Agreements.  Agent may at any time and from time to time
request a certificate from an officer of any Borrower or Guarantor representing
that all conditions precedent to the making of Loans and providing Letter of
Credit Accommodations contained herein are satisfied.  In the event of such
request by Agent, Agent and Lenders may, at Agent’s option, cease to make any
further Loans or provide any further Letter of Credit Accommodations until Agent
has received such certificate and, in addition, Agent has determined that such
conditions are satisfied.

 

105

--------------------------------------------------------------------------------


 

SECTION 10.  EVENTS OF DEFAULT AND REMEDIES

 

10.1                              Events of Default.  The occurrence or
existence of any one or more of the following events are referred to herein
individually as an “Event of Default”, and collectively as “Events of Default”:

 

(a)               (i) any Borrower fails to pay any of the Obligations when due
or (ii) any Borrower or Obligor fails to perform any of the covenants contained
in Sections 9.3, 9.4, 9.6, 9.13, 9.14, 9.15, and 9.16 of this Agreement and such
failure shall continue for fifteen (15) days; provided, that, such fifteen (15)
day period shall not apply in the case of: (A) any failure to observe any such
covenant which is not capable of being cured at all or within such fifteen (15)
day period or which has been the subject of a prior failure within a six (6)
month period or (B) an intentional breach by any Borrower or Obligor of any such
covenant or (iii) any Borrower or Obligor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above;

 

(b)              any representation, warranty or statement of fact made by any
Borrower or Guarantor to Agent in this Agreement, the other Financing Agreements
or any other written agreement, schedule, confirmatory assignment or otherwise
shall when made or deemed made be false or misleading in any material respect;

 

(c)               any Obligor revokes or terminates or fails to perform any of
the terms, covenants, conditions or provisions of any guarantee, endorsement or
other agreement of such party in favor of Agent or any Lender;

 

(d)              one or more judgments for the payment of money is or are
rendered against any Borrower or Obligor in excess of the US Dollar Equivalent
of US$375,000 in the aggregate (to the extent not covered by insurance where the
insurer has assumed responsibility in writing for such judgment) and shall
remain undischarged or unvacated for a period in excess of forty-five (45) days
or execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Obligor or any of the Collateral
having a value in excess of the US Dollar Equivalent of US$375,000; provided,
that, this clause (d) shall not apply to judgments, injunctions, attachments,
garnishments or executions in connection with the EAW Fire Proceeding;

 

(e)               any Obligor (being a natural person or a general partner of an
Obligor which is a partnership) dies or any Borrower or Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business;

 

(f)                 any Borrower or Obligor makes an assignment for the benefit
of creditors, makes or sends notice of a bulk transfer or calls a meeting of its
creditors or principal creditors in connection with a moratorium or adjustment
of the Indebtedness due to them;

 

106

--------------------------------------------------------------------------------


 

(g)              a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute or under any bankruptcy or insolvency laws of  The Netherlands or
the United Kingdom (including the Insolvency Act of 1986) or any similar law or
statue of any jurisdiction now or hereafter in effect (whether at law or in
equity) is filed against any Borrower or Obligor or all or any part of its
properties and such petition or application is not dismissed within forty-five
(45) days after the date of its filing or any Borrower or Obligor shall file any
answer admitting or not contesting such petition or application or indicates its
consent to, acquiescence in or approval of, any such action or proceeding or the
relief requested is granted sooner;

 

(h)              a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statue or under any bankruptcy or insolvency laws of The Netherlands or
the United Kingdom (including the Insolvency Act of 1986) or any similar law or
statue of any jurisdiction now or hereafter in effect (whether at a law or
equity) is filed by any Borrower or Obligor or for all or any part of its
property;

 

(i)                  any default in respect of any Indebtedness of any Borrower
or Obligor (other than Indebtedness owing to Agent and Lenders hereunder), in
any case in an amount in excess of the US Dollar Equivalent of US$375,000, which
default continues for more than the applicable cure period, if any, with respect
thereto and/or is not waived in writing by the other parties thereto, or any
default by any Borrower or Obligor under any Material Contract, which default
continues for more than the applicable cure period, if any, with respect thereto
and/or is not waived in writing by the other parties thereto;

 

(j)                  any material provision hereof or of any of the other
Financing Agreements shall for any reason cease to be valid, binding and
enforceable with respect to any party hereto or thereto (other than Agent) in
accordance with its terms, or any such party shall challenge the enforceability
hereof or thereof, or shall assert in writing, or take any action or fail to
take any action based on the assertion that any provision hereof or of any of
the other Financing Agreements has ceased to be or is otherwise not valid,
binding or enforceable in accordance with its terms, or any security interest
provided for herein or in any of the other Financing Agreements shall cease to
be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);

 

(k)               an ERISA Event shall occur which results in or could
reasonably be expected to result in liability of any Borrower in an aggregate
amount in excess of the US Dollar Equivalent of US$375,000;

 

(l)                  any Change of Control shall occur;

 

107

--------------------------------------------------------------------------------


 

(m)            the indictment by any Governmental Authority, or as Agent may
reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of any Borrower or Obligor of which any Borrower, Obligor
or Agent receives notice, in either case, as to which there is a reasonable
likelihood of an adverse determination, in the good faith determination of
Agent, under any criminal statute, or commencement or threatened commencement of
criminal or civil proceedings against such Borrower or Obligor, pursuant to
which statute or proceedings the penalties or remedies sought or available
include forfeiture of (i) any of the Collateral having a value in excess of US
Dollar Equivalent of US$375,000 or (ii) any other property of any Borrower or
Guarantor which is necessary or material to the conduct of its business;

 

(n)              there shall occur any event, development or condition that
would constitute or have a Material Adverse Effect after the date hereof;

 

(o)              any bank at which any deposit account of any Borrower or
Guarantor is maintained shall fail to comply with any of the material terms of
any Deposit Account Control Agreement to which such bank is a party or any
securities intermediary, commodity intermediary or other financial institution
at any time in custody, control or possession of any investment property of any
Borrower or Guarantor shall fail to comply with any of the material terms of any
Investment Property Control Agreement to which such person is a party;

 

(p)              any Governmental Authority in The Netherlands or Italy shall
have the right to levy on or otherwise seize any assets of any Borrower as a
result of the failure by any Borrower to pay any wage, salary, tax, levy or
other assessment when due;

 

(q)              (i) one or more judgments in connection with the EAW Fire
Proceeding for the payment of money is or are rendered against any Borrower or
Obligor in excess of the US Dollar Equivalent of US$1,000,000 in the aggregate (
but only to the extent not covered by insurance where the insurer has assumed
responsibility in writing for such judgment or portion of such judgment) and
shall remain undischarged or unvacated for a period in excess of forty-five (45)
days or execution shall at any time not be effectively stayed, or any judgment
in connection with the EAW Fire Proceeding other than for the payment of money,
or injunction, attachment, garnishment or execution in connection with the EAW
Fire Proceeding is rendered against any Borrower or Obligor or any of the
Collateral having a value in excess of the US Dollar Equivalent of US$1,000,000
or (ii) Borrowers or Guarantors shall be liable in respect of the EAW Fire
Proceeding (whether by settlement agreement or otherwise) in an aggregate amount
in excess of the US Dollar Equivalent of $1,000,000; provided, that, no such
judgment, injunction, attachment, garnishment, execution or liability shall
constitute an Event of Default under this clause (q) if (A) as of the date of
the occurrence of any of the foregoing, the aggregate Excess Availability of
Borrowers shall not be less than the sum of the amount of any of the foregoing
plus the US Dollar Equivalent of US$4,000,000 and (B) after giving effect to any
payment in respect of any of the foregoing, the aggregate Excess Availability of
Borrowers shall not be less than the US Dollar Equivalent of US$4,000,000;

 

108

--------------------------------------------------------------------------------


 

(r)                 the aggregate outstanding amount of Past Due Affiliated
Accounts Receivable shall exceed the US Dollar Equivalent of $500,000 at any
time; or

 

(s)               there shall be an event of default (after applicable grace
periods, if any) under any of the other Financing Agreements.

 

10.2                              Remedies.

 

(a)               At any time an Event of Default exists or has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law.  All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Obligor of this
Agreement or any of the other Financing Agreements.  Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Obligor to collect the
Obligations without prior recourse to the Collateral.

 

(b)              Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Agent may, in its discretion, and upon
the direction of the Required Lenders, shall (i) upon notice to Administrative
Borrower, accelerate the payment of all Obligations and demand immediate payment
thereof to Agent for itself and the ratable benefit of Lenders, (provided, that,
upon the occurrence of any Event of Default described in Sections 10.1(g) and
10.1(h), all Obligations shall automatically become immediately due and
payable), (ii) with or without judicial process or the aid or assistance of
others, enter upon any premises on or in which any of the Collateral may be
located and take possession of the Collateral or complete processing,
manufacturing and repair of all or any portion of the Collateral, (iii) require
any Borrower or Obligor, at Borrowers’ expense, to assemble and make available
to Agent any part or all of the Collateral at any place and time designated by
Agent, (iv) collect, foreclose, receive, appropriate, setoff and realize upon
any and all Collateral, (v) remove any or all of the Collateral from any
premises on or in which the same may be located for the purpose of effecting the
sale, foreclosure or other disposition thereof or for any other purpose, (vi)
sell, lease, transfer, assign, deliver or otherwise dispose of any and all
Collateral (including entering into contracts with respect thereto, public or
private sales at any exchange, broker’s board, at any office of Agent or
elsewhere) at such prices or terms as Agent may deem reasonable, for cash, upon
credit or for future delivery, with the Agent having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of any Borrower or
Obligor, which right or equity of redemption is hereby expressly waived and
released by Borrowers and Obligors and/or (vii) terminate this Agreement.  If
any of the Collateral is sold or leased by Agent upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until

 

109

--------------------------------------------------------------------------------


 

payment therefor is finally collected by Agent.  If notice of disposition of
Collateral is required by law, ten (10) days prior notice by Agent to
Administrative Borrower designating the time and place of any public sale or the
time after which any private sale or other intended disposition of Collateral is
to be made, shall be deemed to be reasonable notice thereof and Borrowers and
Obligors waive any other notice.  In the event Agent institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, each Borrower and Obligor waives the posting of any bond which might
otherwise be required. At any time an Event of Default exists or has occurred
and is continuing, upon Agent’s request, Borrowers will either, as Agent shall
specify, furnish cash collateral to the issuer to be used to secure and fund
Agent’s reimbursement obligations to the issuer in connection with any Letter of
Credit Accommodations or furnish cash collateral to Agent for the Letter of
Credit Accommodations.  Such cash collateral shall be in the amount equal to one
hundred five (105%) percent of the aggregate undrawn amount of the Letter of
Credit Accommodations outstanding plus the amount of any fees and expenses
payable in connection therewith through the end of the latest expiration date of
such Letter of Credit Accommodations.

 

(c)               At any time or times that an Event of Default exists or has
occurred and is continuing, Agent may, in its discretion, and upon the direction
of the Required Lenders, Agent shall, enforce the rights of any Borrower or
Obligor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables.  Without limiting the
generality of the foregoing, at any time an Event of Default exists or has
occurred and is continuing, Agent may, in its discretion, and upon the direction
of the Required Lenders, Agent shall, at such time or times (i) notify any or
all account debtors, secondary obligors or other obligors in respect thereof
that the Receivables have been assigned to Agent and that Agent has a security
interest therein and Agent may direct any or all accounts debtors, secondary
obligors and other obligors to make payment of Receivables directly to Agent,
(ii) extend the time of payment of, compromise, settle or adjust for cash,
credit, return of merchandise or otherwise, and upon any terms or conditions,
any and all Receivables or other obligations included in the Collateral and
thereby discharge or release the account debtor or any secondary obligors or
other obligors in respect thereof without affecting any of the Obligations, 
(iii) demand, collect or enforce payment of any Receivables or such other
obligations, but without any duty to do so, and Agent and Lenders shall not be
liable for any failure to collect or enforce the payment thereof nor for the
negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders.  At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Obligors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require.  In
the event any account debtor returns Inventory when an Event of Default exists
or has occurred and is continuing, Borrowers shall, upon Agent’s request, hold
the returned Inventory in trust for Agent, segregate all returned Inventory from
all of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

 

110

--------------------------------------------------------------------------------


 

(d)              To the extent that applicable law imposes duties on Agent or
any Lender to exercise remedies in a commercially reasonable manner (which
duties cannot be waived under such law and to the extent not prohibited by
Section 9-602 of the UCC), each Borrower and Guarantor acknowledges and agrees
that it is not commercially unreasonable for Agent or any Lender (i) to fail to
incur expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, (xi) to purchase insurance or credit enhancements to
insure Agent or Lenders against risks of loss, collection or disposition of
Collateral or to provide to Agent or Lenders a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

 

(e)               For the purpose of enabling Agent to exercise the rights and
remedies hereunder, each Borrower and Obligor hereby grants to Agent, to the
extent assignable, an irrevocable, nonexclusive license (exercisable at any time
an Event of Default shall exist or have occurred and for so long as the same is
continuing) without payment of royalty or other compensation to any Borrower or
Obligor, to use, assign, license or sublicense any of the trademarks,
service-marks, trade names, business names, trade styles, designs, logos and
other source of business identifiers and other Intellectual Property and general
intangibles now owned or hereafter acquired by any Borrower or Obligor, wherever
the same maybe located, including in such license reasonable access to all media
in

 

111

--------------------------------------------------------------------------------


 

which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof.

 

(f)            Agent may apply the cash proceeds of Collateral actually received
by Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in such order
as Agent may elect, whether or not then due.  Borrowers and Guarantors shall
remain liable to Agent and Lenders for the payment of any deficiency with
interest at the highest rate provided for herein and all costs and expenses of
collection or enforcement, including attorneys’ fees and expenses.

 

(g)         Without limiting the foregoing, upon the occurrence of a Default or
an Event of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letter of Credit Accommodations or reduce the lending formulas or amounts of
Loans and Letter of Credit Accommodations available to Borrowers and/or (B)
terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agent and Lenders to Borrowers and
(ii) Agent may, at its option, establish such Reserves as Agent determines,
without limitation or restriction, notwithstanding anything to the contrary
contained herein.

 

SECTION 11.  JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

11.1                           Governing Law; Choice of Forum; Service of
Process; Jury Trial Waiver.

 

(a)          The validity, interpretation and enforcement of this Agreement and
the Financing Agreements (other than the Financing Agreements which are
expressly stated to be governed by other laws) and any dispute arising out of
the relationship between the parties hereto, whether in contract, tort, equity
or otherwise, shall be governed by the internal laws of the State of Florida but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of Florida.

 

(b)         Borrowers, Guarantors, Agent and Lenders irrevocably consent and
submit to the non-exclusive jurisdiction of the Circuit Court of Dade County,
Florida and the United States District Court for the Southern District of
Florida, whichever Agent may elect, and waive any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Agreement or any of the other Financing Agreements or in any way connected
with or related or incidental to the dealings of the parties hereto in respect
of this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Agent and Lenders shall have the right to bring any
action or proceeding against any Borrower or Guarantor or its or their

 

112

--------------------------------------------------------------------------------


 

property in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or Guarantor or its or their property).

 

(c)          Each Borrower and Guarantor hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by certified mail (return receipt requested) directed to its address set
forth herein and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Agent’s
option, by service upon any Borrower or Guarantor (or Administrative Borrower on
behalf of such Borrower or Guarantor) in any other manner provided under the
rules of any such courts.

 

(d)         BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. 
BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY LENDER
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

(e)          Agent and Lenders shall not have any liability to any Borrower or
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by such Borrower or Guarantor in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on
Agent and such Lender, that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct.  In any such litigation,
Agent and Lenders shall be entitled to the benefit of the rebuttable presumption
that it acted in good faith and with the exercise of ordinary care in the
performance by it of the terms of this Agreement.  Each Borrower and Guarantor: 
(i) certifies that neither Agent, any Lender nor any representative, agent or
attorney acting for or on behalf of Agent or any Lender has represented,
expressly or otherwise, that Agent and Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Agreement or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Agreement and the other Financing Agreements, Agent and Lenders are
relying upon, among other things, the waivers and certifications set forth in
this Section 11.1 and elsewhere herein and therein.

 

113

--------------------------------------------------------------------------------


 

11.2                           Waiver of Notices.  Each Borrower and Guarantor
hereby expressly waives demand, presentment, protest and notice of protest and
notice of dishonor with respect to any and all instruments and chattel paper,
included in or evidencing any of the Obligations or the Collateral, and any and
all other demands and notices of any kind or nature whatsoever with respect to
the Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on any Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle such Borrower or Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.

 

11.3                           Amendments and Waivers.

 

(a)          Neither this Agreement nor any other Financing Agreement nor any
terms hereof or thereof may be amended, waived, discharged or terminated unless
such amendment, waiver, discharge or termination is in writing signed by Agent
and the Required Lenders or at Agent’s option, by Agent with the authorization
of the Required Lenders, and as to amendments to any of the Financing Agreements
(other than with respect to any provision of Section 12 hereof), by any
Borrower; except, that, no such amendment, waiver, discharge or termination
shall:

 

(i)            reduce the interest rate or any fees or extend the time of
payment of principal, interest or any fees or reduce the principal amount of any
Loan or Letter of Credit Accommodations, in each case without the consent of
each Lender directly affected thereby,

 

(ii)         increase the Commitment of any Lender over the amount thereof then
in effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

 

(iii)      release any Collateral (except as expressly required hereunder or
under any of the other Financing Agreements or applicable law and except as
permitted under Section 12.11(b) hereof), without the consent of Agent and all
of Lenders,

 

(iv)     reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,

 

(v)        consent to the assignment or transfer by any Borrower or Guarantor of
any of their rights and obligations under this Agreement, without the consent of
Agent and all of Lenders,

 

(vi)     amend, modify or waiver any terms of this Section 11.3 hereof, without
the consent of Agent and all of Lenders, or

 

(vii)  increase the advance rates constituting part of the Borrowing Base (in
excess of the advance rates set forth in the definition of “Borrowing Base” as
in effect on the date hereof), without the consent of Agent and all of Lenders.

 

114

--------------------------------------------------------------------------------


 

(b)         Agent and Lenders shall not, by any act, delay, omission or
otherwise be deemed to have expressly or impliedly waived any of its or their
rights, powers and/or remedies unless such waiver shall be in writing and signed
as provided herein.  Any such waiver shall be enforceable only to the extent
specifically set forth therein.  A waiver by Agent or any Lender of any right,
power and/or remedy on any one occasion shall not be construed as a bar to or
waiver of any such right, power and/or remedy which Agent or any Lender would
otherwise have on any future occasion, whether similar in kind or otherwise.

 

(c)          Notwithstanding anything to the contrary contained in Section
11.3(a) above, in the event that any Borrower or Guarantor requests that this
Agreement or any other Financing Agreements be amended or otherwise modified in
a manner which would require the unanimous consent of all of the Lenders and
such amendment or other modification is agreed to by the Required Lenders, then,
with the consent of Administrative Borrower, Agent and the Required Lenders,
Administrative Borrower and the Required Lenders may amend this Agreement
without the consent of the Lenders that did not agree to such amendment or other
modification (collectively, the “Minority Lenders”) to provide for  the
termination of the Commitment of each of the Minority Lenders,  the addition to
this Agreement of one or more other Lenders, or an increase in the Commitment of
one or more of the Required Lenders, so that the Commitments, after giving
effect to such amendment, shall be in the same aggregate amount as the
Commitments immediately before giving effect to such amendment,  if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new Lenders or Required Lenders, as the case may be, as may be
necessary to repay in full the outstanding Loans of the Minority Lenders
immediately before giving effect to such amendment and  the payment of all
interest, fees and other Obligations payable or accrued in favor of the Minority
Lenders and such other modifications to this Agreement as Borrowers and the
Required Lenders may determine to be appropriate.

 

(d)         The consent of Agent shall be required for any amendment, waiver or
consent affecting the rights or duties of Agent hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.

 

11.4                           Waiver of Counterclaims.  Each Borrower and
Guarantor waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other then compulsory counterclaims) in any action
or proceeding with respect to this Agreement, the Obligations, the Collateral or
any matter arising therefrom or relating hereto or thereto.

 

11.5                           Indemnification.  Each Borrower and Guarantor
shall, jointly and severally, indemnify and hold Agent and each Lender, and its
officers, directors, agents, employees, advisors and counsel and their
respective Affiliates (each such person being an “Indemnitee”), harmless from
and against any and all losses, claims, damages, liabilities, costs or expenses
(including attorneys’ fees and expenses) imposed on, incurred by or asserted
against any of them in connection with any litigation, investigation, claim or
proceeding commenced or threatened related to the negotiation, preparation,
execution,

 

115

--------------------------------------------------------------------------------


 

delivery, enforcement, performance or administration of this Agreement, any
other Financing Agreements, or any undertaking or proceeding related to any of
the transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel except that Borrowers and Guarantors shall
not have any obligation under this Section 11.5 to indemnify an Indemnitee with
respect to a matter covered hereby resulting from the gross negligence or
willful misconduct of such Indemnitee as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction (but without limiting
the obligations of Borrowers or Guarantors as to any other Indemnitee).   To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section may be unenforceable because it violates any law or public policy,
Borrowers and Guarantors shall pay the maximum portion which it is permitted to
pay under applicable law to Agent and Lenders in satisfaction of indemnified
matters under this Section.  To the extent permitted by applicable law, no
Borrower or Guarantor shall assert, and each Borrower and Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.  All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

11.6                           Currency Indemnity.  If, for the purposes of
obtaining judgment in any court in any jurisdiction with respect to this
Agreement or any of the other Financing Agreements, it becomes necessary to
convert into the currency of such jurisdiction (the “Judgment Currency”) any
amount due under this Agreement or under any of the other Financing Agreements
in any currency other than the Judgment Currency (the “Currency Due”), then
conversion shall be made at the rate of exchange prevailing on the Business Day
before the day on which judgment is given.  For this purpose, “rate of exchange”
means the rate at which Agent is able, on the relevant date, to purchase the
Currency Due with the Judgment Currency in accordance with its normal practice. 
In the event that there is a change in the rate of exchange prevailing between
the Business Day before the day on which the judgment is given and the date of
receipt by Agent of the amount due, Borrowers will, on the date of receipt by
Agent, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by Agent and Lenders on such date is the amount in the Judgment
Currency which when converted at the rate of exchange prevailing on the date of
receipt by Agent is the amount then due under this Agreement or such other of
the Financing Agreements in the Currency Due.  If the amount of the Currency Due
which Agent is able to purchase is less than the amount of the Currency Due
originally due to it, Borrowers shall indemnify and save Agent and Lenders
harmless from and against loss or damage arising as a result of such
deficiency.  The indemnity contained herein shall constitute an obligation
separate and independent from the other obligations contained in this Agreement
and the other Financing Agreements, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by Agent from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due under this Agreement or any of the other Financing Agreements or
under any judgment or order.

 

116

--------------------------------------------------------------------------------


 

SECTION 12.  THE AGENT

 

12.1                           Appointment, Powers and Immunities.  Each Lender
irrevocably designates, appoints and authorizes Congress to act as Agent
hereunder and under the other Financing Agreements with such powers as are
specifically delegated to Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto.  Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender (except to the extent
specifically provided in the Financing Agreements that are governed by the laws
of England and Wales); (b) shall not be responsible to Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
of the other Financing Agreements, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Financing Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Borrower or any Obligor or any other Person to
perform any of its obligations hereunder or thereunder; and (c) shall not be
responsible to Lenders for any action taken or omitted to be taken by it
hereunder or under any other Financing Agreement or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction.  Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.  Agent may deem and treat the
payee of any note as the holder thereof for all purposes hereof unless and until
the assignment thereof pursuant to an agreement (if and to the extent permitted
herein) in form and substance satisfactory to Agent shall have been delivered to
and acknowledged by Agent.

 

12.2                           Reliance by Agent.  Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Agent.  As to any matters
not expressly provided for by this Agreement or any other Financing Agreement,
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or thereunder in accordance with instructions given by all of
Lenders as is required under the circumstances described herein and Required
Lenders in all other matters and such instructions of Agent and any action taken
or failure to act pursuant thereto shall be binding on all Lenders.

 

12.3                           Events of Default.

 

(a)          Agent shall not be deemed to have knowledge or notice of the
occurrence of an Event of Default or other failure of a condition precedent to
the Loans and Letter of Credit Accommodations hereunder, unless and until Agent
has received written notice from a Lender, or a

 

117

--------------------------------------------------------------------------------


 

Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”.  In the event that Agent receives such a Notice of Default or
Failure of Condition, Agent shall give prompt notice thereof to the Lenders. 
Agent shall (subject to Section 12.7) take such action with respect to any such
Event of Default or failure of condition precedent as shall be directed by the
Required Lenders; provided, that, unless and until Agent shall have received
such directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders.  Without limiting the foregoing, and notwithstanding
the existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, Agent may, but shall have no obligation to,
continue to make Loans and issue or cause to be issued Letter of Credit
Accommodations for the ratable account and risk of Lenders from time to time if
Agent believes making such Loans or issuing or causing to be issued such Letter
of Credit Accommodations is in the best interests of Lenders.

 

(b)         Except with the prior written consent of Agent, no Lender may assert
or exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Accommodations or other Obligations, as against any Borrower or Obligor
or any of the Collateral or other property of any Borrower or Obligor.

 

12.4                           Congress in its Individual Capacity.  With
respect to its Commitment and the Loans made and Letter of Credit Accommodations
issued or caused to be issued by it (and any successor acting as Agent), so long
as Congress shall be a Lender hereunder, it shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Congress in its individual capacity as
Lender hereunder.  Congress (and any successor acting as Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrowers
(and any of its Subsidiaries or Affiliates) as if it were not acting as Agent,
and Congress and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.

 

12.5                           Indemnification.  Lenders agree to indemnify
Agent (to the extent not reimbursed by Borrowers hereunder and without limiting
any obligations of Borrowers hereunder) ratably, in accordance with their Pro
Rata Shares, for any and all claims of any kind and nature whatsoever that may
be imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable

 

118

--------------------------------------------------------------------------------


 

judgment of a court of competent jurisdiction.  The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of
this Agreement.

 

12.6                           Non-Reliance on Agent and Other Lenders.  Each
Lender agrees that it has, independently and without reliance on Agent or other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrowers and Obligors and has made
its own decision to enter into this Agreement and that it will, independently
and without reliance upon Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own analysis and decisions in taking or not taking action under this Agreement
or any of the other Financing Agreements.  Agent shall not be required to keep
itself informed as to the performance or observance by any Borrower or Obligor
of any term or provision of this Agreement or any of the other Financing
Agreements or any other document referred to or provided for herein or therein
or to inspect the properties or books of any Borrower or Obligor. Agent will use
reasonable efforts to provide Lenders with any information received by Agent
from any Borrower or Obligor which is required to be provided to Lenders
hereunder and with a copy of any Notice of Default or Failure of Condition
received by Agent from any Borrower or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent hereunder, Agent shall
not have any duty or responsibility to provide any Lender with any other credit
or other information concerning the affairs, financial condition or business of
any Borrower or Obligor that may come into the possession of Agent.

 

12.7                           Failure to Act.  Except for action expressly
required of Agent hereunder and under the other Financing Agreements, Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.5 hereof
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.

 

12.8                           Additional Loans.  Agent shall not make any
Revolving Loans or provide any Letter of Credit Accommodations to any Borrower
on behalf of Lenders intentionally and with actual knowledge that such Revolving
Loans or Letter of Credit Accommodations would cause the aggregate amount of the
total outstanding Revolving Loans and Letter of Credit Accommodations to each
Borrower to exceed the Borrowing Base of such Borrower, without the prior
consent of all Lenders, except, that, Agent may make such additional Revolving
Loans or provide such additional Letter of Credit Accommodations on behalf of
Lenders, intentionally and with actual knowledge that such Revolving Loans or
Letter of Credit Accommodations will cause the total outstanding Revolving Loans
and Letter of Credit Accommodations to each Borrower to exceed the Borrowing
Base of such Borrower, as Agent may deem necessary or advisable in its
discretion, provided, that: (a) the total principal amount of the additional
Revolving Loans or additional Letter of Credit Accommodations to any Borrower
which Agent may make or provide after obtaining such actual knowledge that the
aggregate principal

 

119

--------------------------------------------------------------------------------


 

amount of the Revolving Loans equal or exceed the Borrowing Bases of Borrowers,
plus the amount of Special Agent Advances made pursuant to Section 12.11(a)(iii)
hereof then outstanding, shall not exceed the aggregate amount equal to the US
Dollar Equivalent of US$2,850,000 outstanding at any time and shall not cause
the total principal amount of the Loans and Letter of Credit Accommodations to
exceed the Maximum Credit and (b) no such additional Revolving Loan or Letter of
Credit Accommodation shall be outstanding more than ninety (90) days after the
date such additional Revolving Loan or Letter of Credit Accommodation is made or
issued (as the case may be), except as the Required Lenders may otherwise
agree.  Each Lender shall be obligated to pay Agent the amount of its Pro Rata
Share of any such additional Revolving Loans or Letter of Credit Accommodations.

 

12.9                           Concerning the Collateral and the Related
Financing Agreements.  Each Lender authorizes and directs Agent to enter into
this Agreement and the other Financing Agreements.  Each Lender agrees that any
action taken by Agent or Required Lenders in accordance with the terms of this
Agreement or the other Financing Agreements and the exercise by Agent or
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.

 

12.10                     Field Audit, Examination Reports and other
Information; Disclaimer by Lenders.  By signing this Agreement, each Lender:

 

(a)          is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and a report with respect to the Borrowing Base prepared or received by
Agent (each field audit or examination report and monthly report with respect to
the Borrowing Base being referred to herein as a “Report” and collectively,
“Reports”);

 

(b)         expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;

 

(c)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and

 

(d)         agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 13.9 hereof, and not to
distribute or use any Report in any other manner.

 

120

--------------------------------------------------------------------------------


 

12.11                     Collateral Matters.

 

(a)          Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing or upon any
other failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, deems necessary or desirable
either (i) to preserve or protect the Collateral or any portion thereof or (ii)
to enhance the likelihood or maximize the amount of repayment by Borrowers and
Guarantors of the Loans and other Obligations or (iii) to pay any other amount
chargeable to any Borrower or Guarantor pursuant to the terms of this Agreement
or any of the other Financing Agreements consisting of costs, fees and expenses
and payments to any issuer of Letter of Credit Accommodations.  Special Agent
Advances shall be repayable on demand and be secured by the Collateral.  Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder.  Agent shall notify each Lender and Administrative
Borrower in writing of each such Special Agent Advance, which notice shall
include a description of the purpose of such Special Agent Advance.  Without
limitation of its obligations pursuant to Section 6.13, each Lender agrees that
it shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance.  If such funds are not made available to Agent by such Lender,
Agent shall be entitled to recover such funds, on demand from such Lender
together with interest thereon for each day from the date such payment was due
until the date such amount is paid to Agent at the Federal Funds Rate for each
day during such period (as published by the Federal Reserve Bank of New York or
at Agent’s option based on the arithmetic mean determined by Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
(New York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent’s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Revolving Loans consisting of
Prime Rate Loans.

 

(b)         Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Administrative Borrower or any Borrower certifies to
Agent that the sale or disposition is made in compliance with Section 9.7 hereof
(and Agent may rely conclusively on any such certificate, without further
inquiry), or (iii) constituting property in which any Borrower or Guarantor did
not own an interest at the time the security interest, mortgage or lien was
granted or at any time thereafter, or (iv) having a value in the aggregate in
any twelve (12) month period of less than the US Dollar Equivalent of
US$1,000,000 or (v) if approved, authorized or ratified in writing by all of
Lenders.  Except as provided above, Agent will not release any security interest
in, mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders. Upon request by Agent at any time, Lenders will
promptly confirm in writing Agent’s authority to release particular types or
items of Collateral pursuant to this Section.

 

(c)          Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, each
Lender agrees to confirm in writing, upon

 

121

--------------------------------------------------------------------------------


 

request by Agent, the authority to release Collateral conferred upon Agent under
this Section.  Agent shall (and is hereby irrevocably authorized by Lenders to)
execute such documents as may be necessary to evidence the release of the
security interest, mortgage or liens granted to Agent upon any Collateral to the
extent set forth above; provided, that, Agent shall not be required to execute
any such document on terms which, in Agent’s opinion, would expose Agent to
liability or create any obligations or entail any consequence other than the
release of such security interest, mortgage or liens without recourse or
warranty and  such release shall not in any manner discharge, affect or impair
the Obligations or any security interest, mortgage or lien upon (or obligations
of any Borrower or Guarantor in respect of) the Collateral retained by such
Borrower or Guarantor.

 

(d)         Agent shall have no obligation whatsoever to any Lender or any other
Person to investigate, confirm or assure that the Collateral exists or is owned
by any Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, Agent
may act in any manner it may deem appropriate, in its discretion, given Agent’s
own interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.

 

(e)          Upon any sale or transfer of Collateral to a Person that is not a
Borrower or Guarantor which is expressly permitted pursuant to the terms of this
Agreement or any other Financing Agreement, or consented to in writing by the
Required Lenders or all of the Lenders, as applicable, and upon at least five
Business Days’ prior written request by Administrative Borrower, Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens granted to such Loan
Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was so sold or transferred, provided that (i) Agent shall not be
required to execute any such document on terms which, in such Agent’s opinion,
would expose Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of Borrowers and Guarantors in
respect of) all interests retained by Borrowers and Guarantors, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral.

 

(f)            Upon any sale or transfer of all of the issued and outstanding
Capital Stock of a Borrower or Guarantor to a Person that is not a Borrower or
Guarantor or an Affiliate thereof which is expressly permitted pursuant to the
terms of this Agreement or any other Financing Agreement, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least

 

122

--------------------------------------------------------------------------------


 

five Business Days’ prior written request by Administrative Borrower, Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of such Borrower or
Guarantor from the Financing Agreements to which it is a party, provided that
(i) Agent shall not be required to execute any such document on terms which, in
such Agent’s opinion, would expose Agent to liability or create any obligation
or entail any consequence other than the release of such Borrower or Guarantor
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations of or any Liens upon the assets of
the other Borrowers and Guarantors or the Liens upon the proceeds of the sale,
all of which shall continue to constitute part of the Collateral.

 

12.12                     Agency for Perfection.  Each Lender hereby appoints
Agent and each other Lender as agent and bailee for the purpose of perfecting
the security interests in and liens upon the Collateral of Agent in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and Agent and
each Lender hereby acknowledges that it holds possession of any such Collateral
for the benefit of Agent as secured party.  Should any Lender obtain possession
of any such Collateral, such Lender shall notify Agent thereof, and, promptly
upon Agent’s request therefor shall deliver such Collateral to Agent or in
accordance with Agent’s instructions.

 

12.13                     Successor Agent. Agent may resign as Agent upon thirty
(30) days’ notice to Lenders and Administrative Borrower. If Agent resigns under
this Agreement, the Required Lenders shall appoint from among the Lenders a
successor agent for Lenders.  If no successor agent is appointed prior to the
effective date of the resignation of Agent, Agent may appoint, after consulting
with Lenders and Administrative Borrower, a successor agent from among Lenders. 
Upon the acceptance by the Lender so selected of its appointment as successor
agent hereunder, such successor agent shall succeed to all of the rights, powers
and duties of the retiring Agent and the term “Agent” as used herein and in the
other Financing Agreements shall mean such successor agent and the retiring
Agent’s appointment, powers and duties as Agent shall be terminated.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Section
12 shall inure to its benefit as to any actions taken or omitted by it while it
was Agent under this Agreement.  If no successor agent has accepted appointment
as Agent by the date which is thirty (30) days after the date of a retiring
Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

 

SECTION 13.  TERM OF AGREEMENT; MISCELLANEOUS

 

13.1                           Term.

 

(a)          This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the

 

123

--------------------------------------------------------------------------------


 

date three (3) years from the date hereof (the “Expiration Date”); provided,
that, this Agreement and all other Financing Agreements must be terminated
simultaneously.  In addition, Borrowers may terminate this Agreement at any time
upon ten (10) days prior written notice to Agent (which notice shall be
irrevocable) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default; provided, that, in each case, this Agreement and all other Financing
Agreements must be terminated simultaneously.  Upon the Expiration Date or any
other effective date of termination of the Financing Agreements, Borrowers shall
pay to Agent all outstanding and unpaid Obligations (other than unasserted
contingent indemnification obligations) and shall furnish cash collateral to
Agent (or at Agent’s option, a letter of credit issued for the account of
Borrowers and at Borrowers’ expense, in form and substance satisfactory to
Agent, by an issuer acceptable to Agent and payable to Agent as beneficiary) in
such amounts as Agent determines are reasonably necessary to secure Agent and
Lenders from loss, cost, damage or expense, including reasonable attorneys’ fees
and expenses, in connection with any contingent Obligations, including issued
and outstanding Letter of Credit Accommodations and checks or other payments
provisionally credited to the Obligations and/or as to which Agent or any Lender
has not yet received final and indefeasible payment.  The amount of such cash
collateral (or letter of credit, as Agent may determine) as to any Letter of
Credit Accommodations shall be in the amount equal to one hundred five (105%)
percent of the amount of the Letter of Credit Accommodations plus the amount of
any fees and expenses payable in connection therewith through the end of the
latest expiration date of such Letter of Credit Accommodations.  Such payments
in respect of the Obligations and cash collateral shall be remitted by wire
transfer in Federal funds to the Agent Payment Account or such other bank
account of Agent, as Agent may, in its discretion, designate in writing to
Administrative Borrower for such purpose.  Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrowers to the
Agent Payment Account or other bank account designated by Agent are received in
such bank account later than 12:00 noon, Miami, Florida time.

 

(b)         No termination of this Agreement or the other Financing Agreements
shall relieve or discharge any Borrower or Guarantor of its respective duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Financing Agreements
and applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid.  Accordingly, each Borrower and Guarantor
waives any rights it may have under the UCC to demand the filing of termination
statements with respect to the Collateral and Agent shall not be required to
send such termination statements to Borrowers or Guarantors, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations paid and satisfied
in full in immediately available funds.

 

(c)          If for any reason this Agreement is terminated prior to the third
anniversary of the date hereof, in view of the impracticality and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of Agent’s and each Lender’s lost profits as a
result thereof, Borrowers agree to pay to Agent for itself and the ratable
benefit of Lenders in

 

124

--------------------------------------------------------------------------------


 

accordance with their respective Pro Rata Shares, upon the effective date of
such termination, an early termination fee in the amount equal to

 

Amount

 

Period

 

 

 

 

 

(i) 2% of Maximum Credit

 

From the date hereof to and excluding the first anniversary of the date hereof

 

 

 

 

 

(ii) 1% of Maximum Credit

 

From and after the first anniversary of the date hereof to and excluding the
second anniversary of the date hereof

 

 

 

 

 

(iii) .50% of Maximum Credit

 

from and after the second anniversary of the date hereof to and excluding the
third anniversary of the date hereof or if the term of this Agreement is
extended, at any time prior to the end of the then current term

 

 

Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrowers and Guarantors agree that it is reasonable under the circumstances
currently existing.  In addition, Agent and Lenders shall be entitled to such
early termination fee upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h) hereof, even if Agent and Lenders do not exercise
the right to terminate this Agreement, but elect, at their option, to provide
financing to any Borrower or permit the use of cash collateral under the United
States Bankruptcy Code.  The early termination fee provided for in this Section
13.1 shall be deemed included in the Obligations.

 

13.2                           Interpretative Provisions.

 

(a)          All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.

 

(b)         All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires.

 

(c)          All references to any Borrower, Guarantor, Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.

 

(d)         The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

125

--------------------------------------------------------------------------------


 

(e)          The word “including” when used in this Agreement shall mean
“including, without limitation”.

 

(f)            An Event of Default shall exist or continue or be continuing
until such Event of Default is waived in accordance with Section 11.3 or is
cured in a manner satisfactory to Agent, if such Event of Default is capable of
being cured as determined by Agent.

 

(g)         For all purposes of this Agreement (but not for purposes of the
preparation of any financial statements delivered pursuant hereto), the
equivalent in Euros, Sterling, or other currency of any amount in US Dollars,
and the equivalent other than US Dollars of any amount in Euros, Sterling or
other currency, shall be determined pursuant to the Currency Exchange
Convention.

 

(h)         All references to the term “good faith” used herein when applicable
to Agent or any Lender shall mean, notwithstanding anything to the contrary
contained herein or in the UCC, honesty in fact in the conduct or transaction
concerned.  Borrowers and Guarantors shall have the burden of proving any lack
of good faith on the part of Agent or any Lender alleged by any Borrower or
Guarantor at any time.

 

(i)             Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of US Borrower most recently
received by Agent prior to the date hereof.

 

(j)             In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.

 

(k)          Unless otherwise expressly provided herein, (i) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (ii) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.

 

(l)             The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

126

--------------------------------------------------------------------------------


 

(m)       This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.

 

(n)         This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties.  Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

13.3                           Notices. All notices, requests and demands
hereunder shall be in writing and deemed to have been given or made:  if
delivered in person, immediately upon delivery; if by telex, telegram or
facsimile transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
certified mail, return receipt requested, five (5) days after mailing.  All
notices, requests and demands upon the parties are to be given to the following
addresses (or to such other address as any party may designate by notice in
accordance with this Section):

 

If to any Borrower or Guarantor:

 

Mackie Designs Inc.

 

 

 

16220 Woodinville-Redmond Rd., N.E.

 

 

 

Woodinville, Washington 98072

 

 

 

Attention: Chief Financial Officer

 

 

 

Telephone No.: (425) 487-4333

 

 

 

Telecopy No.: (425) 892-6595

 

 

 

 

 

with a copy to:

 

Sun Mackie, LLC

 

 

 

5200 Town Center Circle, Suite 470

 

 

 

Boca Raton, Florida 33486

 

 

 

Attention:

Marc J. Leder, Rodger R. Krouse

 

 

 

 

and C. Deryl Couch

 

 

 

Telephone No.: (561) 394-0550

 

 

 

Telecopy No.: (561) 394-0540

 

 

 

 

 

with a copy to:

 

Kirkland & Ellis

 

 

 

200 East Randolph

 

 

 

Chicago, Illinois 60601

 

 

 

Attention: Francesco Penati, Esq.

 

 

 

Telephone No.: (312) 861-3053

 

 

 

Telecopy No.: (312) 861-2200

 

 

 

 

 

If to Agent:

 

Congress Financial Corporation (Florida)

 

 

 

777 Brickell Avenue

 

 

 

Miami, Florida 33131

 

 

127

--------------------------------------------------------------------------------


 

 

 

Attention: Portfolio Manager

 

 

 

Telephone No.: 305-371-6671

 

 

 

Telecopy No.: 305-371-9456

 

 

13.4                           Partial Invalidity.  If any provision of this
Agreement is held to be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate this Agreement as a whole, but this
Agreement shall be construed as though it did not contain the particular
provision held to be invalid or unenforceable and the rights and obligations of
the parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

 

13.5                           Successors.  This Agreement, the other Financing
Agreements and any other document referred to herein or therein shall be binding
upon and inure to the benefit of and be enforceable by Agent, Lenders,
Borrowers, Guarantors and their respective successors and assigns, except that
Borrower may not assign its rights under this Agreement, the other Financing
Agreements and any other document referred to herein or therein without the
prior written consent of Agent and Lenders.  Any such purported assignment
without such express prior written consent shall be void.  No Lender may assign
its rights and obligations under this Agreement without the prior written
consent of Agent, except as provided in Section 13.6 below. The terms and
provisions of this Agreement and the other Financing Agreements are for the
purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Agent and Lenders with respect to the transactions contemplated
hereby and there shall be no third party beneficiaries of any of the terms and
provisions of this Agreement or any of the other Financing Agreements.

 

13.6                           Assignments; Participations.

 

(a)          Each Lender may assign all or, if less than all, a portion equal to
at least the US Dollar Equivalent of US$5,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register, (ii) each such assignment by a Lender shall
be of a uniform (and not a varying) percentage of all rights and obligations in
respect of the Revolving Loans, Term Loans and Commitments of such Lender and
(iii) Agent shall have received for its sole account payment of a processing fee
from the assigning Lender or the assignee in the amount of US$5,000.

 

(b)         Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their Loans (the
“Register”).  Agent shall also maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and shall modify the Register to give effect to
each Assignment and Acceptance.  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and any Borrowers,
Obligors, Agent and Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this

 

128

--------------------------------------------------------------------------------


 

Agreement.  The Register shall be available for inspection by Administrative
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(c)          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance,  the
assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Accommodations) of a Lender hereunder and thereunder and  the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.

 

(d)         By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Obligor or any of their Subsidiaries or the performance or
observance by any Borrower or Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (v) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a Lender. 
Agent and Lenders may furnish any information concerning any Borrower or Obligor
in the possession of Agent or any Lender from time to time to assignees and
Participants.

 

(e)          Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Accommodations, without the consent of Agent or the
other Lenders); provided, that, (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged,

 

129

--------------------------------------------------------------------------------


 

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and Borrowers, Guarantors, the other
Lenders and Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Financing Agreements, and (iii) the Participant shall not have any
rights under this Agreement or any of the other Financing Agreements (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by any Borrower or Obligor
hereunder shall be determined as if such Lender had not sold such participation.

 

(f)            Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank.

 

(g)         Borrowers and Guarantors shall assist Agent or any Lender permitted
to sell assignments or participations under this Section 13.6 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.

 

13.7                           Entire Agreement.  This Agreement, the other
Financing Agreements, any supplements hereto or thereto, and any instruments or
documents delivered or to be delivered in connection herewith or therewith
represents the entire agreement and understanding concerning the subject matter
hereof and thereof between the parties hereto, and supersede all other prior
agreements, understandings, negotiations and discussions, representations,
warranties, commitments, proposals, offers and contracts concerning the subject
matter hereof, whether oral or written.  In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

13.8                           Counterparts, Etc.  This Agreement or any of the
other Financing Agreements may be executed in any number of counterparts, each
of which shall be an original, but all of which taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of this
Agreement or any of the other Financing Agreements by telefacsimile shall have
the same force and effect as the delivery of an original executed counterpart of
this Agreement or any of such other Financing Agreements.  Any party delivering
an executed counterpart of any such agreement by telefacsimile shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability or binding effect of such agreement.

 

130

--------------------------------------------------------------------------------


 

13.9                           Confidentiality.

 

(a)          Agent and each Lender shall use all reasonable efforts to keep
confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any non-public
information supplied to it by any Borrower or Guarantor pursuant to this
Agreement, provided, that, nothing contained herein shall limit the disclosure
of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, (iii) in connection with any litigation
to which Agent or such Lender is a party relating to this Agreement, (iv) to any
Lender or any Affiliate of any Lender or to any Participant (or prospective
Lender or Participant) so long as such Lender or Participant (or prospective
Lender or Participant) shall have been instructed to treat such information as
confidential in accordance with this Section 13.9, or (v) to counsel for Agent
or any Participant or Lender (or prospective Participant or Lender so long as
clause (iv) of this Section is satisfied as to such person).

 

(b)         In the event that Agent or any Lender receives a request or demand
to disclose any confidential information pursuant to any subpoena or court
order, Agent or such Lender, as the case may be, agrees (i) to the extent
permitted by applicable law or if permitted by applicable law, statute, rule or
regulation to the extent Agent determines in good faith that it will not create
any risk of liability to Agent or such Lender, that Agent or such Lender will
promptly notify Administrative Borrower of such request so that Administrative
Borrower may seek a protective order or other appropriate relief or remedy and
(ii) if disclosure of such information is required, disclose such information
and, subject to reimbursement by Borrowers of Agent’s or such Lender’s
reasonable expenses, cooperate with Administrative Borrower in reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such portion of the disclosed information which
Administrative Borrower so designates, to the extent permitted by applicable law
or if permitted by applicable law, to the extent Agent or such Lender determines
in good faith that it will not create any risk of liability to Agent or such
Lender.

 

(c)          In no event shall this Section 13.9 or any other provision of this
Agreement or applicable law be deemed: (i) to apply to or restrict disclosure of
information that has been or is made public by any Borrower or Guarantor or any
third party, (ii) to apply to or restrict disclosure of information that was or
becomes available to Agent or any Lender from a person other than any Borrower
or Guarantor, (iii) require Agent or any Lender to return any materials
furnished by any Borrower or Guarantor to Agent or (iv) prevent Agent from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information.  The obligations of Agent and Lenders under this Section
13.9 shall supersede and replace the obligations of Agent and Lenders under any
confidentiality letter signed prior to the date hereof.

 

13.10                     Liability of UK Borrower.  Notwithstanding anything to
the contrary contained herein or in any other Financing Agreements (including
Sections 6.4, 6.5, 6.12, 9.25 and 11.6), UK Borrower

 

131

--------------------------------------------------------------------------------


 

shall not be jointly and severally liable for the Obligations of US Borrower or
any Guarantor to Agent and Lenders; it being understood that UK Borrower shall
be liable for the Obligations of UK Borrower to Agent and Lenders.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

132

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

 

 

BORROWERS

 

 

 

 

MACKIE DESIGNS INC.

 

 

 

 

By:

/s/ James T. Engen

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

MACKIE DESIGNS UK PLC

 

 

 

 

By:

James T. Engen

 

 

 

 

 

Title:

Director

 

 

 

 

 

By:

Tony Williams

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

MACKIE DESIGNS MANUFACTURING, INC.

 

 

 

 

By:

/s/ James T. Engen

 

 

 

 

 

Title:

President

 

 

 

 

 

SIA SOFTWARE COMPANY, INC.

 

 

 

 

By:

/s/ James T. Engen

 

 

 

 

 

Title:

President

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

133

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

MACKIE INVESTMENT CO.

 

 

 

 

By:

/s/ James T. Engen

 

 

 

 

 

Title:

President & CEO

 

 

 

 

 

 

 

AGENT

 

 

 

 

CONGRESS FINANCIAL CORPORATION (FLORIDA), as Agent

 

 

 

 

By:

Daniel Cott

 

 

 

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

 

LENDER

 

 

 

 

CONGRESS FINANCIAL CORPORATION (FLORIDA)

 

 

 

 

By:

Daniel Cott

 

 

 

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

 

Commitment: US$28,500,000

 

134

--------------------------------------------------------------------------------